 

ae
Pye

SUMMONS

son

Attorney(s) David P, Silber, Esq,

Superior Court of
Office Address 9500 K Johnson Boulevard

 

 

 

 

 

 

 

 

Town, State, Zip Code Bordentown, NJ 08505 New Jersey.
, , ge any
Burlington . ‘ounty
Telephone Number 609-298-0085 ext. [21 Law Division 7 Wb
‘ . vou Pan aqE
Attorney(s) for Plaintiff KJohnson Urban Renewal, LLC Docket No: BUR-L-O00591-21 ui
: ‘ aug '
: Plaintiffs IE
% ) CIVIL ACTION ve

Vs. SUMMONS. oe *

er formance Spine and Sports

 

“Medicine, LLC
Defendant(s)

 

-From The State of New Jersey To The Defendant(s} Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complajilt attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a whiten ,
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above withiny pd days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of exth deputy
clerk of the Superior Court is available in the Crvil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawrefipdf.} If the complaint is one in foreclosure, then you must file your
written answer ot motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex, = «* ,
_ P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
‘Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
itis filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
Or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file.and serve.a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
nigefense. »

 
   

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize, your
‘money, wages or property to pay all or part of the judgment.

_ If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available i itt the Civil

: Division Management Office in the county listed above and online at

“htep:/Avww.njcourts.gov/forms/10153 deptyclerklawref.pdf.
oe co . /
- Cork of the Superior Court

“DATED: 03/18/2021 : cea oe

 

“Name of Defendant to Be Served: Performance Spine and Sports Medicine, LLC
ne

Address of Defendant to Be Served: 4056 Quakerbridge Road, Suite 111, Lawrenceville, NJ 08505

 

 

 

Revised 11/17/2014, CN 10792-English (Appendix XIE-A)
DAVID P. SILBER, ESQ. by,
Attorney ID: 013202010 -

9500 K Johnson Blvd. wor ibe
Bordentown, New Jersey 08505 oo
(609) 298-0085 wy
dsilber@kjohnsonenterprises.com eS
Attorneys for Defendant, K Johnson Urban Renewal, LLC

‘eh. Ye

 

Sie ft

KJOHNSON URBAN RENEWAL, LLC SUPERIOR COURT OF NEW JERSEY
BURLINGTON COUNTY o
Plaintiff(s), LAW DIVISION na LL,
DOCKET NO, “
v8. a
CIVIL ACTION

PERFORMANCE SPINE AND SPORTS hy
MEDICINE, LLC, CORPORATIONS 1-100 COMPLAINT

such names being fictitious, JOHN DOES 1- _—
100, such names being fictious. nite
Defendant(s)

 

KJohnson Urban Renewal, LLC (“Plaintiff”), is a limited liability company in the state of
Pale!

New Jersey having a principal address of 9500 KJohnson Blvd, Bordentown, NJ 08505, by way
of this Complaint against the defendant, Performance Spine and Sports Medicine, LLC

(“Defendant”), says:

ha
i
i

THE PARTIES
1. Upon information and belief, Defendant, Performance Spine and Sports Medicine,
LLC, a/k/a Performance Pain & Sports Medicine is and at all relevant times was, a limited |

: voted

liability company in the state of New Jersey, having a principal place of business of 4056
Quakerbridge Road, Suite 111, Lawrenceville, NJ 08648. ie

2. Plaintiff is, and at all relevant times was, a limited liability company in the state of

New Jersey having a principal address of 9500 K Johnson Boulevard, Bordentown, NJ 08505.:

 
JURISDICTION

 

3. Jurisdiction and venue are proper herein by reason that the Plaintiff is a resident.of
iat

Burlington County, New Jersey, and the transactions relevant to the Plaintiff's underlying causes

of action took place in Burlington County, New Jersey. me ay
BACKGROUND nt

4, The Plaintiff is the owner of teal property located at 9500 K Johnson Boulevard

Bordentown, NJ 08505 (the “Property”), Defendant rents two floors of the building located ‘at

9500 K Johnson Boulevard, Bordentown, NJ 08505, from the Plaintiff pursuant to a writen leas

roach att
bea
oo BE

(See Exhibit A), entered by the parties on July 16, 2012. The lease commenced on or about
co

January 1, 2014. The initial Term of the lease is Ten (10) years, concluding on December 1,
2023. Defendant has been repeatedly late in paying the rent on the property pursuant to the lease
and ceased all payments as of February 1, 2021. ™ _
a 5. The Parties entered into multiple amendments, none of which advised or in which the
Plaintiff agreed that the lease could be transferred to another entity. The only party Plaintiff
remains in privity of contract with is Performance Spine and Sports Medicine, LLC. (See
Exhibit (B & C). The Parties as evidenced by their actions on January 20, 2020. permitted
assignments of the lease from K Johnson Industries, LLC to KJohnson Urban Renewal, LLC See
Exhibit C paragraph 3, No such assignment was requested by Defendant or agreed to by
Plaintiff. .
6. Defendant did sublease the property to two (2) tenants see attached Exhibit D and
Exhibit E, under the Entity of Performance Spine and Sports Medicine of Bordentown, LLC, an

entity not in privity of contract with Plaintiff.
7, Plaintiff alleges that Defendant is currently in year eight of the lease and’the invéice
ee Ii
f

was sent on February 1, 2021 (Exhibit F) and late notice were sent on February 15, 2021, when

Defendant failed to Pay Rent. (Exhibit G) Based on the invoice sent on February L 2021; the
me

lease agreement dated, July 16, 2012, Defendant’s monthly payments for Fixed’ Basic ‘Ront
for patie

(Section 6) (Exhibit A) and the updated invoice sent out on February 15, 2021 ts Twenty- Four
Thousand Six Hundred Dollars /100 ($24,600.00) per month for the year of 2021. The monthly

payments are due “on the first day of the calendar month.” (See Section 6 of Exhibit A). 7 he
Fixed Basic Rent increases on a yearly basis, in 2022 it is $25,333.33 a month or $304,000.00 a
year and in 2023 the Fixed Basic Rent is $26,093,333 per month or $313,120.00 per year. -

8. Plaintiff further alleges, that under the lease agreement dated, wuly. 16, 2012,

 

Defendant is responsible for monthly payments for Real Estate Taxes (Section 7 of Exhibit A)
which average Three Thousand Thirty-Seven Dollars 67/100 ($3,037.67) per month but nay
change each tax year. This payment is due “on the first day of each month... » (See Seton
7(b)(1)(a) of Exhibit A) | 7 | _—

9. Plaintiff further alleges that Based on the lease agreement dated, July, 16, 2012,
Defendant is responsible for monthly payments for Operating Expenses (Section 8) (Exhibit A)
these expenses vary monthly but average Seven Thousand Seventy-Three Dollars 70/100
($7,073.70) per month, This payment is due “on the first day of each month....” ‘See Section
'8(b)(1)(a) of the Lease Agreement). |

10. Plaintiff alleges that the total amount due for the Month of February 2021 was Thirty-
Four Thousand Seven Hundred Eleven Dollats and 37/100 ($34,711.37). All payments for the

month of February 2021 were and are delinquent. (See Exhibit A and Exhibit F and G).

 
ihe
wai. MP EE
Moi ud i

11. Plaintiff alleges that the total amount due for the Month of March 2021 was Thiity-

Four Thousand Nine Hundred Thirteen Dollars and 97/100 ($34,913.97), (See Exhibit H)All
it Laas

payments for the month of March 2021 were and are delinquent.

12. Plaintiff further alleges that there is currently a balance due for the rent increase for

aan
teow EB

veghs : nf
the year of 2020 in the amount of Eight Thousand Three Hundred Twenty Dollars 00/100

as

($8,320.00) and a balance due for the rent increase for January 2021 in the amount of One

Thousand Four Hundred Thirteen Dollars 33/100 ($1,413.33). (See Exhibit G). .
dee iG 3
13. As of March 16, 2021, there is a total amount due and owing in the amount.of
aie. of Tf

Seventy-Nine Thousand Three Hundred Fifty-Eight Dollars 67/100 ($79,358.67). Not including
the addition of interest, costs, or attorney fees. | _
14, Further, Plaintiff is entitled to all damages outlined under Section 28(c) of the Lise
including the following damages: :

a. An amount equal to the sum of all Rent then in arrears plus the aggregate of al
Rent which is payable under this lease for the balance of the Term, computed as.if
no Event of Default had occurred and any re-entry had not been made (including,
without limitation, Operating Expenses and Real Estate Taxes Allocable to
Tenant and other Additional Rent that would be owing for the renitinder ofthe

Term as reasonably estimated by Landlord); plus. | ‘wine
b. (b) all costs and expenses incurred by Landlord in connection with the Event'of

Default and any reletting of the Premises, including without, limitation, | pe

any

i, Costs of reentry, repair, and renovation,
1, Ar
vo.
(5

be
‘
“4 Va
ii, (ii) the value of all inducements granted or paid to new tenants of the
Aen
Premises in connection with reletting of the Premises including without
a Ales
limitation construction allowances and the value of rent-free periods, * af
ber, moh u
iii. (iii) brokers’ commissions and advertising expenses, © yh

iv. (iv) watchman’s wages and any sheriffs, marshal’s, constable’s, or “éiher
ety

officials’ commissions, whether chargeable to the Landlord or Tenant, and

(v) reasonable attomeys’ fees, costs, and expenses; plus aan - ,

ia hes
c. Interest accrued on the aggregate of the aforesaid sums from the date each was
payable (or, with respect to sums owing under clause (b) from the date each yas
incurred by Landlord) until paid by Tenant (whether before or after sudan
which sum shall be credited with (d) all rentals actually recrived by Londlor
during the remainder of the Term from any replacement tenant to which the
Premises are relet. - a

15. At this time, Defendant’s violation of the leasing agreement pursuant to Section
9 (Exhibit A) entitles the Landlord to charge a late payment charge of five percent (5%)
plus “Any amount due from Tenant to Landlord which is not paid when due, shall bear
interest at an interest rate equal to the Prime Rate published from time to time inthe
Money Rates column of the Wall Street Journal plus two percent (2%) (or if lower, the
highest rate then allowed under the usury laws of the State of New Jersey)(the “Interest
Rate’) from the date due until the date paid.” Defendant currently owes interest i in nthe
amount of 10.25% (5% +2%+3.25%). As of the date of this complaint Defendant owes
approximately Eight Thousand One Hundred Thirteen Dollars and 50/100 (8,113. 50) in

Interest.

 
ES. WE PES
ly i i

16, Defendant is also responsible for all attorney fees and Costs ‘of Plaiiitiff.

Plaintiff at this time has incurred approximately $10,000.00 in Costs and Attorney Fees,

17. Defendant failed to provide any meaningful response to Plaintiff's, request: for
payment (See Exhibit 1), as such Plaintiff filed a related eviction matter bearing dock # MER
LT-364-21, which is scheduled to be heard on March 31, 2021 (See Exhibit J). oo“ ~

18. Defendant continues to utilize the property and allows its subtenants to utilize the

wal

property without paying rent to Plaintiff.

19. As of the date of this Complaint, the Defendant has failed to tender its monthly rent
obligation to the Plaintiff for February 2021, March 2021, and Other outstanding ‘tems ur
due to provision 28(c), the amount due under the lease has accelerated and Defendant now owes
all amounts due through the remainder of the lease term. Plaintiff has utilized past bills, or
Section 7 and Section 8 of the Monthly Rental Fee and added that to the Fixed Basic’ Nt
outlined under the lease for the remaining two (2) years and ten (10) months of the ease, added
interest and the currently outstanding balance of $97,472.17 set forth above. This calculation
does not include the other costs outlined in paragraph 14 above and Plaintiff does not waive
those damages. -

20. Based on the foregoing Defendant, currently owes the Plaintiff $1,206,519.92 plus
$123,668.29 in interest, plus $97,472.17 from the amount referenced above for a oa of
$1,427,660.38 plus all additional costs and fees as outlined in paragraph 28(c) of Exhibit Ay t

21. The Plaintiff has made several unsuccessful attempts to amicably.; ole

Defendant’s default and indebtedness prior to filing the immediate Complaint. (Exhibit I. )

FIRST COUNT

(Breach of Contract)
22, Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
woe wt ont

paragraphs of Plaintiff's Complaint as if fully set forth at length herein.
“Hyd
23. Defendant failed to perform in accordance with the terms of the Written Lease
Nord at fl
attached as Exhibit A amongst the parties, thereby breaching the agreement. -

24. Due to the breach of contract, Plaintiff suffered, and continues to incur + additional,
damages. _

25. Plaintiff suffered consequential damages as the proximate and foreseeable result ‘of
Defendant’s breach. eG noir

WHEREFORE Plaintiff demands judgment against Performance Spine and Sports

Medicine, LLC, John Doesi-100, and Corporations 1-100, in the amount of $1,427,660.33 tor

unpaid rent as defined under the Lease, reasonable attorney’s fees, as well as costs associhied

with this suit, consequential and compensatory damages, interest and any other relief that ‘the
Court deems just and equitable. z : BO sel
pe

SECOND COUNT
(Unjust Enrichment)

26. Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
paragraphs of Plaintiff's Complaint as if fully set forth at length herein. a

27. Defendant, Performance Spine and Sports Medicine, LLC, is and at all relevant times
was, a New Jersey resident with home address located at 4056 Quakerbridge Road, Suite i i,
Lawrenceville, NJ 08648. ey fe

28. Defendant received services from the Plaintiff in the form of the use and occupéthicy

of the Property. Plaintiff has made numerous requests for payment and for possession ofthe

 
Property from Defendant prior to the filing of this Complaint. To date, Defendant owes Plaintiff
asl

for unpaid rent, property taxes and utilities resultant from his occupancy of the Property, CAM

charges and various other damages Defendant has caused to Plaintiff. —
29. Defendant has been enriched by the receipt Plaintiff's services despite refusing to

fully compensate Plaintiff for same. .
Ps Say
30, At the time Plaintiff conferred the benefit of its services upon Defendant, it
reasonably expected to receive compensation for same. | “

31. Defendant has unjustly denied the Plaintiff compensation and that nonpayment has

financially benefitted the Defendant.

32. Plaintiff has been, and continues to be, damaged by Defendant’s refusal to pay forthe

‘3

use and occupancy of the Property.

WHEREFORE Plaintiff demands judgment against the Performance Spine ‘and Spdits
Medicine, LLC, John Does1-100, and Corporations 1-100, in the amount of $1,427,660.38. for
unpaid amounts including but not limited to rent, utilities, plus penalties, reasonable: attorneys
fees, as well as costs associated with this suit, consequential and compensatory damages, interest

and any other relief that the Court deems just and equitable.

SECOND COUNT _
(Promissory Estoppel) " “

33. Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
Y 8

paragraphs of Plaintiff's Complaint as if fully set forth at length herein. oe 30

34. The Defendant agreed and represented to the Plaintiff that he would compensate,the

a

Plaintiff for the use and occupancy of his Property through a Written Lease,
35, Defendant made this representation with the expectation and intention that Plaintiff

wis
would rely upon it in permitting the Defendant to use and occupy the Property. .

bali
°, .
36. The Plaintiff reasonably relied upon the representation of the Defendant: ‘to
wae BG
compensate it in exchange for the Defendant’s use and occupancy of the Property, “+

   

: Lb 4
37. The Plaintiff suffers damages as a result of its reasonable reliance upon Defendants
promise to compensate it for use and occupancy of the Property. ; | -
WHEREFORE Performance Spine and Sports Medicine, LLC, John saat
Corporations 1-100, in the amount of $1,427,660,38 but not limited to rent, utilities, plus
penalties, reasonable attorney’s fees, as well as costs associated with this suit, consequential and
compensatory damages, interest and any other relief that the Court deems just and equitable. : =.

Daye

DAVID P. SILBER, ESQ, vis. 25 ¢
Attomeys for Defendant Kiohnson Urban

Renewal, LLC . fey. eh

 

Dated: March 16, 2021 By:

 

ZEZ_BAD P. SILBER

CERTIFICATION OF NO OTHER ACTION PENDING
Pursuant to R. 4:5-1, it is hereby stated that the matter in controversy is not the subject of
any other action pending before any court, except for an action for possession under MER-LT-
354-21 and a Bankruptcy filed by the entity of Performance Spine and Sports Mediciné of
Bordentown, LLC (not the Defendant) under 21-11786-KCF. Further, other than the parties set
forth in this pleading, at the present time we know of no other parties who should be joined inthe
within action. However, it is anticipated that as discovery in this matter is taken, additional

parties will be added to the case.

ate
bo #h

a.
DAVID P. SILBER, ESQ.
Attorneys for Defendant KJohnson Urban — -
Renewal, LLC _ |

  
  

Dated: March 16, 2021 BY eeepc
DAVID P. SILBER

JURY DEMAND

Defendant, KJohnson Urban Renewal, LLC, Inc. hereby demands a trial by jury as to the

  

claims.
DAVID P.SILBER, ESQ.
Attorneys for Defendant KJohnson. Urbans
Renewal, LLC > a

Dated: March 16, 2021 By:

 

ae P.SILBER_

DESIGNATION OF TRIAL COUNSEL

 

Pursuant to the provisions of Rule 4:25-4, the Court is advised that David P. Silber, Esq.

is hereby designated as trial counsel on behalf of the defendant.

DAVID P. SILBER, ESQ.
Attorneys for Defendant KJohnson Urban -

Renewal, LLC yy _—_—_

Dated: March 16, 2021 By: ee fot ae

€-TDAVID P, SILBER

«is
Ch

pe
EXHIBIT A

raed

 
LEASE

by and between

K JOHNSON INDUSTRIES LIMITED LIABILITY COMPANY :

(as Landlord)

And

Performance Spine and Sports Medicine LLC

(as Tenant)

Date: July 16, 2012

Premises: Building F, located at New Jersey State Highway Route 130
Block 57, Lot 6.01, Bordentown Township, Burlington County, New Jersey

HL5241254 v7
PSN AWAY N

ed
Noo

13,
14,
15.

16.

17.
18.
19,
20.
21.
22.
23.
24.
25.
26.
27,
28.
29,
30.
31.
32,
33.
34,
35,
36,
37,

38.

39.

 

 

 

TABLE OF CONTENTS

Definitions. ..............008 desta nanseetneepaaeeaers sepaaseeapougegencucaceeeepepsesseqacvetsonssevecseeazeeess
PreEMiSeS......ccccccsecccsssccousessrsarsesseeras ceneesuucanadeeassaeseanensess sonsyveaadgsaesevacececssseceanenne .
Completion of Premises. .....cccccsssrsevsssssnesscerssesressssasescsescescrensenseeaeeeeeniasaers
Commencement Date, .........cscccccssscsecssssscssscsssareeeetseervenesessseneesessveaes deevnenestvseneuectenderenen
Use of Premises. .......c.ccccccscscssscssssestessesessreccacavecesssessavereseassenseveeesnsasensecsseesssseenqeaseiensee
Fixed Basic Rent. ....ccccccccccssccsssccessuscscsestssssscsseceseseesetsaearsnenserseseeenes ;
Real Estate Taxes. ........ dutavecuneeesacsesunetsvansesenenentsesseduaseadescarace¢aceasauaereceseageqeareacatanduatagentstssseneas
Operating Expenses........... Sosaesabeecasaasseseeneseesseuecavaesessenesedcessesasasssessecstesaeasaessesssascasnevestenssesae D
Interest and Late Chargey.........cccccssssccssssetssssssrassanssesssassarserterissessisssresseuesee bo

Insurance.,........00. jedaneceeutedaevabebesdonsstistecsseedeeeseeaidssneesedestanessesuuaaneepsaueeessesntenepenes ye

     
 

 

 

Construction LiGMS, scssssssesssesssserssevsosanieessovsassesvnozneniecsvesvsniensssnivesitiaense 1522
Negative Covenants of Tenant, ....cccccssscscsssesssresssrsssssscertseescsreeeeenses leesseatvaetecestee 22
Landlord’s Right of Entry; Right to Cure... ccc susscctsssasrersseteceneesenecaesasces
Damage by Fire or Other Casualty. 0... cccsscssesseesessssarnrseerssesrereeresseeenseneetes

Non-Abatement OF REM. ..ccccsccsssecsscetesstseesssereesrnes doseuvecaneeseses donsasenees seeseecererennerccnnnannn 27

 

 

hovers

  

Quiet ot Enjoyment pevneecenesdenavanensusaeeandadeqadbacsesaseacaavecsennserseeaneseeneavas seseeseesesecanecenecens
Rules and Regulations...........:ccsssssescsseseesserssseessrssseessserserseseeseses ceusnnuseusjuananstind9
Assignment and Sublease..........ccusseee beeps teeetteaens cvssstanststnsnstssasieasntvsssevsnserasseeen 29
Subordimationy .........cccccssescscscsssscesscssssssesenseesessesstsesassesevescesseaseevsereereaaens beeetiertavernereseena Be
Curing Tenant’s Defaults. ccccscscccssrsrsesserssecrecsessesseaserscssasseesnseeenes daesdeearsetassassaessensas DD
Surrender. .........c..cccee esausssuausceuneeesuetecevecsaseeesendeesseaeesssarsedesaeenerssseetansetstassentinsenes DO
Defaults-Remedies. .....ccccccccccsssecsscssccsssesessssenssssesertsaseseecesensneseccaceireres lena dd
Brokers’? Commissiona........cscssscsssesseeeserenaes deeteeeneveusesnsanedsevsnteerseasaetenersaeeenteanrees 35
Notices. .......... pesaaeeaseaeenaes deeneesdesavecescaeaedseegvenenaevacesaceesatueareeseesgrsoaetedeaesteseadsesencetensesreaenee 36
Inability to Perform. .................. ebabecscessnestesadeasaneesesueaceussuaepeaseasesasseeeesetassenenessceveaneaavens 36
Survival, o.cccsccsseessecse eens seatussasnucesaceseseseauaeseraneencaueeseeasseeerseaceensnetessseetstanseietserasens OO
Corporate Tenant... ccccsccsscsssesesessssesneiecensceseessevaereeteaseseasenseernsseeeereneennes 36
Waiver of Invalidity of Lease. ...ccccscsssissssssetscensseecereeesersaseeeeseecees Saeuaeeaeeneseree vee dT
Security Deposit. ........00.0.0. seeseevssacadesdueoseossassassssdssasersseseaseessseresssedssenserseseessesserseatens DE
Estoppel Certificate. ................ eeseeueseneasavsensssasdasavssecansessasaneeeesssaseeeeuevsepseaaearenenesaaevas id?
Rights Reserved by Landlord..........0.00...0. Jasaevenaeas es edaeaseassansecsenseegeasvesinedsanranssraseseanee DE
Miscellaneous, .........c.ccccceeeecseceseeersecees bevephaneenesetarceestssnsesenssaapsassestasenvasserseassasesssenesennne OO
OBA cccsccscctsecsasseeseestetevteeesesesesetesdstesaseseeetenseeeesesseecaseeseeseevesenseneasas seererteaceatsecesaseaces 40

wie
wet OE.
THIS LEASE (this “Lease”) is made the 16" day of July, 2012 between K JOHNSON
INDUSTRIES, LIMITED LIABILITY COMPANY (“Landlord”), a New Jersey limited “
liability company, and PERFORMANCE SPINE AND SPORTS MEDICINE LLG 0!
(“Tenant”), a New Jersey limited liability company. 7

PREAMBLE
BASIC LEASE PROVISIONS AND DEFINITIONS . We ke

eo VME 4

In addition to other terms elsewhere defined in this Lease, the following terms whenever
used in this Lease shall have only the meanings set forth in this Section, unless such: meanitigs
are expressly modified, limited or expanded elsewhere in this Lease. wees A

A. ADDITIONAL RENT shall mean all sums in addition to Fixed Basit’ Rent :
payable by Tenant to Landlord or to third parties pursuant to the provisions of the Lease. 2!’

B. ASSOCIATION shall mean any association created under any Declaration or.
Master Deed. a: fi
hoy. eit di
C. BUILDING shall mean an approximately 16,000 square foot, two story medical
office building known as Building F,

D. BUILDING HOLIDAYS shall be those holidays listed on Exhibit... 9 il

E. COMPLEX shall mean Lot 6,02 and a portion of Lot 6.01 in Block 57 on the tax
map of the Township of Bordentown, excluding that portion of Lot 6.01 containing the granary
business and more particularly described on the site plan attached as Exhibit B-2 to this Lease,
including all of the buildings and improvements thereon and commonly known as the “Tearn
Campus,” as such area may be amended or subdivided by Landlord from time to time? 3/0)

F, COMMENCEMENT DATE shall mean the date that Tenant receives a
temporary or final certificate of occupancy permitting it to occupy the Premises for the Permitted
Use, but in no event more than 120 days after the Possession Date.

G. DATE OF THIS LEASE shall mean the date of acceptance and execution of this

Lease by Landlord, following execution and delivery thereof to Landlord by Tenant and that date
shall be inserted in the space provided in the Preamble.

H. DECLARATION shall mean such declarations, covenants, restrictions and

agreements of public record to which the Property or the Complex may be subject relating to- the
development, operation and maintenance of the Complex.

I. DELIVERY DATE shall be on or about 425 days from the date Landlord -.
receives building permits necessary to commence construction of the Building

J. EXHIBITS shall be the following, attached to this Lease and i incorpor ated in his
Lease and made a part of this Lease: Lo

AS244254 v7
Rider A

Renewal Options

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rider B Option to Purchase Unit ; ny
Sed: :
Exhibit A Premises A :
Exhibit B-1 Legal Description of Property ”
Exhibit B-2 Legal Description of the Premises te
Exhibit C Landlord Work Letter
Exhibit D Building Holidays oes
Exhibit E Janitorial Specifications Por
Exhibit F Rules and Regulations “ee
Exhibit G Tenant Estoppel Certificate ms
Exhibit H Confirmation of Lease Term a) DO
Exhibit I Tenant Work Letter AG
192
K. FIXED BASIC RENT shall mean: | SEE
Lease Year Rentable Rate Per Annual Fixed ° Monthly.
Square Feet | Rentable Square Feet Basic Rent Installmentof
Fixed. Basic Rent .
I 16,000 $15.00 $240,000.00 $20,000.00
2 16,000 $15.45 $247,200.00 $20,600.00
3 16,000 $15.91 $254,560.00 $21,219.33
4 16,000 $16.39 $262,240.00 $21,853.33
5 16,000 $16.88 $270,080.00 $22,506.67
6 16,000 $17.39 $278,240.00 $23,186.67
7 16,000 $17.91 $286,560.00 $23,880.00
8 16,000 $18.45 $295,200.00 $24,600.00
? 16,000 $19.00 $304,000.00 $25,333:33
a oat
10 16,000 $19.57 $313,120.00 $26,093.33
First Renewal Term vagus
UI 16,000 $20.16 $322,560.00 $26,880.00
12 16,000 $20.76 $332,160.00 $27,680.00
13 16,000 $21.38 $342,080.00 $28,506.67
14 16,000 $22.02 $352,320.00 $29,360.00
13 16,000 $22.68 $362,880.00 $30,240.00
Second Renewal Term te,
16 16,000 $23.36 $373,760.00 $31,146:67
7 16,000 $24.06 $384,960.00 | $32,080.00
18 16,000 $24.78 $396,480.00 $33,040.00
19 16,000 $25.52 $408,320.00 $34,026.67
SUS
a2 L uy | :

415241254 ¥7

 

 
 

20 16,000 | $26.29 |_ $420,640.00 | $35,053.33 _|

L. EXCLUDED USE shall be any use for medical office and clinical uses,
ambulatory surgery, radiation oncology, dialysis, and hyperbaric oxygen therapy; health, sport
and/or fitness club; and health or wellness center. Landlord shall have the right to add additional
uses to supplement the Excluded Uses by written notice to Tenant, except that if at the time of
the notice Tenant is actively engaged in any additional Excluded Use contained in the notice,’
Tenant may continue such use for so long as the additional Excluded Use continuesiwithout; la:
interruption, termination or default. Notwithstanding anything to the contrary contained in this

Lease, the term “Excluded Use” shall not be deemed to include the Permitted Use.

  

M. EXCLUSIVE USE shall be for physical rehabilitation services, which shal
include physical medicine, chiropractic services, acupuncture and physical therapy, which :
incorporate the following subservices: gait training, balance training, postural analysis,
movement analysis, manual therapy, neuromuscular reeducation, therapeutic exercige, |. hi
therapeutic activities, aquatic therapy, joint mobilizations, electrotherapy modalities, 0-2 4;
hydrotherapy and physical agents, and related self-care, injury prevention and occupational. ;;,
therapy. The term “Exclusive Use” shall not include personal sports training or personal traijing 7
for physical fitness or athletic performance.

 

N. FORCE MAJEURE shall mean a strike, labor troubles, acts of war,, ‘terrorism: or.

bioterrorism, a general utility outage, extraordinary weather event, or any other cause; whatsever :
beyond Landlord’s control tye

 

oO. IMPROVEMENT ALLOWANCE shall mean the sum of Twenty-Five Dollars
($25.00) per rentable square foot of the Premises, for a total of Four Hundred Thousand Dollars
and 00/100 Dollars ($400,000.00). it

P. LANDLORD as used in this Lease includes the Landlord named above as wag as
its successors and assigns, each of whom shall have the same rights, remedies, powers, Be.
authorities and privileges as it would‘have had it originally signed this lease as Landlord. Any,
such person, whether or not named herein, shall have no liability hereunder after ceasing to, hold
title to the Property. No principal of Landlord, whether disclosed or undisclosed, shall’ have : any
personal liability with respect to any of the provisions of this Lease, the Premises, the Property or
the Complex. ik

Q. LEASE YEAR shall mean, with respect to the first Lease Year, the period‘.
commencing on the Commencement Date and ending on the last day of the month which is..:.:
twelve (12) consecutive calendar months following the Commencement Date and, with resp “t
to each Lease Year thereafter, each consecutive twelve (12) calendar month period thereafter,

 
 
  

R, MORTGAGE or mortgage as used in this Lease includes any lien or “iM
encumbrance on the Premises or the Property or on any part of or interest in or appurtenance to
any of the foregoing, including without limitation any ground rent or ground lease if Landlord’s
interest is or becomes a leasehold estate. The word “Mortgagee” or “mortgagee” is used herein
to include the holder of any such mortgage, including any ground lessor if Landlord’s interest. ‘is
or becomes a leasehold estate, Whenever any right is given to a mortgagee, that right: may: be.

#1524 E284 v7

 
exercised on behalf of such mortgagee by any representative or servicing agent of such 6
mortgagee.

S. PERSON shall mean a natural person, a partnership, a corporation, ¢ an
association, and any other form of business association or entity. ah :

ay

 

T. RENT shall mean all Fixed Basic Rent and Additional Rent and any/other rent or
other sums due from Tenant under this Lease.

UL PERMITTED USE shall mean use of the Premises for, physical therapy anda!
other rehabilitative services, to include a spine and sports medicine center performing all phases
of rehabilitation, including without limitation, chiropractic, physical therapy, occupational —
therapy, acupuncture, nutritional counseling and non-surgical spine and sports medicine and ie
related activities.

Vv. POSSESSION DATE shall mean the date of Substantial Completion of :
Landlord’s Work (as defined in Exhibit C) in accordance with Exhibit C.
so ae
W. PREMISES shall mean the entire Building, consisting of approximately 16, 000
rentable square feet as shown on Exhibit A. uote AB ih
aly ane
X. PREMISES TAX shall mean (i) Tenant’s Building Proportionate Share of ary.
Reai Estate taxes separately assessed to the Building; and/or (ii) any taxes that are payable. Me
Landlord under a financial agreement with the Township of Bordentown based on the rents
received under the terms of this Lease,

    

Y. PROPERTY shall mean Block 57, Lot 6.01 on the tax map of the Township af
Bordentown, as more particularly described on Exhibit B-1 attached to the Lease. .,;, ,.. “ine

Z. SECURITY DEPOSIT shall be the sum of $40,000.00 which shall be held j in
accordance with Section 36 of the Lease.

AA. TENANT as used in this Lease includes Tenant named above as well as its héits, -
successors and assigns, each of which shall be under the same obligations, liabilities and
disabilities and each of which shall have the same rights, privileges and powers as it would have
possessed had it originally signed this Lease as Tenant, Each and every person named aboveras
Tenant shall be bound jointly and severally by the terms, covenants and agreements, containgd:
herein. However, no such rights, privileges or powers shall inure to the benefit of any assignide
of Tenant, immediate or remote, unless the assignment to such assignee is permitted.or has-been
approved i in writing by Landlord. Any notice required or permitted by the terms of this Lease.
may be given by or to any one of the persons named above as Tenant, and shall have the sarhie
force and effect as if given by or to all of them.

BB. TENANT’S BUILDING PROPORTIONATE SHARE shail mean the fraction,
the numerator of which shall be the total square footage of the Premises and the denojninator. of
which shall be the total square footage of the Building. :

W15241254 v7

 
 

me Ne:
CC. TENANT’S COMPLEX PROPORTIONATE SHARE shall mean a fraction,
the numerator of which shall be the total square footage of the Premises, and the denominator of
which shall be the total square footage of all of the buildings in the Complex that have received a
certificate of occupancy at the time any costs assessed hereunder are accrued. The denominator
shall not include the square footage of any of the Common Facilities, the indoor practice field or
the maintenance building on Lot 6.01. Tenant acknowledges that Landlord is in the:process.« of

developing the Complex and therefore Tenant’s Complex Proportionate Share is sublet 1 10s,
change. uF

DD, TENANT’S PROPORTIONATE TAX SHARE shall mean the fraction, the
numerator of which shall be the total square footage of the Premises, and the denominatér of
which shail be the total square footage of the buildings on the Property that have been approved
by the Township of Bordentown. As of the date hereof the parties agree the total square footage
approved is 202,300 square feet, which is subject to adjustment if the actual square footage of all
of the buildings is more or less than 202,300 square feet, after all buildings have received
certificates of occupancy. The denominator shall not include the square footage of. any of the:
Common Facilities or the indoor practice field. :

 

i aoe

EE, TENANT’S TAX SHARE shall mean the Premises Tax plus Tenant’s ie
Proportionate Tax Share of any Real Estate Taxes chargeable to (1) the land (excluding any. na
improvements thereon) constituting the Property; (2) the Common Facilities; and (3) any other
Real Estate Taxes assessed against the Property as a whole and not associated with any
improvements thereon, including, for example a payment in lieu of taxes based on the Renti,:;
received under the terms of this Lease pursuant to a financial agreement with the Tewnshipiat
Bordentown. To the extent that the Premises Tax cannot be separated from the Real Estate
Taxes on the Property, Tenant’s Tax Share shall be Tenant’s Proportionate Tax Share of the Real
Estate Taxes on the Property. Any taxes paid by Tenant on the land constituting the Property
shall be credited against the Premises Tax payable by Tenant to the same extent Landlord
receives such a credit pursuant to a financial agreement with the Township of Bordentown:

ore nh

FF. TERM shall mean the period of time commencing on the Commencement Date
(as defined in Section 4 of the Lease) and ending on the date which is ten (10) Lease Years... se
following the Commencement Date, unless otherwise terminated or extended pursuant to the::.
terms of this Lease. fe

  

For and in consideration of the covenants contained in this Lease, and upon the terms and 2k.
conditions set forth in this Lease, Landlord and Tenant, intending to be legally bound, agree:al as
follows:

i. Definitions. The definitions set forth in the preceding Preamble shall ‘apply‘to'the
same capitalized terms appearing in this Lease. Additional definitions are contained in Section
41 and throughout this Lease. ; .

2, Premises.

a. Landlord hereby demises and leases the Premises to Tenant and Tenant
hereby leases and takes the Premises from Landlord for the Term and upon the terms, covenants,

W45241254 v7

 
  

conditions, and provisions set forth in this Lease, including the Preamble. Tenant's 8 ‘interest Cu
the Premises as tenant shall include the right, in common with Landlord and other: ‘occupants of
the Complex, to use driveways, sidewalks, storm water management basin, loading and parkiiig
areas and other facilities which are located within the Complex and that are designated by
Landlord from time to time for the use of all of the tenants of the Complex (the “Common,
Facilities”). Notwithstanding anything to the contrary contained in this paragraph, Tenant shall
at all times have available to it (for itself, its employees, patients and invitees) at let 40. ‘packing
spaces in the area designated on Exhibit B-2.

 

b. Tenant acknowledges that Landlord may subject the Complex, jncluditig
the Premises, to a master deed under the New Jersey Condominium Act (a “Master Deed”) ‘or to
a Declaration, in which case some of Landlord’s obligations hereunder may be undertaken. bys ‘an
Association pursuant to the Declaration or the Master Deed and the parties’ obligations shalibe
amended to account for any changes made necessary by such Declaration or Master Deed..
Landlord shall deliver a copy of Landlord’s proposed form of Master Deed or Declaration io.
Tenant prior to recording such document with the Burlington County Clerk, and Landlord shal
not record the same without the prior written consent of Tenant, which consent shall not bey,”
unreasonably withheld, conditioned or delayed; provided that Tenant may only object to such”
Master Deed or Declaration on the grounds that it (i) materially affects Tenant’s use’ and vet
enjoyment of, or access to, the Premises and/or the Common Facilities, and/or (ii) ‘results i in arly
increase to the financial obligations of Tenant. If Tenant fails to deliver to Landlord its wri 0
objections to Landlord’s form of Declaration or Master Deed on or before the thirtieth (30th hay
after the date Tenant receives the copy of such Master Deed or Declaration from Landlord,:’..:
Tenant shall be deemed to have consented to the same, and Landlord may proceed with th
recording thereof,

  

3, Completion of Premises, The Premises shall be completed in accoidanee wae
the Landlord Work Letter attached hereto as Exhibit C and the Tenant Work Letter attached ;
hereto as Exhibit I. If the Landlord’s Work is not Substantially Completed (as defined in the: F
Landlord Work Letter) and delivered to Tenant on or before the Delivery Date for any reasori,
whether or not within Landlord’s control, Landlord shall not be subject to any liability to Tenant
and no such failure to deliver the Premises by the Delivery Date or any other date shall in any ©
respect affect the validity or continuance of this Lease of any obligation of Tenant hereunder:
provided, however, that in the event the Premises are not Substantially Completed on.or before
September 1, 2013 (as such date shall be extended due to Tenant Delay or Force Majeure), a
Tenant shall have the right to terminate this Lease by written notice to Landlord, in which event
Landlord shall fully and promptly return to Tenant the Security Deposit and this Lease shall: be
NULL and VOID and neither party shall have any further obligation to the other. Landlord. shall
have the right to re-measure the Premises following the Possession Date and/or the | of
Commencement Date and if the Premises are found to contain more or less than 16 000 rentable
square feet, the relevant provisions of this Lease shall be adjusted accordingly, a '

4, Commencement Date. The Term shall commence on the Commencement. Date,
provided however, that if Tenant has been unable to obtain a Certificate of Occupanicy for thé
Permitted Use from the Township of Bordentown prior to the Commencement Date based solely
upon a failure of Landlord to complete the Landlord Work in accordance with the Landlord,,,
Work Letter, the Commencement Date shall be postponed by the number of required for

AY BE

uke
eopee

-6- Le MS

415241254 v7

 

 
 

Landlord to complete such work, Upon Landlord’s request, Tenant shall execute the -
Confirmation of Lease Term attached hereto as Exhibit H.
ag
5, Use of Premises, Tenant shall occupy the Premises throughout the. Term and
shall use the same for, and only for, the Permitted Use. Landlord covenants and agrees that zat
during the Term, as long as no Event of Default has occurred, Landlord shall not lease orpernit
any property within the Complex to be used for an Exclusive Use hereunder, Tenantishall. fuirfeit
its right to the Exclusive Uses upon the occurrence of an Event of Default. In no event shall ee
Tenant use the Premises for any Excluded Use or permit any subtenant, assignee, on Space sisi.
Tenant (as defined in Section 24(b) below) to use the Premises for any Excluded Use, Tae

oA

  

 
 

 

6, Fixed Basic Rent. Commencing on the Commencement Date, Tenant shall pay,
throughout the Term, the annual Fixed Basic Rent in the amount specified in the Preamble,
without notice or demand and without setoff or deduction, in monthly installments equal to one-
twelfth of the annual Fixed Basic Rent, in advance, on the first day of each calendar: month: {HO
during the Term.

 

7. Real Estate Taxes.

a. Definitions, The following terms shall be defined as hereinafter provided:

(1) “Real Estate Taxes” shall mean all taxes, liens, charges, imposts
and assessments of every kind and nature, ordinary or extraordinary, foreseen or unforeseen),
general or special, levied, assessed or imposed by any governmental authority, including without
limitation payments in lieu of taxes, with respect to the Property, as well as all fees or ateg
assessments payable on account of the Property being located in any special services, distrighic iG
Notwithstanding the foregoing: a uy

(a) if at any time during the Term the present system of at ‘
valorem taxation of real property shall be changed or supplemented so that in lieu of or in... 4),
addition to the ad valorem tax on real property there shall be assessed on Landlord or the...
Property any tax of any nature which is imposed in whole or in part, in substitution for, addition
to, or in lieu of any tax which would otherwise constitute a Real Estate Tax, such tax:shall be
included within the term “Real Estate Taxes,” but only to the extent that the same would be ue
payable if the Property were the only property of Landlord;

 

 

 

L : “i i
(b) Real Estate Taxes shall also encompass all of Landlord's
expenses, including but not limited to reasonable attorney’s fees and expenses, incurred by.
Landlord in any effort to minimize Real Estate Taxes whether by contesting proposed incre és
in assessments, applying for the benefit of any tax abatement program available for'the Propétty,
appealing the denial of any such tax abatement, or contesting any challenge to the validity of any
tax abatement program or its applicability to the Property or by any other means or procedures
appropriate in the circumstances; provided, however, that under no circumstances shall Landlord
have any obligation to undertake any contest, appeal or other procedure to minimize Real Estate
Taxes or to obtain or maintain the benefits of any tax abatement program for the Property; aid

 

(c) except as otherwise provided in Section 7al(a) above, ‘there
shall be excluded from Real Estate Taxes all net income, excess profit (except to the extent such

#1S241254 v7

 
ae do, ca ly
a dge had,
“ aye

 

‘Bb

net income and/or excess profits are used by the applicable taxing authority for the; purpose i
calculating a payment in lieu of taxes based on the Rent received under the terms of, this Lease
pursuant to a financial agreement with the Township of Bordentown), excise, franchise, estate,
succession and inheritance taxes, penalties due to Landlord’s lateness or failure to pay taxes. a
when due and transfer taxes imposed on Landlord. , 3 vi.

  

(2) “Tax Year” shall mean each calendar year, or such other per
twelve (12) months as now or hereafter may be duly adopted as the fiscal year for real estat tax
purposes of the governmental unit in which the Property is located, occurring during, the Ten

(3) “Tax Statement” shall mean a statement provided by ‘Landlord,
setting forth in reasonable detail: (a) the Real Estate Taxes for the Tax Year(s) (or portion ihereof
if less than full Tax Year(s) immediately preceding the Tax Year in which such statement is; ay.
issued, (b) Tenant’s Tax Payment (defined in Section 7b) for such preceding Tax Year(s),’
prorated if only a part of a Tax Year falls within the Term; (c) the amount of payments madepy
Tenant on account of Tenant’s Tax Payment during such preceding Tax Year(s); (d) the ameunt
of payments of the Monthly Tax Payment Estimate (defined i in Section 7b(1)(a}) made to data by
Tenant in the Tax Year in which the Tax Statement is issued; and (e) the Monthly Tax Payment
Estimate for the Tax Year in which the Tax Statement is issued. a

i: UTE:

b. Payment of Tenant’s Tax Payment. Commencing on the On
Commencement Date, Tenant shall pay to Landlord, as Additional Rent hereunder, an amount
equal to Tenant’s Tax Share, prorated for any partial Tax Year within the Term ("Tenant's
Payment”). i :

    

whe »
(1) Such Tenant’s Tax Payment shali be paid in the following mae:

(a) Beginning on the Commencement Date and continuing
thereafter during each Tax Year during the Term on the first day of each month until teceipt of
the next Tax Statement, Tenant will pay Landlord an amount set by Landlord sufficient to pay.
Landlord’s estimate (reasonably based on the actual Rea! Estate Taxes for the preceding Tax —
Years (but subject to the provision of Section 7(b)(ii) below) and Landlord’s projections of'a any
anticipated increases or decreases thereof) of Tenant’s Tax Payment for the current Tax Year. (or
remaining portion thereof) (the “Monthly Tax Payment Estimate”). The Monthly Tax Payment
Estimate for a period less than a full calendar month shall be duly prorated. i

(b) Following the end of each Tax Year, Landlord shall furnish
Tenant a Tax Statement setting forth the information described in Section 7a(3) above. Within
thirty (30) days following the receipt of such Tax Statement (the “Tax Expense Share Dato”)
Tenant shall pay to Landlord: (i) the amount by which the Tenant’s Tax Payment for-the Tax::
Year (or portion thereof) covered by the Tax Statement exceeds the aggregate of Monthly ‘Tax:
Payment Estimates paid by Tenant with respect to such Tax Year (or portion thereof); and die the
amount by which the Monthly Tax Payment Estimate for the current Tax Year as shown onithe
Tax Statement multiplied by the number of months elapsed to date in the current Tax::Year /,
(including the month in which payment is made) exceeds the aggregate amount of payments of
the Monthly Tax Payment Estimate theretofore made in the Tax Year in which the Tax

RS

 

HiS241254 v7
 

Statement is issued. Landlord shall diligently endeavor to furnish Tenant a Tax Siaiginent: Oe
later than one hundred and twenty (120) days following the end of each Tax Year. ;

(c) On the first day of the first month following receipt by ._
Tenant of any annual Tax Statement and continuing thereafter on the first day of each succedding
month until the issuance of the next ensuing Tax Statement, Tenant shall pay Landlord the
amount of the Monthly Tax Payment Estimate shown on the Tax Statement.

 

(d) Ifon any Tax Expense Share Date Tenant’s payrnenit A
the installments of the Monthly Tax Payment Estimate for the preceding year’s Real Estate oy
Taxes are greater than Tenant’s Tax Payment for such preceding Tax Year, Landlord shall credit
Tenant with any excess, which credit may be offset by Tenant against next due installments, of
Rent. If the Term expires prior to the Tax Expense Share Date for the applicable Tax Year: a if
Tenant’s payments of Monthly Tax Payment Estimate either exceed or are less than Tenant's:

Tax Payment, Landlord shall send the Tax Statement to Tenant, and an appropriate, payment, se
from Tenant to Landlord or refund from Landlord to Tenant shall be made on the Tax. Expense
Share Date. The provisions of this Section 7(b)(i)(4) shall remain in effect notwithstanding “aity
termination of this Lease; provided however, that if upon termination of this Lease Tenant Owes
Landlord any sums under this Lease (for Rent or otherwise), Landlord shall have the right to.
reduce the amount of any refund due Tenant under this Section 7(b)(i)(4) against such sums."
owed by Tenant to Landlord. 2

 
 
 

(2) Real Estate Taxes with respect to a Tax Year which is: ‘the subjet
of an appeal filed by or on behalf of Landlord shall be paid on the basis of the amount ‘reflectéd
in the tax bill and shall not be adjusted until the final determination of the appeal. Upon : such
determination of any appeal, Landlord will notify Tenant in writing of the actual atnolunt: of tis
Tenant’s Tax Share of the Real Estate Taxes for the year or years which were the subject of the
appeal and the amount, if any, remaining due by Tenant in excess of Tenant’s estimated
payments, Tenant shall pay such entire amount so due on the due date for the next installment of
Fixed Basic Rent, or if this Lease has terminated, Tenant shall pay the amount due within fifteen
(15) days after receipt of Landlord's notice. If the final determination of the appeal results ina
reduction of the Real Estate Taxes at issue and Landlord receives a cash refund from, the taxing
authority on account of overpayment of Real Estate Taxes for such year, Tenant shall receive a
credit against the installment of Fixed Basic Rent next coming due in the amount by which.
Tenant’s payments on account of Tenant’s Tax Share of such Real Estate Taxes exceeded the’
payments actually due for the applicable year.

att

4 Tenant’s Personalty. Tenant shall pay all taxes imposed upon Tenant's
furnishings, trade fixtures, equipment or other personal property.

  

8. Operating Expenses.

a. Definitions. As used in this Section 8 the following terms shall bé deli hed
as hereinafter provided:

MESRAGES4 v7 who

 

 
 

(1) ‘Operating Year” shall mean each calendar year, or such otlier’
period of twelve (12) months as hereafter may be adopted by Landlord as its fiscal‘ygar, , He th
occurring either in whole or in part during the Term. a

 

ssi

(2) “Operating Expense Statement” shall mean a statenient orailted
by Landlord, setting forth in reasonable detail: (a) the Operating Expenses for the Operating
Year (or portion thereof if less than a full Operating Year) immediately preceding the Operating
Year in which the statement is issued, reasonably detailed by major categories, (b) the Tenaptis
Expense Payment (defined in Section 8b) for such preceding Operating Year, prorated if-onpiia
part of the Operating Year falls within the Term, (c) the amount of payments made by Tenaption
account of the Tenant’s Expense Payment during such preceding Operating Year, (d) the, Aygount
of payments of the Monthly Operating Expense Estimate (defined in Section 8b(1)(a)) made. tp
date by Tenant in the Operating Year in which the Expense Statement is issued, and (e) the :,54

Monthly Operating Expense Estimate for the Operating Year in which the Operating Expenses:
Statement is issued,

sss,
(3) “Operating Expenses” shall mean ‘ in

(a) The expenses incurred by Landlord in connedtion with ihe
operation, repair, maintenance, protection and management of the Premises, Building, Common
Facilities and Complex, from and after the completion of the Project upon the Property bY
Landlord, including by way of example rather than of limitation, the following:

i) Wages, salaries, fees and other compensation and
payments, payroll taxes, contributions to any social security, unemployment insurance, welfare,
pension or similar fund and payments for other fringe benefits made to or on behalf of any and
all employees of Landlord performing services rendered in connection with the operation, repair,
maintenance, protection and management of the Complex, including, without limitation: ;: sp;
window cleaners; porters; janitors; miscellaneous handymen; watchmen; persons engaged me.
patrolling and protecting the Complex; carpenters; engineers; firemen; mechanics; electricians;
plumbers; landscapers; insurance risk managers; building superintendent and assistants; property
manager; and clerical and administrative personnel all of which expenses shall not exceed the,
market rate for such services for other comparable buildings in the area of the Building.
Landlord may contract for any of the foregoing to be performed by independent contractors, in
which event all sums paid to such independent contractors shall be included within, (Operating:
Expenses pursuant to Section 8(a)(iii}(1)(p) below.

  

ii) The cost of employee uniforms, and the cleaning,

pressing and repair thereof.
my

iii) | Cleaning costs for the Complex, including the':d}
facade, windows and sidewalks, all costs for snow and rubbish removal and the coats; of all. Jabor,
supplies, equipment and materials incidental to such cleaning. : i

iv) Premiums and other charges incurred. ‘bys Landlogd
with respect to all insurance relating to the Complex and the operation and maintenance thereof,
including without limitation: all risk of physical damage or fire and extended coverage es

-i0-

W1S2442354 VI

  

be a
Tey.
 

insurance; public liability insurance; elevator insurance; workmen’s compensation insurance; ;
boiler and machinery i insurance; sprinkler leakage insurance; rent insurance; and health, accident
and group life insurance for employees. aed

 

v) The cost of heat, electricity, gas, water, sewer and
all other utility services, servicing the Building and/or the Complex generally to thé ekteht
billed directly to Tenant in accordance with Section 12(a) below, ue

   

vi) Costs incurred for operation, service, maintenanie,
inspection and repairs of the Complex, including the heating, air conditioning, ventilating,’
plumbing, electrical and elevator systems of the Building, and the costs of labor, materials, ° -
supplies and equipment used in connection with all of the aforesaid items. er
: ee
vii) Sales and excise taxes and the like upon any Lot the

 

expenses enumerated herein.

viii) Management fees of the managing agent for the ,
Building. Ap

 

ix) Legal fees, other than those incurred ii the ©
negotiation or enforcement of tenant leases.

 

fleet

x) The cost of tools, equipment, and supplies snliy
replacement thereof. = hu

xi) All assessments and fees payable pursuant to any
Declaration or Master Deed or assessed by any Association pursuant to such Declaration of’:
Master Deed. Be

: ar

xii) The cost of repainting or otherwise redecorating. any

part of the Building, and the cost of displays or decorations for public portions of the ‘Complex,

xiii) The cost of telephone, telecopier and courier a
services, postage and delivery charges, office supplies, maintenance and repair of office
equipment, and similar costs.

te

xiv) The cost of licenses, permits and similar fees
charges.

 

 

xv) Auditing and accounting fees including dccouii ing
fees incurred in connection with the preparation and certification of the Tax Statements and the
Operating Expense Statements. oe vos

 

xvi) All costs incurred by Landlord to comply with
governmental requirements enacted after the Commencement Date, whether federal, state or_
municipal; and all repairs, replacements and improvements which are appropriate for the..."
continued operation of the Building as a first class building, including capital expenditure

 

-HI-

418241254 v7 “gt

 

 
“dn
Spat

i:
ETE. >
. rich

 

Tbs

xvii) All costs and expenses associated with the
acquisition and installation of any energy or cost saving devices or alternative renewable efiérpy
devices or sources, but only to the extent of savings realized by Tenant as a result of the

installation and/or use of such improvements, devices or sources. (2 oy
Bp SO,
as 3
xviii) Cost of independent contractors performing -
services, including, but not limited to, cleaning, janitorial, window-washing, rubbish,temo
security, landscaping, snow and ice removal! services, electrical, painting, plumbing, elevator,
heating, ventilation and air conditioning maintenance and repair and all fees due such

independent contractors.

  

 

xix) Capital expenditures necessitated by casualties,to
the extent the same are not covered by insurance. vs af

xx) | Any and all other expenditures of Landlord witich
are properly expensed in accordance with generally applied real estate accounting. practices |
consistently applied with respect to the operation, repair, maintenance, protection and

management of first-class buildings in the locality of the Building. a

xxi) If Landlord shall purchase any item of” ‘capital °
equipment or make any capital expenditure as described in Sections 8(a)(iii)(1)(n), OF

8(a) (GDC (0), or 8(a) Gi) )(q, or 8(a)i1)(1)G@) above (jointly the “Capital Expenditures si

the costs for same shall be amortized ona ase line basis beginning in the year of oneal

LR aa

the date of purchase of any item described in Sections 8(a)(iii)(1)(n), or Bayt IN), or tS
8(a)(iii(1)¢q), or 8(a)(iii)(1)(1) above. The amount of amortization for such costs shall be i:
included in Operating Expenses for each Operating Year to which the amortization relates.“
Tenant agrees that the determination by Landlord’s accountants of the useful life of the subject
of such Capital Expenditures shall be binding on Tenant. If Landlord shall lease such items.of
capital equipment, then the lease shall be included in Operating Expenses for each Operating:
Year in which they are incurred. Notwithstanding the foregoing, if Landlord shall effectuate: ;
savings in labor or energy related costs as a result of the installation of new devices or
equipment, then Landlord may, in lieu of the above, elect to include up to the full amount of any
such savings in each Operating Year (beginning with the Operating Year in which the equipment
is placed in service) as an Operating Expense until Landlord has recovered thereby the cost of,
installation of said devices or equipment and interest thereon as above provided, even if the @!:
result of such application will result in the amortization of such costs over a period shorter than
the useful life of such installation. Landlord shall notify Tenant in writing if Landlord elects to
apply such savings to the cost of such equipment and shall include a statement of the amourit’6f
such savings in the Expense Statement for each applicable Operating Year. Operating ‘Ekpeiges
shall thereafter be reduced by the amount of any previous capital expenditures included therein
expensed pursuant to this Section 8(a)(3)(a)(xxt) when such amortization has been completed.

He

(b) Operating Expenses shall be ‘‘net’ and, for that y purpose, |
shall be reduced by the amounts of any reimbursement or credit received by Landlord with |
respect to an item of cost that is included within Operating Expenses.

-12-

HES261284 v7

 
 

(c) Notwithstanding the provisions of Section 8, “Operating
Expenses” shall not include expenditures for any of the following:

i) Any capital addition made to the Complex except as
set forth in Sections 8(a)(iii)(1)(n), or 8(a)(iii)(1)(o), or 8(a)(ii}(1)(q), or B(a)(itid(L)M) above!

ii) Repairs or other work occasioned by fire “
windstorm or other insured casualty or hazard, to the extent that Landlord shall recéive proceeds
of such insurance,

iii) | Leasing commissions and advertising expenséilé
incurred in leasing or procuring new tenants. e, . Da

iv) Repairs or rebuilding necessitated by condemnation
to the extent that Landlord has received condemnation proceeds for such repairs or sebuilding,

    

v) Depreciation and amortization of the Building, :

other than as permitted pursuant to Section 8(a)(iii)(1)(s).

vi) Real Estate Taxes,

1a,
a .

vii) The salaries and benefits of executive officers of
Landlord, if any. “i stat
viii) Debt service payments on any indebtec {ness cy
applicable to the Complex, including any mortgage debt. °

ix) Development and construction costs for the pidjeet.

b. Tenant’s Expense Payment. Commencing on the Commencement Date,
Tenant shall pay to Landlord as Additional Rent hereunder an amount equal to Tenant’ $ Buiiding
Proportionate Share of all Operating Expenses incurred with respect to the Building and Gs
Operating Expenses incurred with respect to the Complex generally that are allocable to the:
Building (“Tenant’s Expense Payment”). For any portion of an Operating Year lesg thanis “full
twelve (12) month period occurring within the Term, Tenant’s Expense Payment shallbe
prorated on a per diem basis.

 
 
  

(1) Such Tenant’s Expense Payment shall be paid in the following...
manner: -

(a) Beginning on the Commencement Date and continuing,
thereafter during each Operating Year during the Term on the first day of each month until, -
receipt of the next Operating Expense Statement, Tenant will pay Landlord an amount set by
Landlord sufficient to pay Landlord’s estimate (reasonably based on the actual Operating
Expenses for the preceding Operating Year and Landlord’s projections of any anticipated ¢: if
increases or decreases thereof) of Tenant*s Expense Payment for the current Operating Year {or
remaining portion thereof) (the “Monthly Operating Expense Estimate”). The Monthly —
Operating Expense Estimate for a period less than a full calendar month shall be duly prorate a.

   

-13-

#1824284 v7
 

wae fo ee

(b) ‘Following the end of each Operating Year, Landlord shall
furnish Tenant an Operating Expense Statement setting forth the information described in weit
Section 8(a)(ii) above, Within thirty (30) days following the receipt of such Operating Expense
Statement (the “Expense Share Date”) Tenant shall pay to Landlord: (i) the amount by whieh
the Tenant’s Expense Payment for the Operating Year (or portion thereof) covered by, the .!
Operating Expense Statement exceeds the aggregate of Monthly Operating Expense, Estimales
paid by Tenant with respect to such Operating Year (or portion thereof); and (ii) thé: amount ‘by
which the Monthly Operating Expense Estimate for the current Operating Year as shown on the
Operating Expense Statement multiplied by the number of months elapsed to date in the cuiteint
Operating Year (including the month in which payment is made) exceeds the aggregate amount
of payments of the Monthly Operating Expense Estimate theretofore made in the Operating ..
Year in which the Operating Expense Statement is issued. Landiord shall diligently: endeavor ‘to
furnish Tenant an Operating Expense Statement not later than one hundred and twenty (120)
days following the end of each Operating Year,

i wh,
aor

(c) On the first day of the first month following regi by”
Tenant of any annual Operating Expense Statement and continuing thereafter on the first day of
each succeeding month until the issuance of the next ensuing Operating Expense Statement,
Tenant shal! pay Landlord the amount of the Monthly Operating Expense Estimate shown oti ‘the
Operating Expense Statement. edt
(d}  Ifon any Expense Share Date Tenant’s payments of the BY
installments of the Monthly Operating Expense Estimate for the preceding year’s Operating,’ ).
Expenses are greater than Tenant’s Expense Payment for such preceding Operating * Year, ee
Landlord shal! credit Tenant with any excess, which credit may be offset by Tenant Against n next
due installments of Rent. If the Term expires prior to the Expense Share Date for’ the applic
Operating Year and if Tenant’s payments of Monthly Operating Expense Estimate either exceed
or are less than Tenant’s Expense Payment, Landlord shall send the Operating Expense 7 ye
Statement to Tenant, and an appropriate payment from Tenant to Landlord or refund from
Landlord to Tenant shall be made on the Expense Share Date. The provisions of this Section, .
8(b)(i)(4) shall remain in effect notwithstanding any termination of this Lease; provided nna,
however, that if upon termination of this Lease Tenant owes Landlord any sums under this Lease
(for Rent or otherwise), Landlord shall have the right to reduce the amount of any refund due
Tenant under this Section 8(b)(i)(4) against such sums owed by Tenant to Landlord. -
c. Tenant’s Audit Right. Any Operating Expense Statement, Tax ~ *
Statement or other notice from Landlord pursuant to this Section 8 shall be deemed approved by
Tenant as correct unless, within sixty (60) days after the furnishing thereof, Tenant shall notify
Landlord in writing that it disputes the correctness of the Operating Expense Statement, Taxy:
Statement or other notice, specifying in detail the basis for such assertion. Within thirty (39) .
days of Tenant’s dispatch of such notice, Tenant shall have the right, at its sole cost,and expense,
to audit or have its appointed accountant, agents or employees audit, Landlord’s recprds related
to actual Operating Expenses or Real Estate Taxes, provided that any such audit may not occur
more frequently than once each calendar year, nor apply to any years prior to the year of the ..
applicable statement. Books and records shall be made available to Tenant, Tenant’s employées,
accountants or agents to conduct the audit, which (at Landlord’s option) may be either at the‘
Premises, or at Landlord’s property managet’s office for the area in which the Pretuises are j::

 
  

 

-14-

15241254 v7

AE
wht ah

located. Pending resolution of any such audit, Tenant shall make payments in accordance wih
the applicable Operating Expense Statement, Tax Statement or other notice. In the event
Tenant's audit discloses any discrepancy, in the amount of Operating Expenses and/or Real ar
Estate Taxes billed to Tenant, the appropriate party shall, within thirty (30) days after the asi of
such determination, pay the other party the deficiency or overpayment, as applicable. ‘Tenant :
may use its usual auditors of its normal books and records (provided the same are certified p folic
accountants) or any firm of independent certified public accountants having at least fifty (50), 7
partners or shareholders and a reputation in the industry for performing quality audits: similat o
those performed by any of the so-called “big four” accounting firms to conduct the ‘audit
described in this Section so long as such auditor is not being compensated on a contingenc i
comission or bonus basis depending on the results obtained. Tenant shall pay Landlord, within
sixty (60) days after receipt of invoice and reasonable backup and as Additional Rent, Landiord’s
actual out of pocket cost without markup or fee for: (a) the photocopying of documents; and (b)
the retrieval of documents from Landlord’s storage archives. If the audit reveals that the |"
applicable Operating Expense Statement, Tax Statement or other notice set forth dollar amounts
in excess of the actual expenses, Landlord shall reimburse Tenant for expenses incisrred in
connection with the audit. y cur
Tea: fore

9, Interest and Late Charge. Landlord may charge a late payment charge of five
percent (5%) of any installment of Fixed Basic Rent or Additional Rent that is not paid within
five (5) days of the due date thereof. Any amount due from Tenant to Landlord which is not‘paid
when due shail bear interest (“Interest”) at an interest rate equal to the Prime Rate published:
from time to time in the Money Rates column of the Wall Street Journal plus two percent (2%)
(or, if lower, the highest rate then allowed under the usury laws of the State of Newidersey) the
“Interest Rate”) from the date due until the date paid. The right of Landlord to charge a latest
charge and interest with respect to past due installments of Fixed Basic Rent and Addition i Rent
is in addition to Landlord’s rights and remedies upon an Event of Default. Sy

 

 

 

 

10, Insurance.
a. Tenant’s Insurance.

(1) Tenant covenants and represents; such covenants and |
representations being specifically designed to induce Landlord to execute this Lease, that during
the entire Term, at its sole cost and expense, Tenant shal! obtain, maintain and keep iri full force
and affect the following insurance: a 4

(a) “Special Form” property insurance against fire, theft, ae
vandalism, malicious mischief, sprinkler leakage and such additional perils as are now, or:

 

“ht
hereafter may be, included in a standard extended coverage endorsement from time to time ib

general use in the State of New Jersey upon property of every description and kind. owned ‘by,
Tenant and or under Tenant's care, custody or contro! located within the Premises.6r,for. whigh
Tenant is legally liable, including by way of example and not by way of limitation, furniture,

  

fixtures, fittings, installations and any other personal property in an amount equal to, the fulfes)
replacement cost thereof.

 

-15-

415241254 v7

 
 

Sf The
vi
(b) | Commercial General Liability Insurance coverage to
include personal injury, bodily j injury, broad form property damage, operations hazard, © ean
contractual liability, products and completed operations liability naming Landlord and
Landlord’s mortgagee or trust deed holder and ground lessors (if any) as additional named . be

insureds in limits of not less than Three Million Dollars ($3,000,000.00).

 

be
(c) Business interruption insurance in such amounts as wills
reimburse Tenant for direct or indirect loss of earnings attributable to all perils commonly “Aas
insured against by prudent tenants or assumed by Tenant pursuant to this Lease or attri
prevention or denial of access to the Premises as a result of such perils.

 
 
 

cna VOhis

(d) Workers’ Compensation insurance in form and amount'as
required by law. ssp
(e) Any other form or forms of insurance or any ir increase, inthe
limits of any of the aforesaid enumerated coverages or other forms of insurance as: ‘Landlord or
the mortgagees or ground lessors (if any) of Landlord may reasonably require from time to time
if in the reasonable opinion of Landlord or said mortgagees or ground lessors said coverage, ;;
and/or limits become inadequate or less than that commonly maintained by prudent tenants
similar buildings in the area by tenants making similar uses.

  

(2) All property insurance policies shall be taken out with i insure
rated A-VILI (or if such ratings are not in effect, the equivalent thereof) by Best Rating Service,
or any successor thereto (or if there be none, an organization having a national reputation) whio
are licensed to do business in the state in which the Property is located and shall be i in form:
satisfactory from time to time to Landlord. A policy or certificate evidencing such‘ insurance
together with a paid bill shall be delivered to Landlord not less than fifteen (15) days. prior. to the
date of commencement of the construction of the Tenant Improvements. Such insufance poligy
or certificate will provide that the insurers to notify Landlord and the mortgagees or ground |,
lessors (if any) of Landlord in writing not less than thirty (0) days prior to any material change,
reduction in coverage, cancellation, or other termination thereof. Should a certificate of
insurance initially be provided a policy shall be furnished by Tenant within thirty (30) days. of,
the Commencement Date, The aforesaid insurance shall be written with commercially
reasonable deductibles.

  

 
 

 

(3) In the event of damage to or destruction of the Building and/or
Premises entitling Landlord or Tenant to terminate this Lease pursuant to Section 18 of this .
Lease, and if this Lease shall be so terminated, Tenant shall immediately pay to Landlord all of
its insurance proceeds, if any, relating to the leasehold improvements and alterations (but not.
Tenant’s trade fixtures, equipment, furniture or other personal property of Tenant in the
Premises) which have become Landlord’s property on installation or would have become
Landlord’s property at the Term’s expiration or sooner termination, If the termination of the’
Lease, at Landlord’s election, is due to damage to the Building, and if the Premises: ‘have not:
been so damaged, Tenant will deliver to Landlord, in accordance with the provisions'of this. ..
Lease, the improvements and alterations to the Premises which have become an installation oF
would have become at the Term’s expiration, Landlord’s property. Ph

it

  
 
 

4 ie
-16-

#US241254 v7

stds
acea. 4 MEE
 

(4) Tenant agrees that it will not keep or use or offer for | sale (if: yale:
of goods is a permitted use pursuant to this Lease) in or upon the Premises or withitt the:
Complex any article which may be prohibited by any insurance policy in force from ‘time to! ‘lbne
covering the Complex or Premises. In the event Tenant’s occupancy or conduct of. business td or
on the Premises or in the Complex, whether or not Landlord has consented to the same, result in
any increase in premiums for insurance carried from time to time by Landlord with respect: 9, the
Complex or the Premises, Tenant shall pay such increase in premiums as Additional Rent within
ten (10) days after being billed therefor by Landlord. In determining whether increased ©
premiums are a result of Tenant’s use and occupancy a schedule issued by the orgahigatior HAG
computing the insurance rate on the Complex or Premises showing the components, of such. rite
shall be conclusive evidence of the items and charges making up such rate. Tenant sHall. yh
promptly comply with all reasonable requirements of the insurance authority or of any insurer
now or hereafter in effect relating to the Complex or Premises. pa

a

(5) If any insurance policy carried by either party as required by hi
Section 10 shall be cancelled or cancellation shall be threatened or the coverage thereunder...
reduced or threatened to be reduced in any way by reason of the use or occupation of the... ‘
Premises or any part thereof by Tenant or any assignee or subtenant of Tenant or anyone. ihe
permitted by Tenant to be upon the Premises, and if Tenant fails to remedy the conditions giving
rise to such cancellation or threatened cancellation or reduction in coverage on or before (ia,
forty-eight (48) hours after notice thereof from Landlord, or (ii) prior to such cancellation or
reduction becoming effective, Tenant shall be in default and an Event of Default shall occur,
under this Lease and Landlord shall have all of the remedies available to Landlord putsuan to
this Lease,

 

  

 

i

ve bo

 

ii eck

b. Landlord’s Insurance. Landlord covenants and agrees that ‘thtougibul
the Term it will insure the Complex and the Building (excluding any property with respect 16"
which Tenant is obligated to insure pursuant to Section 10(a)(i)(1) above) against diniage by:
perils covered by the “special form” of property insurance and commercial general liability”
insurance in such reasonable amounts with such reasonable deductibles as required by any.” :
mortgagee or ground lessor, or, if none, as would be carried by a prudent owner of a similar’ ‘
building in the area. In addition, Landlord shall maintain and keep in force and effect during: the
Term, rental income insurance insuring Landlord against abatement or loss of Fixed Basic’ Rent,
including items of Additional Rent, in case of fire or other casualty similarly insurediagainst, in
an amount at least equal to the Fixed Basic Rent and Additional Rent during, at the’ oninimuni;
one Lease Year hereunder. Landlord may, but shall not be obligated to, take out and carry. any
other forms of insurance as it or the mortgagee or ground lessor (if any) of Landlord may require
or reasonably determine available, All costs and expenses incurred by Landlord for insurance
carried by Landlord on the Building and the Complex or in connection with its ownership or:
operation thereof shall be included as Operating Expenses pursuant to Section 8.
Notwithstanding its inclusion as an Operating Expense or any contribution by Tenant.to the. cost
of insurance premiums by Tenant as provided herein, Tenant acknowledges that it has no ri ht to
receive any proceeds from any such insurance policies carried by Landlord although. Landlord
shall use such proceeds in the repair and reconstruction of the Complex and the Premises. . ae
Tenant further acknowledges that the exculpatory provisions of this Lease as set forth. in this
Section 10 as to Tenant’s insurance are designed to insure adequate coverage as to Tenant’ s-
property and business without regard to fault and avoid Landlord obtaining similar coverage, for

 

~17-

#18241254-v7

 
 

    

iy

such loss for its negligence or that of its agents, servants or employees which would fesult in
double coverage for the same perils includable as part of Operating Expenses which are payable
in part by Tenant, Landlord will not carry insurance of any kind on Tenant’s furniture or ‘

furnishings, or on any fixtures, equipment, appurtenances or improvements of Tenant under 1 nis
Lease, and Landlord shal! not be obligated to repair any damage thereto or replace the same:

   
 
 

c. Waiver of Subrogation. Any policy or policies of fire, extended
coverage or similar property insurance, which either party obtains in connection with the
Premises, Building or Complex, shall include a clause or endorsement denying the dfigurer ¢ ny
rights of subrogation against the other party (i.e. Landlord or Tenant) for all perils ¢ cc mn i
such policy. Should such waiver not be available then the policy for which the waiver is noe .
available must name the other party as an additional named insured affording itthe Same“
coverage as that provided the party obtaining such coverage. Any provision of this Lease to’ ‘the
contrary notwithstanding, Landlord and Tenant hereby release the other from any arid all liability
or responsibility to the other or anyone claiming through or under them by way of subrogation or
otherwise (a) from any and all liability for any loss or damage to the property of the! ‘releasing
party, (b) for any loss or ' damage that may result, directly or Men) ae, from the loss or ee

era

extent that the releasing party’s loss or damage is insured or, if not insured, was imoutable under
commercially available “special form” property insurance policies, including additional .. ;, ;
coverages typically obtained by owners and tenants of comparable buildings in the vicinity. of the
Building, even if such loss or damage or legal liability shall be caused by or result from the: ‘fault
or negligence of the other party or anyone for whom such party may be responsible and even'if
the releasing party is self insured in whole or in part or the amount of the releasing party’s i!
insurance is inadequate to cover the loss or damage or legal liability, It is the interition of the
parties that Landlord and Tenant shall look solely to their respective insurance carriers for jait
recovery against any such property loss or damage or legal liability, without such insurance’ wi
carriers having any rights of subrogation against the other party. .

  

  

li. Repairs and Maintenance. | : vith

a. Tenant’s Obligations. Tenant shall, throughout the Term, and. at Tenant’ s
sole cost and expense subject to Section 11(b) of this Lease, keep and maintain the Premises | it a
neat and orderly condition; and, upon expiration of the Term or earlier termination. of. this Lease,
Tenant shall leave the Premises in broom clean condition, ordinary wear and tear, dariiage by, fire
or other casualty alone excepted, and for that purpose and except as stated in this sentence, .
Tenant will make all necessary repairs and replacements to the Premises to deliver it in such /.
condition. Tenant shall not permit any waste to the Premises. Tenant shall not use any portion
of the Common Facilities for other than their intended use as reasonably specified by Landlord
from time to time. ;

 
  

b. Landlord’s Obligations. Landlord shall, throughout the Ter :

necessary repairs to the roof, foundation, structural elements and Building operating aystenti!
mechanical, electrical and HVAC systems and exterior windows and doors of the Premises: Ae
Landlord shall, throughout the Term, make all necessary repairs to the parking, sidewalks and

walkways and the Common Facilities; provided, however, that Landlord shall have no AY t
a vith

-18-

#15241254 v7?

 

bys des \
BSPARR ue Syyte
% ch:
 

responsibility to make any repairs in the Premises unless and until Landlord receives written’ ‘
notice of the need for such repair. All interior Premises repairs that are necessary to the Preiises
and are not Landlord’s responsibility shall be performed at Tenant’s sole cost and expense. :.
Landlord shall keep and maintain all Common Facilities of the Complex and any sidewalks,
parking areas, curbs and access ways adjoining the Complex in a good order and repair, in be
clean and orderly condition, free of accumulation of dirt and rubbish and ice and snow and: ‘all
keep and maintain all landscaped areas within the Complex in a neat and orderly condition. ‘All
repairs and maintenance shall be done in a first class manner in keeping with comparable: first:
class buildings in the locale of the Building. All costs and expenses incurred by Landlord in.,,
connection with Landlord’s obligations under this Section 11(b) shall be included in Operating
Expenses unless such expense is expressly excluded from the definition of Operating Expenses.
5 ihe
c, Infectious Waste. Notwithstanding anything to the contrary.contained.in
this Lease, Tenant shall be responsible and shall pay for all costs of disposing of all Infectious’
Waste generated by Tenant at or from the Building. All Infectious Waste shall be identified,:.
segregated, measured, stored and disposed of by Tenant in a manner that complies: ‘with alla! br
federal, state and local laws or regulations applicable to Infectious Waste. As used herein,. the.
term “Infectious Waste” means any infectious waste as defined in the infectious waste
regulations of the State of New Jersey, as amended from time to time. Po ws

 

12, Utilities and Services.

  

a. Services to the Premises. . + RY

Og “ei fov
(i) Tenant shall have access to the Premises, including elevators: agyset
forth i in Section 12(c) and utilities including HVAC, electricity, water, and heat twenty-four, ,.
hours per day, seven days per week.

  

(2) Tenant agrees to apply for all utilities necessary for its use of thie
Premises in its own name and to pay monthly as Additional Rent (but not as an Opérating ~&:);
Expense) all charges for electricity and other utilities used by Tenant at the Premises. Tenar
shall pay ali bills for utility usage at the Premises on or before the date due. Tenant shall,
authorize each utility provider to provide to Landlord upon Landlord’s request information about
Tenant’s utility consumption and billing (including copies of bills). gous ue

poded

 
  

(3) Inaddition, Tenant agrees to pay as Additional Rent Tenant’ $.

Building Proportionate Share for any common, untenantable areas of the Building and Tenant's
Complex Proportionate Share of all charges for electricity used for Common Facilities at the! «
Complex and not within tenantable areas of the Complex. In no event will the charges und¢r.::
Section 12(a@)Gi) or this Section 12(a)(ili), as the case may be, duplicate any charges’ under’ any’
other provision. Tenant shall be charged for such electricity at the rate Landlord is charged | for
same without mark-up or fee assessed by Landlord, other than any meter reading fee charged by

a third party, and Tenant acknowledges that the effective rate charged to Tenant may be different
than the actual rate charged by the electricity provider for any particular kilowatt hour of
electricity consumption. .

  

~|9-

AXXXXXXXX v7

 
 

  

(4) ‘ Tenant’s use of electric energy in the Premises shall not at any."
time exceed the safe capacity of any of the electric conductors and equipment in or otherwise
serving the Premises. - he 4 by

he

 

b. Light Bulbs, Landlord, upon Tenant’s request, shall replace ‘light bulbs,
tubes and ballasts for lighting fixtures when required in the Premises. The cost of replacement
light bulbs, tubes, and ballasts, plus the reasonable costs incurred by Landlord for such _
replacement, shall be paid by Tenant as Additional Rent in accordance with Landlord’s then:
current schedule of costs and assessments therefor. “4

 
  

c. Common Facilities, Within the Common Facilities of the Céiniplex and
consistent with other first class buildings in the locale of the Building, Landlord shall. furnish: (i)
adequate electricity and utilities, (ii) landscaping, (iii) parking facility maintenance, GY) re
Common Facilities maintenance; and (v) snow and ice removal. Landlord shall also furnish: 5
cleaning services for the Premises (on a five-day a week basis except for Building Holidays):
after 6:00 p.m. in accordance with Exhibit E attached hereto and made a part hereof. The cst of
the services provided by Landlord pursuant to this Section 12(c) shall be included as part af tt.
Operating Expenses.

d. Liability. Landlord shall not be liable for any damages to or ineurred by
Tenant (and Tenant’s property located in the Premises) resulting from the quality, quantity
failure, unavailability or disruption of any services and the same shall not constitutélg: fil
termination of this Lease or an actual or constructive eviction or entitle Tenant to art f abatement
of Rent unless caused by Landlord’s reckless or willful conduct. [An

   

  
   

 

13, Governmental Regulations. Tenant shail comply with all laws, ordinances
notices, orders, rules, regulations and requirements of all federal, state and municipal. .. “ily,
government or any department, commission, board of officer thereof, or of the National Boat of
Fire Underwriters or any other body exercising similar functions, relating to its use and ne
occupancy of the Premises. Tenant shall not knowingly do or commit, or suffer to: be: done; a
committed anywhere in the Building, the Property or the Complex any act or thing contrary to
any of the laws, ordinances, regulations and requitements referred to in this Section, Tenant’
shall give Landlord prompt written notice of any accident in the Premises and of any breakage,
defect or failure in any of the systems or equipment servicing the Premises or any portion of the
Premises.

14. Alterations, Additions and Fixtures. ' pe

Vy

 

a. Tenant Alterations, Tenant and its Space Tenants (as hereiiliter defined)
shall have the right to install in the Premises (excluding the roof and exterior of the’ Building)”
any trade fixtures and other removable property including without limitation, phone and alarin
systems, equipment, shelving, lighting, and other personal property which is capable of being:
removed from the Premises without material damage thereto (““Tenant’s Property”) provided,
however, that no such installation and no removal thereof shall be permitted which materially,
adversely affects any structural component or operating system of the Building and that Tengnt
shall repair and restore any damage or injury to the Premises or the Complex caused by _
installation or removal. All of Tenant’s Property which may be installed or placed in. or upon | the

 

aT Coe
-20- spel
i mat

HIS241254 v7

 
 

“yan ay "
Premises shall remain the property of Tenant. Tenant may assign, hypothecate, encumber, ,, ;

mortgage or create a security interest in or upon Tenant’s Property in the Premises Without 4he
consent of Landlord and may remove Tenant’s Property at any time during the Term. Landlord
waives any right it may have in Tenant’s Property. To the extent Landlord may have a lien on or
security interest in the Tenant’s Property pursuant to this Lease, by law or otherwise, Landlitd
hereby waives, and agrees not to assert, such lien or security interest, Landlord shall provide'to
Tenant, within twenty (20) days after Tenant’s request therefor, a written waiver inform . ws
reasonably satisfactory to Tenant and Landlord evidencing Landlord’s waiver of any tights
or may have in Tenant’s Property. a

   

ag
b. Trade Fixtures. Tenant shall have the right to install in the Promises} any
trade fixtures; provided, however, that no such installation and no removal thereof shall be ;
permitted which affects any structural component or operating system of the Premises without
Landlord’s approval and that Tenant shall repair and restore any damage or injury to the | zy uh
Premises or the Complex caused by installation or removal. Sah
c. Notice and Consent. Tenant shall not make or permit to be made any
alterations, improvements or additions to the Premises or Complex without on each Gecasion, first
presenting plans and specifications to Landlord and obtaining Landlord’s prior written consesit,
which shali not be unreasonably withheld or delayed, but may be conditioned upon ‘compliance
with reasonable requirements of Landlord as provided in this Lease. If Landlord consents to any
proposed alterations, improvements or additions, then Tenant at Tenant’s sole cost and expelise,
may make the proposed alterations, improvements and additions provided that: (i) Tenant We
supplies any necessary permits and approvais; (ii) such alterations and improvements, don he
Landlord’s judgment, impair the structural strength of the Building, or any other imptovem nis
or reduce the value of the Property and are at least equal in quality to the Tenant Imp: rover
(iii) Tenant takes or causes to be taken al! steps that are otherwise required by Sect! 2 15 nis
Lease and that are required or permitted by law in order to avoid the imposition of any a
construction liens upon the Premises or the Property; (iv) Tenant uses a contractor approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed, so long. as”
such contractor shall not disturb labor relations with or interfere with Landlord’s eniployees"*
agents, contractors or subcontractors; (v) Tenant ensures that the occupants of the Property:and
the Complex are not annoyed or disturbed by such work; (vi) the alterations, improvements or,
additions shall be installed in accordance with the approved plans and specificationsiand
completed according to a construction schedule approved by Landlord such approval-not to,
unreasonably withheld, conditioned or delayed; (vil) Tenant maintains or causes its:‘Space’
Tenants or contractors to maintain insurance of the types and coverage amounts reasonably
required by Landlord; and (viii) Tenant takes or causes its Space Tenants and their respective.
contractors to take such reasonable steps and implement such reasonably appropriate policigs, and
practices to preserve labor harmony at the Complex. Any and all alterations, improvements ; and
additions to the Premises which are constructed, installed or otherwise made by Tenant shallibe
the property of Tenant until the expiration or sooner termination of this Lease; at that time all '
such alterations and additions shall remain on the Premises and become the property of bandjord
without payment by Landlord unless, uport the termination of this Lease, Landlord instructs .
Tenant in writing to remove the same in which event Tenant will remove such alterations, *
improvements and additions, and repair and restore any damage to the Property or the Premises
caused by the installation or removal. Notwithstanding anything to the contrary contained jn. this

 

    

21- 5

hs yy.
415241254 v7 ca oa ay

  

 
fied
Lease, Landlord may withhold its approval to any proposed alterations, additions or:
improvements to the Premises in its absolute and sole discretion with respect to any such
alteration, addition or improvement which Landlord determines involves any modification:
Building’s exterior or its structural, electrical, mechanical or plumbing systems and: ‘any
components thereof.

 

    

15, Construction Liens.

a. No Encumbrances. Tenant covenants that it shall not (and hag no is
authority to} create or allow any encumbrance against the Premises, the Property, or. any part’)
thereof or of Landlord’s interest therein. Boos ae

b. Ne Liens. Tenant covenants that it shall not suffer or permit to be created,
or to remain, any lien or claim thereof (arising out of any work done or services, material,
equipment or supplies furnished for or at the request of Tenant or by or for any contractor or v
subcontractor of Tenant, other than such furnished by Landlord) which is or may become alien
upon the Premises, the Property, or any part of any thereof or the income therefromyor any:
fixture, equipment or similar property therein.

 

c. Removal of Liens. If any lien or claim shall be filed, Tenant. shall wus iin
ten (10) business days after notice of the filing thereof, cause the same to be discharged of. record
by payment, deposit, bond or otherwise, If Tenant shall fail to cause such lien or clain to, be, “
discharged and removed from record within that period, then, without obligation to’ ‘investigg ite
the validity thereof and in addition to any other right or remedy Landlord may have, Lande
may, but shall not be obligated to, contest the lien or claim or discharge it by paymer te , SEOs
bond or otherwise; and Landlord shall be entitled, if Landlord so decides, to compel t
prosecution of an action for the foreclosure of such lien by the lienor and to pay the, ‘amount ot
the judgment in favor of the lienor with interest and costs. Any amounts so paid by ‘Landlord’
and all costs and expenses, including attorneys’ fees, incurred by Landlord in connection
therewith, together with Interest from the respective dates of Landlord’s making of the payment
or incurring of the cost or expense, shall constitute Additional Rent payable by Tenant under this
Lease and shail be paid by Tenant to Landlord promptly on demand. be”

oe d. Tenant's s improvements not for Landlord’s Benefit. Notiitandy
anything to the contrary in this Lease or in any other writing signed by Landlord, neither this’
Lease nor any other writing signed by Landlord shall be construed as evidencing, indicating, or
causing an appearance that any erection, construction, alteration or repair to be done, or catiged
to be done, by Tenant is or was in fact for the immediate use and benefit of Landlord. Further,
notwithstanding anything contained herein to the contrary, nothing contained in or dontemplajed
by this Lease shall be deemed or construed in any way to constitute the consent or request on! he
part of Landlord for the performance of any work or services or the furnishing of any: materials
for which any lien could be filed against the Premises or the Property or any part of any iheréof,
nor as giving Tenant any right, power, or authority to contract for or permit the perfotmance of
any work or services or the furnishing of any materials for which any lien could be filed against
the Premises, the Property or any part of any thereof.

  

16. Negative Covenants of Tenant. on

-22-

HYS2G1254 v7 se.

 

 
  

a. System Changes. Supplementing the provisions of Section 14 above, \ Vy
Tenant shall not install any equipment of any kind or nature whatsoever which would or could,
in Landlord’s reasonable judgment, necessitate any change, replacement or addition.to (or, Which
might cause damage to) the plumbing, heating, air-conditioning or electrical systems,servin the
Premises or any portion thereof without the prior written consent of Landlord, which § shall net, ‘be
unreasonably withheld, unless such change affects any Building system servicing other Building
tenants, in which case such change, replacement or addition shall be approved in Landlord’ s'
discretion. In the event such consent is granted, all costs in connection with such changes, te i
replacements or additions shali be paid for by Tenant in advance. Lp

b. Sales, Without the prior written consent of Landlord, Tenant shall not,
exhibit, sell or offer for sale (or permit the exhibition, sale or offering for sale) in the, Premings,
or at the Property, any article or thing except those articles and things connected with-the. . 4,5:
Permitted Use of the Premises by Tenant. “we ae asta

c. Prohibited Uses. Tenant will not make or permit to be made any use “of
the Premises or any part thereof which would violate any of the covenants, agreements, lei
provisions and conditions of this Lease or which directly or indirectly is forbidden by public law,
ordinance, governmental regulation, or matters of record or which may be dangerous to life, limb
or property or which may invalidate or increase the premium cost of any policy of insuraneg,,
carried on the Complex or covering its operation or which will suffer or permit the Premises or
any part thereof to be used in any manner or which would permit anything to be brought inte, gr
kept therein which, in the reasonable judgment of Landlord, would in any way impait, or tend.to
impair the character, reputation or appearance of the Building as a high quality building or which
would impair or interfere with or tend to impair or interfere with any of the services. perforrned
by Landlord for the Building or which could threaten the safety of the Building or any of i its
occupants. ie

d, Signs. Tenant shall be permitted to install signage on the exterior of: fs
Building and to install monument signage on the Property (in an area immediately adjacent tothe
Building) at Tenant’s sole cost and expense, subject to Landlord’s prior written approval (which
shall not be unreasonably withheld), including without limitation Landlord’s approval of the size,
location and construction of any such signage, and Tenant’s receipt of all necessary permits and
approvals for same from governmental authorities and any Association, if required pursuahi
any Declaration or Master Deed.

  

e. Advertising. Without Landlord’s prior written consent in each: instange
Tenant shall not: (1) advertise the business, profession or activities of Tenant conducted at'the
Premises in any manner which violates the letter or spirit of any code of ethics adojited by: any
recognized association or organization pertaining to such business, profession or activities; or (2)
use the name of the Building for any purpose other than that of the business address of Tenaht; or
(3) advertise (or otherwise notify third parties) that the Premises or any part therefore are“

available for lease or sublease.

f, Locks, Locks or similar devices may only be attached to or removed. from
any door or window in the Premises with Landlord’s prior written consent. _ :

 

23
#1524 1254 v7

  

 
 

g. Hazardous Substances.

   
 

(1) Tenant represents, warrants and covenants that (1) the: Premis
shall not be used by Tenant, its employees, licensees, agents, sublessees or contractors * |
(collectively, “Tenant Parties”) for any dangerous, noxious or offensive trade or business
that Tenant Parties will not cause or maintain a nuisance there, (2) Tenant Parties shiall not bung,
generate, treat, store or dispose of Hazardous Substances (as hereinafter defined) at the Premises

in violation of Environmental Laws, (3) Tenant Parties shall at all times comply with all
Environmental Laws (as hereinafter defined) and shall cause the Premises to comply, (4) Tenant
shall keep the Premises free of any lien imposed pursuant to any Environmental Laws by. Feggon
of Tenant’s breach of any of the foregoing warranties and covenants, and (5) Tenant shall not’:
perform or cause to be performed any environmental testing on the Premises or thé Property...
without Landlord’s prior written approval, to be given or withheld in Landlord’s sole discretion

(2) Tenant shall enter into a contract with a licensed disposal coin
for the regular and lawful disposal of all medical waste generated at the Premises arid shall’:
provide Landlord with evidence thereof (together with all required manifests, if any} proms)
upon written request for same, Tenant warrants that it shall promptly deliver to Landiord,.@
copies of any documents received from the United States Environmental Protection’ ‘Agenc
and/or any state, county or municipal environmental or health agency concerning Tenant’ S.

  

dete
operations upon the Premises, (ii) copies of any documents submitted by Tenant to the United

States Environmental Protection Agency and/or any state, county of municipal environmental’ ‘OF
health agency concerning its operations on the Premises, including but not limited to copies-of
permits, licenses, annual filings and registration forms, and (iii) upon the request of Landlord,
Tenant shall provide Landlord with evidence of compliance with Environmental Laws.

(3)  Atthe expiration or earlier termination of this Lease, <jfenant g ji all
surrender the Premises to Landlord free of any and all Environmental Defaults (defj fed below),

(4) An “Environmental Default” shail mean the occurrence of ainy
one or more of the following: (1) a breach of Tenant’s warranty contained in Section 16(g){i),
above, (2) a release, spill or discharge of a Hazardous Substance on or from the Premises by any
Tenant Party, or (3) the discovery of an environmental condition requiring response which | hed.
violation, release, or condition is attributable to the acts or omissions of any Tenant: ‘Party, ona)
an emergency environmental condition caused by or attributable to any Tenant Party, ‘Upon?
oceurrence of an Environmental Default, Landlord shall have the right, but not the obligation, to
immediately enter the Premises, to supervise and approve any actions taken by Tenant to adress
the violation, release, or environmental condition, or if Landlord deems it necessary, then
Landlord may perform, at Tenant’s expense, any lawful actions necessary to address the -
violation, release, or environmental condition. “

  

 

(5) Tenant shal! indemnify, defend (with counsel approved by; -
Landlord, such approval not to be unreasonably withheld) and hold Landlord and Landlord’. :
affiliates, sharcholders, directors, officers, employees and agents harmless from and, against any
and all claims, judgments, damages (including consequential damages), penalties, fines,
liabilities, losses, suits, administrative proceedings, costs and expense of any kind of nature,
known or unknown, contingent or otherwise, which arise at any time during or after the Ter

 

415241254 v7

 

 
 

(including, but not limited to, reasonable attorneys’, consultant, laboratory and expert. fees and
including, without limitation, diminution in the value of the Building or Property or Complex!’
damages for the loss or restriction on use of rentable space or of any amenity of the Building or
Property or Complex and damages arising from any adverse impact on marketing of space iiithe
Building or Complex), arising from or related to the occurrence of one or more Environmental

Defaults during the Term. og hy

 

(6) _—_ Definitions. x!
(a) The term “Hazardous Substances” means (i):asbestos tind
any asbestos containing materiai and any substance that is then defined or listed in, or. otherwise
classified pursuant to, any Environmental Laws or any applicable laws or regulations:as a, , c
“hazardous substance”, “hazardous material”, “hazardous waste,” “infectious waste”, neo
substance”, “toxic pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability, corrosivity, reactivity, ne
carcinogenicity, toxicity, reproductive toxicity, or Toxicity Characteristic Leaching, Procédiire
(TCLP) toxicity, (ii) any petroleum and drilling fluids, produced waters, and other wastes m4
associated with the exploration, development or production of crude oil, natural gas, or
geothermal resources, and (ili) petroleum products, polychlorinated biphenyls, urea _
formaldehyde, radon gas, radioactive material (including any source, special nuclear, or
by-product material), and medical waste.

 

  

{b) The term “Environmental Laws” collectively tneans: did
includes ali present and future laws and any amendments thereto (whether common ‘aw, statute,
rule, order, regulation or otherwise), permits, and other requirements or guidelines of oa
governmental authorities applicable to the Premises and relating to the environmentand
environmental conditions or to any Hazardous Substance (including, without limitation, — , ee
CERCLA, 42 U.S.C. §601, et seq., the Resource Conservation and Recovery Act of. 1976, ‘42°
U.S.C. §901, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §801, et seq., the
Federal Water Pollution Control Act, 33 U.S.C. §51, et seq., the Clean Air Act, 33 U.S.C. S401,
et seq., the Clean Air Act, 42 U.S.C. §41, et seq., the Toxic Substances Control Act, 15 U.S.C.
§601-2629, the Safe Drinking Water Act, 42 U.S.C. §300f-300j, the Emergency Planning and:
Community Right-to-Know Act, 42 U.S.C. §101, et seq., and any so-called “Super: Fund” or:
“Super Lien” law, any law requiring the filing of reports and notices relating to hazardous . .
substances, environmental laws administered by the Environmental Protection Agency, and. Any
similar state and local laws and regulations, all amendments thereto and all regulations, orders,
decisions, and decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety). e na,

(c)} Survival. The provisions of this Section 16(@) ‘shall sugve
any termination of this Lease or the expiration of the Term.

teas

h. Floor Load. Tenant shall not place or permit to be placed upon any floor
of the Premises any item of any nature the weight of which shall exceed such floor’s rated floor
load limit unless additional floor loads are approved in writing by Landlord in advance.

17. Landiord’s Right of Entry; Right to Cure.

-25-

 

W15S241254 v7

 
a. Entry for Inspection and Repairs. Tenant shail permit Landlord and te
authorized representatives of Landlord and of any mortgagee or any prospective mortgagee, (9,
enter the Premises at all reasonable times, with prior notice to Tenant, for the purpose, of (i).
inspecting the Premises or (ii) making any necessary repairs to the Premises and performing ¢ any
work therein. During the progress of any work on the Premises, Landlord will use commercially
reasonable efforts not to inconvenience Tenant, but shall not be liable for inconvenience, ~.
annoyance, disturbance, loss of business or other damage to Tenant by reason of making any”.
repair or by bringing or storing materials, supplies, tools and equipment in the Premises during
the performance of any work, and the obligations of Tenant under this Lease shall not be theygby
affected in any manner whatsoever.

 

a : . ah, 4

b. Eniry to Show. Landlord shall have the right at all reasonable times; with
prior notice to Tenant, to enter and to exhibit the Premises for the purpose of inspection or.
showing the Premises in connection with a sale or mortgage and, during the last twelve (12)
months of the Term, to enter upon and to exhibit the Premises to any prospective tenant...

c. Entry upon Vacation by Tenant. If the Premises are vacated or =.
abandoned by Tenant, Landlord shall be permitted to show the Premises at any time.and toj,.+
prepare the Premises for re-occupancy, including the demolition, alteration and reconstruction of
tenant improvements therein provided, however, nothing herein shall relieve Tenant of its...
obligation to pay Rent in accordance with the terms of this Lease. “Banos ane

d. Entry upon Default. In the event Tenant fails to comply with a any
provision of this Lease following the expiration of any applicable notice and cure period, ...
Landlord may, at its option but without obligation, and without notice to Tenant, perform anny;
and all of Tenant’s required obligations and otherwise cure such default as it deems. appropriate
in its sole and absolute discretion. All costs and fees incurred by Landlord in the exercise gf, i
such right, including without limitation consultant fees and reasonable legal fees, shall be 7
deemed Additional Rent payable by Tenant upon demand, together with interest thereon at the
Interest Rate from the date of demand until paid in full. re

 

18. Damage by Fire or Other Casualty. Z z

 

a. Repairs by Landlord. If the Premises or Building is damaged OF es 2
destroyed by fire or other casualty, Tenant shall promptly notify Landlord whereupon Landlord
shall, subject to the consent of Landiord’s present or future mortgagee and to the conditions set
forth in this Section 18, repair, rebuild or replace such damage and restore the Premises to.
substantially the same condition as the Premises were in immediately prior to such damage’on
destruction; provided, however, that Landlord shall only be obligated to restore such damage or
destruction to the extent of the proceeds of fire and other extended coverage insurance policies.
Notwithstanding the foregoing, if the Premises is destroyed or damaged to the extent that the"
Premises cannot be repaired or restored within one ( 1) year after such casualty, as estimated’ ‘by
Landlord in Landlord’s reasonable judgment, then, in such event, either Landlord of Tenant: may

terminate this Lease by written notice to the other party within ninety (90) days after the date pf
such casualty.

-26-
HIS24N 23d v7

 
b.

   

Landlord to effect a settlement with, and procure insurance ceecds from, the insiifer, and | my
delays beyond Landlord’s reasonable control,

 
 
  

c. Insurance. The net amount of any insurance proceeds recovered by /).'
reason of the damage or destruction of the Building (meaning the gross insurance proceeds:
excluding proceeds received pursuant to a rental coverage endorsement and the cost. of adjus ing
the insurance claim and collecting the insurance proceeds) shall be applied towards. the cost of
restoration. Notwithstanding anything to the contrary in this Lease, if in Landlord’s, reasonable
opinion the net amount of insurance proceeds will not be adequate to complete such: restoration,
Landlord shall have the right to terminate this Lease and all the unaccrued obligations of t the
parties hereto by sending a written notice of such termination to Tenant specifying a termination
date no less than ten (10) days after its transmission; provided, however, that Tenant may remire
Landlord, except during the last two (2) years of the Term unless Tenant has exercised a _ ag
Renewal Option (and Tenant shail be permitted to exercise same early for this purpose), to we e
withdraw the notice of termination by agreeing to pay the cost of restoration in excess of the net
insurance proceeds and by giving Landlord adequate security for such payment prier:to the:gse
termination date specified in Landlord’s notice of termination. If the net insurance proceeds are
more than adequate, the amount by which the net insurance proceeds exceed the costof tial:
restoration will be retained by Landlord or applied to repayment of any mortgage secured bysthe
Property.

 

   

RE

d, Limitations on Landlord’s Obligations. Notwithstanding the. foregoing,
Landlord’s obligation or election to restore the Premises under this Section or to terminate. this
Lease shall be subject to the terms of any present or future mortgage affecting the Premises and
to the mortgagee’s consent if required in the mortgage and shall not, in any event, include the
repair, restoration or replacement of the fixtures, improvements, alterations, furnituse-or any
other property owned, installed, made by, or in the possession of Tenant. : opi
oye ate

e. Rent Proration. If Tenant is dispossessed of the Premises due to fire or
other casualty, Tenant will receive a pro-rata abatement of its Fixed Basic Rent and Additional

Rent during the period Tenant is dispossessed to the extent of such dispossession.

 

19. Non-Abatement of Rent. Except as otherwise expressly set forth i in ‘this Lease,
there shall be no abatement or reduction of the Fixed Basic Rent, Additional Rent or other sums
payable under this Lease for any cause whatsoever and this Lease shall not terminate, nor shail
Tenant be entitled to surrender the Premises, in the event of fire, casualty or condemnation or,
any default by Landlord under this Lease.

 

20. Indemnification. Unless such loss, costs or damages were caused by negligence
of Landlord, its employees, agents or contractors, Tenant hereby agrees to indemnify, deferid and
hold Landlord and its employees, agents and contractors harmless from any loss, costs and ais
damages (including reasonable attomey’s fees and costs) suffered by Landlord, its agents,
employees or contractors, as a result of any claim by a third party, its agents, employees or
contractors arising from Tenant’s use or occupancy of the Premises. Tenant shall have the right
to designate counsel acceptable to Landlord, such approval not to be unreasonably withheld, to

-27-

15241254 v7

 

 
 

 

assume the defense of any such third party claim on behalf of itself and Landlord. ‘Landlord shall
not have the right to setile any claim without the prior written consent of Tenant which shall not
be unreasonably withheld. This indemnity shall survive the expiration of the Term | or earlier t

termination of this Lease. , beet
Whois

 

a
abet
Hf

21, Eminent Domain.

 
  

Og.

a, Total or Partial Taking. In the event of exercise of the power of eminent
domain whereby: Att. § one

(1) such portion of the Property is taken that access to the Premises
permanently impaired thereby and reasonable alternate access is not provided by Landlord within
a time period which is reasonable under the circumstances; or 1st

(2) all or substantially all of the Premises or the Property ds taken, or

    

(3) less than substantially all of the Property is taken but, andlor if :
acting in good faith, determines that it is economically unfeasible to continue to operate ther '
uncondemned portion of the Building for the Permitted Use, or

(4) less than substantially all of the Premises is taken, but Tenant’, .
acting in good faith, determines that because of such taking it is economically unfeasible to
continue to conduct its business in the uncondemned portion of the Premises; st

    

then in the case of (i) or (ii), either party, and in the case of (ili), Landlord, and in the case Of tiv),
Tenant, shall have the right to terminate this Lease as of the date when possession of that patt
which was taken is required to be delivered or surrendered to the condemning authority; and in
such case all Fixed Basic Rent, Additional Rent and other charges shall be adjusted, to the date of
termination. A “taking” as such term, is used in this Section 21 shall include a transfer of titld or
of any interest in the Property by deed or other instrument in settlement of or in lieu of transit
by operation of law incident to condemnation proceedings.

‘Vyge

     

b. Temporary Taking. Notwithstanding anything hereinabove, ‘Biovide Sin
the event of a taking of only the right to or for possession of the Premises or any part.thereof for
a fixed period of time or for the duration of an emergency or other temporary condition, then’ this
Lease shall continue in full force and effect with an abatement of Fixed Basic Rent and =~
Additional Rent from the date of such temporary condemnation, and the amounts payable by the
condemnor with respect to any period of time prior to the expiration or sooner termination of: this
Lease shall be paid by the condemnor to Landlord and the condemnor shall be considered asin
subtenant of Tenant. The above notwithstanding, if any such temporary taking shall Gontintig/for
a period in excess of one hundred eighty (180) days, Tenant shall have the right to tertninate this
Lease upon ten (10) days written notice to Landlord. te 5 i “hen

c. Tenant’s Waiver. Regardless of whether this Lease shall terminate, i
Tenant shall have no right to participate or share in any condemnation claim, damage award. OF
settlement in lieu thereof with respect to any taking of any nature; provided, however, that —
Tenant shall not be precluded from claiming or receiving payment for Tenant’s relocation and

-28-

W1S241254 v7

 

 

 
a 8 fo
moving expenses and the value of Tenant's improvements as may be permitted under applicable

law so long as the amount of same does not reduce the award that Landlord is entitled. to regeive.

22. Quiet Enjoyment. Tenant, upon paying the Fixed Basic Rent, Additional Rent
and other charges herein required and observing and keeping all covenants, agreements andr
conditions of this Lease, shall quietly have and enjoy the Premises during the Term without’
hindrance or molestation by anyone claiming by or through Landlord, subject, however, to the
exceptions, reservations and conditions of this Lease, any Declaration, matters of public record
and any mortgage to which this Lease shall be subordinate,

  

abe ey NT

23. Rules and Regulations. Landlord hereby reserves the right to prescribe, from,
time to time, at its sole discretion, reasonable rules and regulations, (herein collectively call ail:
the “Rules and Regulations”), which shall include rules and regulations set forth in any | sie
Declaration or Master Deed or prescribed by an Association, governing the use and enjoyment of
the Premises and the remainder of the Complex and the current Rules and Regulations are |
attached hereto as Exhibit F. The Rules and Regulations shal! not materially interfere with -
Tenant’s use and enjoyment of the Premises in accordance with the provisions of this Lease for
the Permitted Use and shall not materially increase or modify Tenant’s obligations under this”
Lease. In the event of a conflict between this Lease and such rules and regulations, ‘this Lease
shall control. Tenant shall comply at all times with the Rules and Regulations and shal] cause its
agents, employees, invitees, visitors, and guests to do so. Landlord shall not be responsible to
Tenant for non-observance or violation of any of the Rules and Regulations by any tenant Of ‘he
Complex, but shall enforce such Rules and Regulations in a uniform manner.

 

 

   
 

24, ~+Assignment and Sublease.

  

: “ Phe
a. Conditions. Tenant may assign this Lease or sublet the whole: or any’!
portion of the Premises, subject to Landlord’s prior written consent, not to be unreasonably |

withheld, conditioned or delayed, on the basis of the following terms and conditions:

 
 

(1) Tenant shall provide to Landlord the following:

(a) The name and address of the proposed assignee or |. 1
subtenant, hog

(b) All the terms and conditions of the assignment Or fut
subletting;

(c) The nature and character of the business of the proposed
assignee or subtenant; : oo

 

(d) Banking, financial and other credit information ‘relating to
the proposed assignee or subtenant reasonably sufficient to enable Landlord to detepning thB i,
proposed assignee’s or sublessee’s financial responsibility; and yi eg eat

(e} In the event of a sublease of only a portion of the Premises,
plans and specifications for the proposed tenant’s layout, partitioning, and electrical installations
for the portion of the Premises to be subleased.

-29.

415241254 v7

 

 
(2) Tenant acknowledges that it shall not be unreasonable: for Larie be
to withhold its consent if Tenant shali seek to assign or sublet to the following: 81...

 

(a) To a government or quasi-government agency; or | BS
“OH
(b)} To an entity whose financial or business character i is nok;
consistent with the other tenants of the Complex; or “ALI

 

(c)  Toany tenant of Landlord or any affiliate of Lend oF

(d) To any entity with which Landlord or any ates eof
Landlord is negotiating a lease or the terms of a lease. fea) byes

          

(3) The assignee or subtenant shall assume, in the case of an assipnce,
or agree to be bound by, in the case of a subtenant, by written instrument, all of the obligations of
Tenant as provided by this Lease, and a copy of such assumption agreement or sublease; '"
agreement shall be furnished to Landlord within ten (10) days of its execution, provided,
however, any such subtenants shall only be obligated to assume Tenant’s obligations arising, We
under this Lease with respect to the portion of the Premises sublet. Any sublease shall expressly
acknowledge that said subtenant’s rights in and to the Premises shall be no greater than those of
Tenant. In addition, any request by Tenant for Landlord’s consent to an assignment or sublease
other than an assignment under Section 24(b) shall not include any option or right of expansion,
renewal, first refusal, option or first offer or first refusal to purchase or any other right or.option
with respect to the Premises, any other portion of the Complex or for any period of time beyond
the original Term, Tenant hereby acknowledging that such rights and options, if any, are = si;
personal to Tenant, son

(4) Tenant and each assignee shall be and remain liable for the...
observance of all the covenants and provisions of this Lease, including, but not limited to, thes
payment of Fixed Basic Rent and Additional Rent reserved herein, through the entire: ‘Terma,
the same may be renewed, extended or otherwise modified. 5 io

5

(5) In any event, the acceptance by Landlord of any rent from the; i"
assignee or from any of the subtenants or the failure of Landlord to insist upon a strict .
performance of any of the terms, conditions and covenants herein shall not release. Tenant hérein,
nor any assignee or subtenant, from any and all of the obligations to be performed by:it in rs
accordance herewith during and for the entire Term.

(6) Tenant shall pay to Landlord the sum of Seven Hundred Fifty »
Dollars ($750.00) to cover its handling charges for each consent to any sublet or assignment...
prior to its consideration of the same. Tenant acknowledges that its sole remedy with respect.to
any assertion that Landlord’s failure to consent to any sublet or assignment is unreasonable: shall
be the remedy of specific performance and Tenant shall have no other claim or cause of action
against Landlord as a result of Landlord’s actions in refusing to consent thereto.

FiO

b. Assignments or Subleases to Affiliates. Notwithstanding the: foregaiae,
Tenant may assign this Lease or sublease all or a portion of the Premises to any of thé following
without Landlord’s prior written consent, provided notice of same is delivered to Landlord at.,

#15241254 v7 4:

 
 

least ten (10) business days prior to the effective date of such assignment or sublease (each; 3, .
“Permitted Affiliate Transfer”): (i) any parent company of Tenant, (ii) any wholly: owned | i
subsidiary of Tenant, (iii) any entity controlling, controlled by or under common control wih,
Tenant, (iv) with respect to space leases, license agreements or concessions only for the
Permitted Use and made in the ordinary course of business at the Premises, third parties (the! in
“Space Tenants”). Notwithstanding the foregoing, i in the event of a Permitted Affiliate « i
Transfer, the Tenant named herein shall remain liable for the observance of all the covenants, and
provisions of this Lease, including, but not limited to, the payment of Fixed Basic Rent and °
Additional Rent reserved herein, through the entire Term, as the same may be renewed, exte

or otherwise modified

  

c. Corporate Transfers. If Tenant is a corporation other than a: corporation
whose stock is listed and traded on a nationally recognized stock exchange, the provisions of”
Section 24(a) hereof shall apply to a transfer (however accomplished, whether in a single °
transaction or in a series of related or unrelated transactions) of stock (or any other mechanisrr
such as, by way of example, the issuance of additional stock, a stock voting agreement or char ge
in class(es) of stock) which results in a change of control of Tenant as if such transfer of st ck
(or other mechanism) which results in a change of contro! of Tenant were an assignirient of. ‘this
Lease, and if Tenant is a partnership, limited liability company or joint venture, said provisions
shall apply with respect to a transfer (by one or more transfers) of an interest in the distributions
of profits and losses of such partnership, limited liability company or joint venture (or other, j
mechanism, such as, by way of example, the creation of additional general partnership or, limited
partnership or member interests) which results in a change of control of such a p ership, ee
limited liability company or joint venture, as if such transfer of an interest in the distributions: of
profits and losses of such partnership or joint venture which results in a change of control of; such
partnership, limited liability company or joint venture were an assignment of this Lease; but t said
provisions shall not apply to transactions with a corporation into or with which Tenant is merged
or consolidated or to which all or substantially all of Tenant’s assets are transferred, provided
that in the event of such merger, consolidation or transfer of all or substantially all of Tenant's
assets (i) the successor to Tenant has a net worth computed in accordance with generally. te
accepted accounting principles at least equal to the greater of (1) the net worth of Tenant
immediately prior to such merger, consolidation or transfer, or (2) the net worth of Tenant Herein
named on the date of this Lease; and (ii) proof satisfactory to Landlord of such net worth shall
have been delivered to Landlord at least ten (10) days prior to the effective date of any such
transaction (each, a “Permitted Corporate Transfer” and collectively, with Permitted Affiliate
Transfers, “Permitted Transfers”). Ms

 

 

d. Bankruptey. Without limiting any of the provisions of this Section 24: ‘if
pursuant to the Federal Bankruptcy Code (herein referred to as the “Code”), or any” ‘similar law
hereafter enacted having the same general purpose, Tenant is permitted to assign this Lease”
notwithstanding the restrictions contained in this Lease, adequate assurance of future?’ 2K!
performance by an assignee expressly permitted under such Code shall be deemed to mean'the
deposit of cash security in an amount equal to the sum of one year’s Fixed Basic Rent plus, an.
amount equal to the Additional Rent for the calendar year preceding the year in which such’ *
assignment is intended to become effective, which deposit shall be held by Landlord for the
balance of the Term, without interest, as security for the full performance of all of Tenant’: Ss

  

-34- | “ i

H15241254 v7

 
 

  
   

 

obligations under this Lease, to be held and applied in the manner specified for any security u
deposit required hereunder.

 

e. Limitations, Except as specifically set forth above, no portion of the:
Premises or of Tenant’s interest in this Lease may be acquired by any other person “ottentity, ne
whether by assignment, mortgage, sublease, transfer, operation of law or act of Tenant, nor, shall
Tenant pledge its interest in this Lease. ;

 

25. Subordination. This Lease and Tenant’s rights under this Lease shall be abide
and subordinate at all times in lien and priority to any mortgage or other encumbrance now or
hereafter placed upon or affecting the Property or the Premises, and to all renewals,’ ey e
modifications, consolidations and extensions thereof, without the necessity of any fatther ome
instrument or act on the part of Tenant. Tenant shall execute and deliver upon demiarid any’ "
instrument or instruments confirming the subordination of this Lease to the lien of any such! '
mortgage, and any further instrument or instruments of attornment that may be desired by any
such mortgagee or Landlord, provided, however, that any holder of such lien or mortgage agrees
not to disturb the use and occupancy of the Premises in accordance with the terms of this Lepse
upon any foreclosure. Notwithstanding the foregoing, any mortgagee may at any time «Rte
subordinate its mortgage to this Lease, without Tenant’s consent, by giving notice in: ‘writing \o
Tenant and thereupon this Lease shall be deemed prior to such mortgage without regard to their
respective dates of execution and delivery. In that event such mortgagee shall have ithe sams,
rights with respect to this Lease as though this Lease had been executed prior to the execution
and delivery of the mortgage and had been assigned to such mortgagee. Provided that Landlord
complies with the provisions set forth in Section 2(b), then, in such event, (i) Landlord and.
Tenant each acknowledge that this Lease shall be subject and subordinate to any Declaration 'o or
Master Deed without the necessity of any further instrument or act on the part of Tenant; (ii) ”
Tenant shall execute and deliver upon demand any instrument or instruments confirming the...
subordination of this Lease to any Declaration or Master Deed as may be desired by: Landlord or
any Association; and (iii) Tenant shall comply with the terms and conditions of any,. Declaration
or Master Deed to the extent same affects the Premises. 7) awat

26. Curing Tenant’s Defaults. If Tenant defaults in the performance of any of its
obligations under this Lease, Landlord may, without any obligation to do so and in addition‘to.
any other rights it may have in law or equity, elect to cure such default on behalf of’Tenant’ after
written notice (except in the case of emergency) to Tenant and a reasonable opportunity to‘cire.
Tenant shall reimburse Landlord upon demand for any sums paid or costs incurred by Landlord
in curing such default, including Interest thereon from the respective dates of Landlord’s making
the payments and incurring such costs, which sums and costs together with interest théreon shall
be deemed Additional Rent payable within ten (10) days of demand. of

27, Surrender.

 

a. Broom Clean Condition. At the expiration of the Term or earlier _
termination of this Lease, Tenant shall promptly yield up the Premises and all improvements,
alterations and additions thereto, and all fixtures and equipment servicing the Premises in a:'
condition which is clean of garbage and debris and broom clean and in the same condition, order
and repair in which they are required to be kept throughout the Term, ordinary wear and tear: ‘and

-32

HIS241154 v7

 
 

damage from casualty (provided the related insurance proceeds are retained by Landlord)
excepted. Pe AR sic

b. Holdover Rent. If Tenant, or any person claiming through Tenant, , 4 SE
continues to occupy the Premises after the expiration of the Term or earlier termination of this.
Lease or any renewal thereof without prior written consent of Landlord, the Fixed Basic Rent),
during such continued occupancy shall be one hundred fifty percent (150%) of the Fixed Basie
Rent for the last year of the Term. In addition, Tenant shall indemnify Landlord for:any loss:
damage incurred by reason of Tenant’s failure to surrender the Premises. Anything to the 2s
contrary notwithstanding, any holding over by Tenant without Landlord’s prior written consiint
shall constitute an Event of Default under this Lease and shall be subject to all the remediesjaet
forth in Section 29(b) of this Lease. ‘la bye

  
 

28, Defaulis-Remedies.

a. Defaults. It shall be an Event of Default under this Lease if any one or
more of the following events occurs (each, an “Event of Default”): “ vant

(1) Tenant fails to pay in full any and all installments of Fixed Basic
Rent or Additional Rent or any other charges or payments due and payable under this Lease:
whether or not herein included as Rent within five (5) days after the same is first due ‘and:
payable. i

 
  

(2) Tenant violates or fails to perform or otherwise breaches any. we
agreement, term, covenant or condition contained in this Lease within thirty (30) days following
receipt of notice from Landlord specifying the nature of the breach; provided, however, thatiif
the case of a violation or breach that requires longer than thirty (30) days to cure, such violgtion
or breach shall not be an Event of Default so long as Tenant commences a cure of such violation
or breach within such thirty (30) day period and diligently pursues the same to completion; put i in
no event for longer than ninety (90) days.

(3) Tenant abandons the Premises without notice.

(4) — Tenant fails to furnish a Tenant Estoppel Certificate within te ten: a 0)
days following receipt of notice from Landlord of Tenant's failure to furnish such Tenant r
Estoppel Certificate within the time period provided by Section 37. ‘

(5) Tenant becomes insolvent or bankrupt in any sense or makes
assignment for the benefit of creditors or if a petition in bankruptcy or for reorganizat} ort of for
an arrangement with creditors under any federal or state law is filed by or against Teriant, orb
bill in equity or other proceeding for the appointment of a receiver or similar official for any. of
Tenant’s assets is commenced, or if any of the real or personal property of Tenant shall be. levied
upon by any sheriff, marshal or constable; provided, however, that any proceeding brought: by
anyone other than the parties to this Lease under any bankruptcy, reorganization arrangemeiit,
insolvency, readjustment, receivership or similar law shall not constitute an Event of: Defauit:
until such proceeding, decree, judgment or order has continued unstayed for more. fia sixty, (60)
consecutive days.

 

-33-

WIS24E254 v7

 
 

(6) Any of the events enumerated in Sections (@\(i) through 0) of
this Section 29 happen to any guarantor of this Lease. ,

  

b. Remedies. Upon the occurrence of an Event of Default under this Lit
Landlord shall have all of the following rights: ¥

 

(1) Landlord may charge a late payment charge and Interest in. ets
accordance with Section 9 of this Lease. Lf Landlord incurs a late charge in connection wiih ‘any
payment which Tenant has failed to make within the times required in this Lease, Tenant shall
pay Landlord, in addition to such payment due, the full amount of such late charge’ incurred, wy
Landlord. Nothing in this Lease shall be construed as waiving any rights of Landlord: arising“out
of any default of Tenant, by reason of Landlord’s imposing or accepting any such late chargé(s)
and/or Interest; the right to collect such late charge(s) and/or Interest is separate and apart from
any rights relating to remedies of Landlord after default by Tenant including, without Himitalion,
the rights and remedies of Landlord provided herein. wf

 

(2) Landlord shall be entitled to damages computed in acordange
with Section 28(c) below. : ee Ite

(3) Landlord may re-enter the Premises and, at the option of Landlord,

remove ali persons and all or any property therefrom, either by self-help or by summary am h
dispossess proceedings or by any suitable action or proceeding at law or by force or otherwise,

without being liable for prosecution or damages therefor, and Landlord may repossess and enjoy
the Premises. Upon recovering possession of the Premises by reason of or based upon or afising
out of a default on the part of Tenant, Landlord may, at Landlord’s option, either terminate ‘this
Lease or make such alterations and repairs as may be necessary, as reasonably detert iin ‘ sy
Landlord, in order to relet the Premises and may relet the Premises or any part or parts there,
either in Landlord’s name or otherwise, for a term or terms which may, at Landlord?s ‘option, ‘be
less than or exceed the period which would otherwise have constituted the balance of the Tein
and at such rent or rents and upon such other terms and conditions as in Landlord’s sole
discretion may seem advisable and to such person or persons as may in Landlord’s discret
seem best; upon each such reletting all rents received by Landlord from such reletting shall be.
applied as follows: first, to the payment of any costs and expenses of such reletting, including. all
costs of alterations and repairs; second, to the payment of any indebtedness other than Fixed ©
Basic Rent, Additional Rent or other charges due hereunder from Tenant to Landlord; third, to
the payment of Fixed Basic Rent, Additional Rent and other charges due and unpaid hereunder;
and the residue, if any, shall be held by Landlord and applied in payment of future rent as it may
become due and payable hereunder. If rentals received from reletting during any month are less
than that to be paid during that month by Tenant, Tenant shall pay any such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. No such re-entry‘or takings;
possession of the Premises or the making of alterations or improvements thereto or the reletting
thereof shall be construed as an election on the part of Landlord to terminate this Lease unless
written notice of termination is given to Tenant. Landlord shall in no event be liable-in any Way
whatsoever for failure to relet the Premises or, in the event that the Premises or any. part or parts
thereof are relet, for failure to collect the rent thereof under such reletting. Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach.

 

 
  

 

HES241254 v7

 
 

ay ai

og |

(4) Landlord may terminate this Lease and the Term without any Bhi

on the part of Tenant to waive the forfeiture by payment of any sum due or by other performace
of any condition, term or covenant broken. a

c. Damages.

 

Regardless of whether Landlord elects to terminate this Lease: pursii t to
Section 29(b)(iv) above, notwithstanding reentry upon the Premises by Landlord, Tenant sh if be
and remain liable to Landlord in an amount computed as follows: (a) an amount equal to the, sum
of all Rent then in arrears plus the aggregate of all Rent which is payable under this Lease faethe
balance of the Term, computed as if no Event of Default had occurred and any reentry , had:s Hot
been made (including, without limitation, Operating Expenses and Real Estate Taxes allocable to
Tenant and other Additional Rent that would be owing for the remainder of the Term; as
reasonably estimated by Landlord); plus (b) all costs and expenses incurred by Landlord in, ay
connection with the Event of Default and any reletting of the Premises, including, without ,. Ae
limitation, (i) costs of reentry, repair and renovation, (ii) the value of all inducements granted or
paid to new tenants of the Premises in connection with reletting including, without limitation,
construction allowances and the value of rent-free periods, (iti) brokers’ commissions. and .
advertising expenses, (iv) watchman’s wages and any sheriff's, marshall’s, constable’ ‘sor other
officials’ commissions, whether chargeable to Landlord or. Tenant, and (v) reasonable attomieys’
fees, costs and expenses; plus (c) Interest accrued on the aggregate of the aforesaid sums from
the date each was payable (or, with respect to sums owing under clause (b) from the date each
was incurred by Landlord) until paid by Tenant (whether before or after judgment); which; ‘sum
shall be credited with (d) all rentals actually received by Landlord during the remainder of the
Term from any replacement tenant to which the Premises are relet, an :

  

  
 
  
  

d. Waiver of Jury Trial; Attorneys Fees. IT 1S MUTUALLY, ‘sone
BY AND BETWEEN LANDLORD AND TENANT THAT (A) THEY HEREBY: WAIVE,
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTER-CLAIM BRQUGHT
EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY
OF THE PREMISES OR CLAIM OF INJURY OR DAMAGE, AND (B) IN ANY ACTION:
ARISING HEREUNDER, THE REASONABLE ATTORNEYS’ FEES AND COSTS OF THE
PREVAILING PARTY WILL BE PAID BY THE OTHER PARTY TO THE ACTION, ne

 

e. Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to Landlord is intended to be exclusive of any other right or remedy provided
herein or by law, but each shall be cumulative and in addition to every other right or remedy.j:
given herein or now or hereafter existing at law or in equity or by statute. Landlord shall haye no
duty to mitigate its damages in the event of Tenant’s default under this Lease.

  

29. Brokers’ Commission. Landlord and Tenant each represent and warrant tayohe
another that it has negotiated with no brokers in bringing about this Lease and each, party. agthes
to indemnify and hold the other party (and, in the case of Landlord, its mortgagee(s)); ‘harmless
from any and all claims of other brokers and expenses in connection therewith arising out of ¢ or
in connection with the breach of the foregoing representation and warranty by such. party. .

 

-35- : ae

415241254 v7
 

ae Ky

30. Notices. All notices, demands, requests, consents, certificates, and waivers —
required or permitted hereunder from either party to the other shall be in writing and sent by...
United States certified mail, return receipt requested, postage prepaid, or by nationally a
recognized overnight courier, addressed as follows:

If to Tenant:
At the Premises.

with a copy to:

Donna J. Wengiel, Esquire
Stuckert and Yates

2 North State Street

PO Box 76

Newtown, PA 18940

  

If to Landlord:

with a copy to: a ait
Michael J. Mann, Esquire
Pepper Hamilton LLP
301 Carnegie Center, Suite 400 Ny
Princeton, NJ 08543-5276 b a
% ih! TeV
Either party may at any time, in the manner set forth for giving notices to the otherj:specify. Bry
different address to which notices to it shall thereafter be sent. All notices shall be, gffective ,;: ‘
upon receipt or rejection of receipt by the addressee, Notices from either party may be given by
such party’s agent or attorney.

  

 
   

31. Inability to Perform. If Landlord is delayed or prevented from performing: Ly
of its obligations under this Lease due to Force Majeure the-period of such delay or;such. 3)";
prevention shall be deemed added to the time herein provided for the performance of any such
obligation by Landlord.

 

 

32. Survival. Notwithstanding anything to the contrary contained in this’ Lease, the
expiration of the Term, whether by lapse of time or otherwise, shall not relieve Tenant from its
obligations accruing prior to the expiration of the Term. nae

33, Corporate Tenant. Tenant hereby covenants and warrants that: Tenant is a’ dilly
formed limited liability company qualified to do business in the State of New Jersey; Tenant will
remain qualified to do business in the State of New Jersey throughout the Term and any reneygals
thereof; and the person(s) executing this Lease on behalf of Tenant are duly authorized to ny
execute and deliver this Lease on behalf of the Tenant. Tenant hereby represents and ‘warrants to
Landlord that (i) Tenant’s most recent financial statements delivered to Landlord in, ‘connection
with the execution of this Lease are true in all material respects and no material adverse changes
have occurred with respect thereto and (ii) on each anniversary of the Commencement Date:

  

WUS24E254 v7

 
 

Tenant will deliver to Landlord current financial statements which shall be ered
accordance with generally accepted accounting principles consistently applied.

34. Waiver of Invalidity of Lease. Each party agrees that it will not raise or asst
as a defense to any obligation under this Lease or make any claim that this Lease piv Ms
unenforceable due to any failure of this document to comply with ministerial requirements ..
including, without limitation, requirements for corporate seals, attestations, witnesses,
notarizations or other similar requirements and each party hereby waives the right to assert any
such defenses or make any claim of invalidity or unenforceability due to any of theforegoinge

hp +atiG
35. Security Deposit. As additional security for the full and prompt performance,t by

Tenant of the terms and covenants of this Lease, Tenant has deposited with Landlord the. ..
Security Deposit. The Security Deposit shall not constitute Rent for any month (unless $0 -
applied by Landlord on account of Tenant’s default hereunder). Tenant shall, upon. demand,’
restore any portion of the Security Deposit which may be applied by Landlord to cure any default
by Tenant hereunder, To the extent that Landlord has not applied the Security Deposit or any
portion thereof on account of a default, the Security Deposit, or such remaining portion of the
Security Deposit, shall be returned to Tenant, without interest, within thirty (30) days following
the termination of this Lease.

ine

36,  Estoppel Certificate. Tenant shall from time to time, within ten (10)days after
Landlord's request or that of any mortgagee of Landlord, execute, acknowledge and:deliver:ta
Landlord a written instrument in recordable form, substantially in the form attached hereto’ as.
Exhibit G (the “Tenant Estoppel Certificate”).

37. Rights Reserved by Landlord. Landlord waives no rights, except:those thatsmay
be specifically waived herein, and explicitly retains all other rights including, without limitation,
the following rights, each of which Landlord may exercise without notice to Tenant.and without
liability to Tenant for damage or injury to property, person or business on account! ‘obthelexeyoise
thereof, and the exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give rise to.arly claim, for
set-off or abatement of Rent or any other claim:

a. To change the street address of the Building;
b. The right to use the name of the Building for all purposes; —

c, To change or alter the land that constitutes the Property or the Complex
and to change or alter the Common Facilities, provided such change does not materially alter or
interfere with Tenant’s Permitted Use of the Premises and Tenant is given at least thirty (30):
days advanced notice; eh

d, To decorate or to make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about the Building, or any part thereof, and for such”
purposes to enter upon the Premises and during the continuance of any of such work, to ”
temporarily close doors, entry ways, public space and corridors in the Building and te:infertupt
or temporarily suspend services or use of Common Facilities, all without affecting any of
Tenant’s obligations hereunder, so long as the Premises are reasonably accessible and usable:

~37- . wats

445241254 v?

 
 

e. To furnish door keys for the entry door(s) in the Premises on the
Commencement Date and to retain at all times, and to use in appropriate instances; keys to jal
doors within and into the Premises. Upon the expiration of the Term or Tenant’s right to
possession, Tenant shall return all keys to Landlord and shall disclose to Landlord the i:th
combination of any safes, cabinets or vaults left in the Premises; vn,

 

. Hay
f. To designate and approve all window coverings used in the Buildings:
g. To approve the weight, size and location of safes, vaults and other. fieavy
equipment and articles in and about the Premises and the Building so as not to exceed the levul
load per square foot designated by the structural engineers for the Building; ar " aby

    
 

h. To erect, use and maintain pipes, ducts, wiring and conduits, and a
appurtenances thereto, in and through the Premises; provided that such materials are concealed
and do not interfere with Tenant’s Permitted Use of the Premises; A (HES

: ee Le en Fs

i. The right to use or dispose of the use of the roof of the Building; andine

. f ‘ari

j- During the last six (6) months of the term of this Lease, if duri ing or ptior
to that time Tenant has vacated the Premises, to decorate, remodel, repair, alter or otherwise
prepare the Premises for reoccupancy, without affecting Tenant’s obligation to pay B Rent for. the
Premises. oe ME

Ry
38. Miscellaneous. wade

a. Irrevocable Offer and Required Approval. The submission of this
Lease for examination does not constitute an offer to lease, or a reservation of or option for the
Premises. This Lease shall only become effective only upon execution and delivery’ thereoftt
both Landlord and Tenant. ge :

  

b. Non Waiver. The failure of either party hereto in any one or more "__
instances to insist upon the strict performance of any one or more of the agreements; terms,"
covenants, conditions or obligations of this Lease, or to exercise any right, remedy orelection:
herein contained, shall not be construed as a waiver or relinquishment of the right to insist: ‘upon
such performance or exercise in the future, and such right shall continue and remain in full force
and effect with respect to any subsequent breach, act or omission. fed. :

 

Cc. Partial Payment. No payment by Tenant or receipt by Landlord of a:. °
lesser amount than the correct Fixed Basic Rent or Additional Rent due hereunder shall be:
deemed to be other than a payment on account, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed to effect or evidence an
accord and satisfaction and Landlord may accept such check or payment without prejudice td?
Landlord’s right to recover the balance or pursue any other remedy in this Lease or at law

provided. “aye

  

d, Entire Agreement. This Lease constitutes the entire agreeménit between
the patties relating to the subject matter contained herein. Neither party hereto has made any’
representations or promises to the other except as expressly contained herein. This Lease

HOA

o VtBps

   

-38-

W1S241254 v7

 

 
  

supersedes all prior negotiations, agreements, informational brochures, letters, promotional ig:
information and other statements and materials made or furnished by Landlord or its. agents,.No
rights, easements or licenses are acquired in the Property or in any land adjacent thereto, by,
Tenant by implication or otherwise, except as expressly set forth in this Lease. No agreement
hereinafter made shall be effective to change, modify, discharge or effect an abandonment A
Lease, in whole or in part, unless such agreement is in writing and signed by the party, agaitist,
whom enforcement of the change, modification, discharge or abandonment is sought,;,

 
 

tage
rag.

€. Partial Invalidity. If any of the provisions of this Lease, or the
application thereof to any person or circumstances, shall, to any extent, be invalid of
unenforceable, the remainder of this Lease, or the application of such provision or provisions | to
persons or circumstances other than those as to whom or which it is held invalid or ,
unenforceable, shall not be affected thereby, and every provision of this Lease shall,be vali and
enforceable to the fullest extent permitted by law.

 

 
 

f. Choice of Law. This Lease has been executed and delivered i in, a the Sine
of New Jersey and shall be construed in accordance with the laws of the State of New ‘Jersey.
Any action brought to enforce or interpret this Lease shail be brought in the court of appropriate
jurisdiction i in the county in which the Building is located. Should any provision of this Lease
require judicial interpretation, it is agreed that the court interpreting or considering same shall
not apply the presumption that the terms hereof shall be more strictly construed against a paxty
by reason of the rule or conclusion that a document should be construed more strictly agairist the
party who itself or through its agent prepared the same. It is agreed and stipulated that all parties
hereto have participated equally in the preparation of this Lease and that legal counsel wasit); i
consulted by each responsible party before the execution of this Lease. eye ay
whe ES

g. No Recordation. This Lease shall not be recorded in whole or in
memorandum form by either party hereto without the prior written consent of the other...

veh ve

h. Receipt of Money. No receipt of money by Landlord from Tenant after
the termination of this Lease or after the service of any notice or after the commencement of any
suit, or after final judgment for the possession of the Premises, shall reinstate, continue or extend
the term of this Lease or affect any such notice, demand or suit or imply consent for,any action
for which Landlord’s consent is required. :

i, No Joint Venture. This Lease shall create only the relationship of .

Landlord and Tenant between Landlord and Tenant and no estate shall pass out of Landlord.

Nothing herein is intended to be construed as creating a joint venture or partnership relationship

between the parties hereto. LAH
PEW ABBY

j. No Third Party Beneficiaries. Notwithstanding anything to.the conay
contained herein, no provision of this Lease is intended to benefit any party other than the «
signatories hereto and their permitted heirs, personal representatives, successors and assigns, ‘and

no provision of this Lease shall be enforceable by any other party.

k. Exhibits, All exhibits referred to in this Lease are attached hereto and
shall be deemed an integral part hereof. i wf

 

-39- ian. Cia

H1S241254 v7

a
 

a id “pte be

lL. Captions. The captions included in this Lease, whether for sections,jiar
subsections, paragraphs, Table of Contents, Exhibits, or otherwise, are inserted and included ‘,
solely for convenience and shall not be considered or given any effect in construing the "
provisions hereof, and are not to be used in interpreting this Lease or for any other purpose the
event of any controversy.

  

 

+
are
a
fey

m. Representations. Landlord has made no representation, agretthent, '
condition, warranty, understanding, or promise, either oral or written, other than as Set forth ny
herein, with respect to this Lease, the Property, the Premises, and the Complex or otherwise)

n. Gender; Plural Terms; Persons. The masculine, feminine, : ot neuték,s (
pronoun shall each include the masculine, feminine, and neuter genders. A referenceito peigan
shall mean a natural person, a trustee, a corporation, a partnership and any other forhy of legal.
entity. All references (including pronouns) in the singular or plural number shall be deemed, fo
have been made, respectively, in the plural or singular number as well, as the context: may we
require,

 

 

ee:

ey
0. Time. Time is of the essence of this Lease with respect to the ‘performance
by the parties of all of their obligations hereunder.

 

39. OFAC. Tenant represents, warrants and covenants that neither Tenant nor any of
Tenant’s officers or directors (i) is listed on the Specially Designated Nationals ang: ‘Blocked *
Persons List maintained by the Office of Foreign Asset Control, Department of the ‘Treasury,
(“OFAC”) pursuant to Executive Order No, 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) m4
(“Order”) and all applicable provisions of Title Il] of the USA Patriot Act (Public Law No. ‘ir.
56 (October 26, 2001)); (ii} is listed on the Denied Persons List and Entity List maintained bY ‘the
United States Department of Commerce; (iii) is listed on the List of Terrorists and List of ©
Disbarred Parties maintained by the United States Department of State; (iv) is listed’ on any: ‘ther
publicly available list of terrorists, terrorist organizations or narcotics traffickers maintained | y
the United States Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of OFAC: Gneludirig
without limitation the Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International”
Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Ira
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349: ‘as-
9; The Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic .:
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin Designatiot ‘act,
Publ. L. No. 106-120 and 107-108, all as may be amended from time to time), or any other’ *
applicable requirements contained in any enabling legislation or other Executive Otders in.’ MED.
respect of the Order (the Order and such other rules, regulations, legislation or ordét¥'are =“)!
collectively called the “Orders”); (v) is engaged in activities prohibited in the Orders; or (vi):has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially detained on charges
involving money laundering or predicate crimes to money laundering, drug trafficking, terrorist-
related activities or other money laundering predicate crimes or in connection with the Bank’
Secrecy Act (31 U.S.C. §§ 5311 et seq.). Tenant hereby agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks, liabilities, and”
expenses (including reasonable attorney's fees and costs) arising from or related to ‘any breath hot
the foregoing representation, warranty and covenant.

   

 

-40.

815241234 v7

  
IN WITNESS WHEREOPF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound, each party hereto

has caused this agreement to be duly executed under seal.

Landlord:

Date Signed: We [re

Tenant: i
Date Signed: 7 POL

HUSIGII54 I

 
  
 
 

K JOHNSON INDEATRIGA 2 LIABILITY

 

 

PERFORMANCE SPINE AND SPORTS
MEDICINE LLC

By: ne a

Nitaé: Percy Naranj om ‘
Title: é Af Ls aan Uf my

 

 

«Gla

 
6 eel
is

EA,

RIDER A
RENEWAL OPTIONS

Tenant is hereby granted two (2) options (each, a “Renewal Option”) to renew this Lease for.
five (5) years each (each, a “Renewal Term”) upon all the terms and conditions of this Lease:
and the Fixed Basic Rent for each Renewal Term shall be as set forth in the Preamble of this _
Lease, As a condition to the effectiveness of each Renewal Option, at the time of the exercise of
each Renewal Option and at the commencement of each Renewal Term, Tenant shall not be in
default of this Lease beyond any applicable grace or notice periods. If Tenant wishes to exercise
a Renewal Option, Tenant shall so notify Landlord in writing no later than twelve (12) months
prior to the expiration of the then current Term. Tenant’s failure to timely exercise any Renewal
Option shall automatically be deemed a waiver of such Renewal Option and all subsequent
Renewal Options.

tari
Pad ias

Rider A-1 pee npete
 

RIDER B oe
RIGHT OF FIRST OFFER TO PURCHASE UNIT fe

If Landlord decides to impose a condominium regime on the Property as provided i in; 1 Sectigi
2(b) of the Lease whereby the lot, unit or tract of land on which the Building is located couldibe
sold in fee simple, separate and apart from the balance of the Property, except as otherwise: Sg,
forth herein, and Landlord desires to sell the condominium unit on which the Building i is lodated
(the “Unit”), Landlord agrees to notify Tenant in writing of such desire and the price (the . “i
“ROFO Price”) and other terms at which Landlord so desires to sell the Unit. Tenant shall! Us
advise Landlord within ten (10) business days after receiving such notice if Tenant is interested
in purchasing the Unit for the ROFO Price and upon such other terms. If Tenant fails to respond
within such time period and/or if Tenant responds that Tenant is not interested in purchasing. the
Unit, then Tenant shall have no further right hereunder to purchase the Unit under the | terms, set
forth in Landlord’s notice. However, if Tenant notifies Landlord within such time period that
Tenant is interested in purchasing the Unit at the ROFO Price and upon such other terms set
forth in Landlord’s notice, then Landlord and Tenant shall have thirty (30) days following,
Landlord's receipt of such notice from Tenant within which to negotiate and execute a mutual ly
satisfactory agreement for the sale of the Unit to Tenant. ap
In the event that Landlord and Tenant fail to enter into an agreement of sale and purchase within
such thirty (30) day period, then Tenant shall have no further right hereunder to puichiase the
Unit with respect to such offer, subject to the balance of this paragraph. Thereafter, Landlord
may negotiate with any third party for the sale and purchase of the Unit; provided,’ ‘however, that
Landlord will not finally enter into an agreement of sale with any third party for an effective. ;
purchase price that is less than 90% of the ROFO Price (or on economic terms materially leas”
favorable to Landlord than those offered to Tenant with the ROFO Price) unless Landlord fig
allows Tenant ten (10) days within which to agree to purchase the Unit at such Jesser price
and/or upon such amended terms. Upon any sale to a third party made in compliance with this
Rider B, Tenant’s rights under this Rider B shall terminate and be of no further force and effect
and upon Landlord’s request, Tenant agrees to execute and acknowledge a memorandum, in
proper form, for recording evidencing such termination.

If Landlord and Tenant enter into an agreement of sale and purchase but transfer of the Unit to .
Tenant is not consummated for any reason other than Landlord’s default under such agreement
of sale and purchase, then Tenant shall have no further right hereunder to purchase the Unit.

ae
Tenant’s right of first offer set forth above shall not apply to (but shall not be extinguished by) (i)
any transfer of the Unit in mortgage foreclosure, by deed in lieu of foreclosure or as. part of ‘ae
settlement with the mortgagee, or (ii) a condemnation or transfer by deed in lieu of::. ain
condemnation, (iii) any transfer of the Unit to an affiliate of Landlord or to a joint venture ine
which Landlord or its affiliate is a controlling venturer or has a material interest, or (iv) a transfer
in which Landlord proposes to sell the Unit together with other buildings, improvements and/or
property located at the Property or elsewhere.

Rider B-1

ae
roe
Landlord shall have no obligation to notify Tenant of Landlord’s intention to sell and Tenant
shall have no right to purchase the Unit (or any portion thereof) at any time during which Tenant
is in default under any of the provisions of this Lease beyond the expiration of any applicable’
notice and cure period. oe me

From the time of Tenant's exercise of its right to purchase the Unit as aforesaid until the closing
of the conveyance of the Unit to Tenant, Tenant and Landlord shall continue to enjoy and be »

bound by all of their respective rights and obligations under this Lease, including the obligation
of Tenant to pay Rent as required herein through the date of such conveyance. we

 

 

 

Rider B-2

 
EXHIBIT A
PREMISES

Lhop.

dR

» EP LA

Hee

Bab,

YG

aig!

EP
EXHIBIT B-1
LEGAL DESCRIPTION OF PROPERTY

B-I
EXHIBIT B-2

LEGAL DESCRIPTION OF COMPLEX
 

EXHIBIT C ; ve

LANDLORD WORK LETTER :

ATTACHED TO AND MADE PART OF LEASE BETWEEN
KJOHNSON INDUSTRIES LIMITED LIABILITY COMPANY, AS LANDLORD»:
AND PERFORMANCE SPINE Ch lok
AND SPORTS MEDICINE LLC, AS TENANT sy “yg

mtn

As a material inducement to Tenant to enter into the Lease, and in consideration of tm
covenants herein contained, Landlord and Tenant, intending to be legaily bound, apie’ as.
follows:

 

: iy

 

1. Lease; Defined Terms. The Lease is hereby incorporated by reference to thelt
extent that the provisions of this Landlord Work Letter apply thereto. Terms not otherwise, ;;;.;
defined in this Landlord Work Letter shall have the meanings given to them in the Lease. The
Building Shell, Core and Site work (described in Section 2) is sometimes referred to as
“Landlord’s Work.”

AME

2, Base Building Work. can

: 0 it
a. Landlord has retained, at its sole cost and expense, the services of
architects and engineers for the design and engineering of the base Building and the development
of the base Building site (“Landlord’s Design Professionals”). Landlord shall cause Lan Jord’s
Design Professionals to prepare plans and specifications for the construction of the Building,” 6
shell, core and site (the “Building Shell, Core and Site Work”), which for purposes. of this °
Lease shall mean the improvements described in the preliminary plans and outline specifications
set forth on Schedule 2 attached hereto (“Base Building Plans”). The Base Building Plans, shall
be prepared in conjunction with Tenant. Tenant shall participate in such design and construction
meetings and provide Tenant’s design requirements as may be necessary for Landlord’s Des! n
Professionals to prepare the Base Building Plans. The Base Building Plans shall conform with
all applicable federal, state and local laws, ordinances including the Americans With Disabilities
Act and building and zoning codes, and requirements of public authorities and insurance
underwriters (collectively, “Laws and Requirements”).

b. The Base Building Plans shall be submitted to Tenant for Tenant's review
and approval on or before the date set forth on the Project Schedule attached hereto as Schedule
1 for the submission of the Base Building Plans. Tenant shall have the time period identified in
the Project Schedule to approve or disapprove of the Base Buiiding Plans. Any notice of
disapproval from Tenant shall state the specific reasons for such disapproval. Tenant shall be
obligated to approve the Base Building Plans unless the Building Shell, Core and Site Work as
delineated therein (i) does not conform with Laws and Requirements, (ii) does not conform to the
preliminary plans and outline specifications set forth on Schedule 2, (iii) would, in Tenant’s
reasonable judgment, adversely affect the integrity or effectiveness of any building system,
including, without limitation, HVAC, electrical, plumbing, fire protection, sprinkler, security or
life safety systems, or (iv) would, in Tenant’s reasonable opinion, create a health hazard within
the Building. In the event Tenant does not approve or disapprove the Base Building Plans (or

C-1

 
voy bake
arte

relevant portion thereof) within the applicable time period provided on the Project Schedule a as
provided above, Tenant will be deemed to have approved such plans. If Tenant disapproves’ ‘of
the Base Building Plans, Tenant shall provide to Landlord the requested revisions thereto and,.
Landlord shall incorporate the revisions to which it agrees in its reasonable judgmehtt, and, ile

resubmit same to Tenant for its review and approval during the time period set forth on the,; ee
Project Schedule.

Hie Ff ae aye:

c. Landlord shall provide to Tenant a preliminary budget of the cost of the
Building Shell, Core and Site Work for Tenant’s approval and Tenant within the time period : act
forth on the Project Schedule shall either approve the budget or request revisions to the Base"
Building Plans in order to achieve cost savings. Landlord shail incorporate the requested ~
revisions to which it agrees in its reasonable judgment and resubmit the Base Building Plans, as
revised, to Tenant for its review and approval on or before the date for such resubmigsion as set
forth on the Project Schedule.

d. Following Tenant’s approval of the Base Building Plans after any - ¢:;,.
revisions are incorporated as described in Section 2(c) above, Landlord shall cause Landlord's
Design Professionals to prepare construction documents based upon the final approved Baggy,
Building Plans (the “Base Building Construction Do ocuments”). The Base Building ye
Construction Documents shall contain any value engineering add-alternates being evaluated by
the parties and shall be prepared and submitted to Tenant for Tenant’s review on or.before. the
date set forth on the Project Schedule for such preparation and delivery and Tenant shall have the
time period set forth on the Project Schedule to review and approve of same. Tenapt,shall, be.
obligated to approve of the Base Building Construction Documents unless they (i) do.not — .,,.
conform to Laws and Requirements or (ii) do not conform to the approved Base Building Plans.
Once approved by Tenant, the Base Building Construction Documents shall become the “Final
Base Building Construction Documents.” we

e. Landlord shall enter into a construction contract with a reputable ne

contractor it selects (“Base Building Contractor”) on or before the applicable date, on the
Project Schedule. a

f. Landlord may make minor, non-material changes or additions to the Final
Base Building Construction Documents, those necessitated by field conditions, and those _
required in connection with the governmental approvals for Landiord’s Work without the prior
written approval of Tenant; with respect to other changes requiring Tenant’s approval, such
approval shall not be unreasonably withheld, delayed or conditioned. Tenant shall not be -...
obligated to consent to the change or addition unless the proposed change or addition (i) is:
consistent with the quality and scope of the Building Shell, Core and Site Work as set forth’ th the
existing Final Base Building Construction Documents, (ii) does not interfere with Téfant’s. +:
Permitted Use of the Premises, and (iii) does not increase Tenant’s monetary obligations unde
this Lease. In the event Tenant does not respond to Landiord’s request for approval of any °!
change or addition to the Final Base Building Construction Documents within ten (10) day$ after
receipt of Landlord’s written request therefor, Tenant shall be deemed to have approved the '!
proposed change or addition. Any notice of disapproval or request for clarification sent by ©
Tenant shall state the specific reasons for such disapproval and/or the items to be clarified, as
applicable. Any changes to the Final Base Building Construction Documents shall be

C-2

i

ere

done
OAS
yu “UPLB

ME se

documented by Landlord, in writing, at the regular job meetings and shall be communicated to
Tenant’s representative. ‘yh at
g. Landlord shall cause, at Landlord’s sole cost and expense, thé Base
Building Contractor to commence and diligently pursue to completion the constructidn of the?
Building Shell, Core and Site Work in accordance with Final Base Building Construction | if
Documents.

 

3, Tenant Delay, As used in this Landlord Work Letter, the term “Tenant Délay”
shall mean any: cea for

a, delays caused by Tenant’s failure to comply with theispecifia)time
periods established in this Landlord Work Letter including, but not limited to, the failure to ,
timely review and/or approve any plans, documents or budgets; i.

b. delays resulting from any changes to Landlord’s Work reques sted

t

by Tenant;

tad aM
. es
!
J EOOE
aps

4, Work Standards. Landlord shall cause Landlord’s Work to be done in a good
and workmanlike manner in conformity with the Final Base Building Construction Documents
and all Laws and Requirements. Landlord shall cause Landiord’s Work to be carried forward:
expeditiously and with adequate work forces so as to achieve Substantial Completion, of
Landlord’s Work on or before the Delivery Date (as defined in the Lease), as such date shall pe
extended one (1) day for each one (1) day of Tenant Delay. Landlord shall secure and pay for.
the building permit and all other permits and fees, licenses, and inspections necessary for the:
proper execution and completion of the Building Shell, Core and Site Work. Landiord shall be
responsible for initiating, maintaining, and supervising all safety precautions and programs in
connection with performance of Landlord’s Work. Landlord shall obtain all customary :
warranties available from contractors and manufacturers in connection with Landlord’s Work:
Landlord shall enforce all warranties from contractors and manufacturers on behalf of Landlétd
and Tenant to the extent such warranties are not solely in favor of Tenant. Landlord, without cost
to Tenant, shall promptly repair, replace, restore, or rebuild any work included in Landlord's":
Work that Landlord has been given notice (during the one (1) year period following the date of
Substantial Completion of Landlord’s Work) contains defects in material or workmanship, orto
which damage has occurred because of such defects. Sp PE,

c. delays, not caused by Landlord, in furnishing materials, or.
procuring labor for completion of Landlord’s Work.

5. “Substantial Completion n” shall mean that Landlord’s Work has beer! comple ied
in a good and workmaniike manner in accordance with the Final Base Building Construction’:
Documents and in compliance with all Laws and Requirements, subject only to the completion
of minor finishing and other minor construction aspects of Landlord’s Work and has received a
certificate from Landlord’s architect certifying the foregoing.

is he
Ae

C-3

 
SCHEDULE 1
PROJECT SCHEDULE

 

Date(s)/Periods

 

 

Base Building Plans Submission Date

 

Tenant Review and Approval/Rejection of Base Building Plans

 

Base Building Plans Resubmitted to Tenant (if applicable)

 

Revised Base Building Plans Approved by Tenant (if applicable)

 

Base Building Preliminary Budget

 

Base Building Plans Revised and Final (if applicable)

 

Base Building Construction Documents

 

Tenant Review and Approval/Rejection of Base Building
Construction Documents

 

Final Base Building Construction Documents

 

Commence Building Shell, Core and Site Work

 

 

Delivery Date

 

 

Schedule i-1

 

 

 

 
SCHEDULE 2
BASE BUILDING PRELIMINARY PLANS AND SPECIFICATIONS

Schedule 2-1
EXHIBIT D
BUILDING HOLIDAYS
* NEW YEAR’S DAY *

* MEMORIAL DAY *

* INDEPENDENCE DAY *

* LABOR DAY *

* THANKSGIVING DAY *

* CHRISTMAS DAY *

Det
EXHIBIT E
JANITORIAL SPECIFICATIONS

E-1i
yee

EXHIBIT F

Wil

RULES AND REGULATIONS

6. DESIGNATED SMOKING AREA: Dae
Tenant, its employees and guests shall comply with the restrictions on smoking 01 on the
Property as set by Landlord. : oe
7. WINDOWS: wee
Windows in the Premises shall not be covered or obstructed by Tenant. No bottles,
parcels or other articles shall be placed on the window sills, in the halls, or in any other
part of the Building other than the Premises. No article shall be thrown out of the
doors or windows of the Premises.

Vqte

8. PROJECTIONS FROM BUILDING: ag

No awnings, air-conditioning units, or other fixtures shall be attached to the outside walls
or the window sills of the Building or otherwise affixed so as to project from the
Building, without prior written consent of Landlord. vee yee
9. FLOOR COVERING: oe
: ys aE
Tenant shall not lay linoleum or other similar floor covering so that the sdiné’shall
come in direct contact with the floor of the Premises. If linoleum or other sitnilar floor
covering is desired to be used, an interlining of builder's deadening felt shall first be
fixed to the floor by a paste or other material that may easily be removed with watél,
the use of cement or other similar adhesive material being expressly prohibited... ° ‘°
: SPL

10. LOCKS:

Tenant, before closing and leaving the Premises, shall ensure that all windows are
closed and entrance doors locked. All locks and hardware must conform to Building
Standard and be keyed to the Building master.

Il. CONTRACTORS:

No contract of any kind with any supplier of towels, water, toilet articles, waxing, rug
shampooing, venetian blind washing, furniture polishing, lamp servicing, cleaning of
electrical fixtures, removal of waste paper, rubbish, garbage, or other like service shall
be entered into by Tenant, nor shall any machine of any kind be installed in the
Building or the Premises, without the prior written consent of Landlord. Tenant shall
not employ any persons other than Landlord’s janitors for the purpose of cleaning the
Premises without prior written consent of Landlord, Landlord shall not be responsible
to Tenant for any loss of property from the Premises occurring, or for any damage to
the effects of Tenant by such janitors or any of its employees, or by any other person or
any other cause.

Fo]
12, ACTIVITIES PROHIBITED ON PREMISES:

Tenant shall not conduct, or permit any other person to conduct, any auction upon the
Premises, manufacture or store goods, wares or merchandise upon the Premises without
the prior written approval of Landlord, except the storage of usual supplies and | ““*!
inventory to be used by Tenant in the conduct of its business, make any unusual noises
in the Premises, permit to be played musical instrument on the Premises, permit any,
radio to be played, or television, recorded or wired music in such loud manner as to
disturb or annoy other tenants, or permit any unusual odors to be produced on the ©
Premises. No bicycles, vehicles or animals of any kind shall be brought into or kept in or

about the Premises. “he
5 '

13. PLUMBING AND ELECTRIC FACILITIES:

Plumbing facilities shall not be used for any purpose other than those for which they
were constructed; and no sweepings, rubbish, ashes, newspaper or other substances of
any kind shall be thrown into them. Waste (including beverages of any kind) and
excessive or unusual amounts of water is prohibited.

14, SAFES AND OTHER HEAVY EQUIPMENT:
Landlord reserves the right to prescribe the weight and position of all safes and other

heavy equipment so as to distribute properly the weight thereof and to prevent any '
unsafe condition from arising.

15, PARKING;

Tenant and its employees shall park their cars only in those portions of the parking ar ‘ea
designated by Landlord. Tenant and its employees are prohibited from parking in the
designated visitor parking areas and areas clearly marked as Fire Lanes. ,

16. SPEED LIMIT:

All users shall comply with the posted Speed Limit for the Property at all times.
 

EXHIBIT G
TENANT ESTOPPEL CERTIFICATE

 

TO: (“ ”) pursuant to that certain __ * Agreement
(the “Agreement”) dated , 20_, by and between and tng HE
(“Landlord”),

 

17, The undersigned (“Tenant”) is the tenant under that certain Lease dated Log
, 20__, by and between Landlord and Tenant (the “Lease”), covering 3 portion of:
those certain premises commonly known and designated as
, New Jersey, consisting of
approximately sss Square feet (the “Premises”), A true, complete and correct copy of, the
Lease is attached hereto as Exhibit “A”. :

 

 

18. The Lease has not been modified, changed, altered or amended in any. respeebi
(except as indicated following this sentence) and is the only lease or agreement between the: ti:
undersigned and Landlord affecting the Premises. If none, state “none” “ ae

: i
Page fe sayy

 

19. The undersigned has made no agreements with Landlord or its agents or. 451).
employees, which are not described in the Lease concerning free rent, partial rent, rebate of
rental payments or any other type of rental concession with respect to the Lease (except as
indicated following this sentence). If none, state “none”

 

 

 

20. The undersigned accepted possession of the Premises on __ _,20, ened
currently occupies the Premises and has been open for business since __ +20_. The,
current term of the Lease began on ,20_. The current term of the Lease will expire
on . 20_, and Tenant has no present ‘right to cancel or terminate the Lease under. the
terms thereof, or otherwise. No Rent payable pursuant to the Lease has been prepaid for more
than one (1} month, and no monies otherwise payable to Landlord under the Lease have been
paid in advance of the due date therefor as set forth in the Lease. The Fixed Basic Rent currently
being paid under the Lease is$ = «© per month. Future changes to the Fixed Basic Rent
are as set forth in the Lease. The undersigned also pays amounts on account of its share of ©
Operating Expenses and Real Estate Taxes, as set forth in the Lease, which amounts have been
paid to and including , 20.

21. The Lease is fully valid and enforceable and is currently in full force and effect.
Neither Landlord nor Tenant is in default thereunder, and all conditions and obligations on the
part of Landlord to be fulfilled under the terms of the Lease have been satisfied or fully
performed including, without limitation, all required tenant improvements, allowances,
alterations, installations and construction, and payment therefor has been made in full. Tenant

has no offset, claim, defense or counterclaim against any Rent or other sum payable by Tenatit
o the

G-1 aoe Pues

oy ahd .
ms Hise

AM

 
 

under the Lease or against any other obligation of Tenant under the Lease. No condition exists
which with the giving of notice or the passage of time, or both, would constitute a default under
the Lease. a fé
oy a
22, Tenant has not suffered any assignment of the Lease or sublet the Premises or any
portion thereof, and no person or entity, other than Tenant, has any possessory interest in the ,
Premises or right to occupy the Premises or any portion thereof, except as permitted under 3,
Lease, de vs

  

23. Tenant claims no right, title or interest in or to the Premises or right, to possession
of the Premises, except as tenant under the terms of the Lease. The Lease does not contain. ‘and
the undersigned does not have any outstanding options or rights of first refusal to purchase : the
Premises or any portion thereof or the Property | of which the Premises are a part, except asinde
otherwise set forth below. If none, state “none”.

 

24, No actions, whether voluntary or otherwise, ate pending against the undersigned
under the bankruptcy laws of the United States or any state thereof, and Tenant knows of no fact
or pending or threatened claim or litigation that might result in the insolvency or bankruptcy of
Tenant, ae odd.
: 4f ih

25. Tenant is a [corporation][limited partnership][general partnership] duly organized
and validly existing and in good standing under the laws of the State of {and eal
qualified to do business in the State of New Jersey]. LL ,a , owns and |
holds all of the issued and outstanding stock in and of Tenant, and is a separate and distinct... a

entity from Tenant].

 

 

26. ‘Tenant’s occupancy of the Premises complies fully with all local, state ‘and ‘Bia
laws, ordinances, codes, rules, regulations and orders including, without limitation, those
concerning hazardous wastes, hazardous materials, asbestos, oil and underground storage tanks.
In addition, no such hazardous wastes, hazardous materials, asbestos, oil or underground storage
tanks have been or are incorporated in, stored on or under, released from, treated on, transported
to or from or disposed of, on or from the Premises or any portion thereof except as permitted: by
law with respect to medical waste.

27. All inspections, licenses, permits, consents, permissions, approvals and
certificates required, whether by law, regulation or insurance standards, to be madesor. issued,
with respect to the conduct of Tenant’s business, the Premises and the use and occupancy ofthe
Premises by Tenant have been made by or issued by all necessary private parties, the appropriate
governmental or quasi-governmental authorities or other authorities having jurisdiction over the
Premises and/or Tenant’s business, are in full force and effect, and Tenant has not received |
notification from any such authority that Tenant or the Premises is in material noncompliance,
with such laws, regulations or standards, that the Premises is being used, operated or occupied
unlawfully or that Tenant has failed to obtain such inspections, permits, consents, permissions;
approvals, licenses or certificates, as the case may be. Tenant has not received notice-of any.‘

G-2

 

 
a nd: :
dre

Shek Rag

violation or failure to conform to any such law, ordinance, regulation, standard, license, pertnit,

consent, permission, approval or certificate. ,
° Soa

28. All insurance policies required to be maintained by Tenant under the Lease. Have

been maintained, are in full force and effect and all premiums with respect thereto have been.
paid in full.

29, [Upon receipt of notice of the closing of the purchase and sale of the Premises as
set forth in the Agreement, Tenant shall recognize —=_as landlord under the Lease, and all:
payments of rent and other sums due to landlord under the Lease and all communications
permitted or required under the Lease shall be directed to c/o A
; and all
communications permitted or required under the Lease shall be directed to Tenant at the address
for Tenant set forth in the Lease (except as otherwise indicated following this sentence), unless
and until otherwise specified in written notice by the party to whom notice is to be given at such
address. If none, state “none”.

 

“,
eens

30. [This certification is made to induce _ [to enter into the
Agreement] [to provide financing to Landlord] knowing that is”: *
relying upon the truth of this Tenant Estoppel Certificate in [entering into the Acres L
[providing such financing] and that {the acquisition of the Premises by or
pursuant to the Agreement] [the financing provided to .
Landiord] shall be deemed good and valuable consideration to Landlord for the foregoing | a
representations made by Tenant.]

 

 

 

 

 

Dated this day of ,200..

TENANT:

 

 

BY:

 

Name:

 

 

 

 

G-3

 

 
eae
“aR

EXHIBIT H ars —
- os

CONFIRMATION OF LEASE TERM

THIS MEMORANDUM is made as ofthe _day of , 20____,’ between:
a , with an office at (“Landlord”) and sa
with | its principal place of business at ~
(“Tenant”), who entered into a lease dated for reference purposes ‘as
|__ (the “Lease”), covering certain premises located at
. All capitalized terms, if not defined herein, shall be defined as they

 

 

are defined in the Lease.

1, The parties to this Memorandum hereby agree that the date of

20__ is the “Commencement Date” of the Term, and the date of is the expiration date
of the Lease.

2. Tenant hereby confirms the following: ve IE au
ors pa
a. That it has accepted possession of the Premises pursuant to the terms' of
the Lease;
b, That the improvements, including Landlord’s Work, required to be — :

furnished according to the Lease by Landlord have been Substantially Completed; . a 7

c. That Landlord has fulfilled all of its duties of an inducement nature or x they
are otherwise set forth in the Lease;

d. That there are no offsets or credits against rentals, and the $0... Sr
Security Deposit has been paid as provided in the Lease; :

e, That there is no default by Landlord or Tenant under the Lease and the.
Lease is in full force and effect. se

3. This Memorandum, each and all of the provisions hereof, shall inure to the benefit
of, or bind, as the case may require, the parties hereto, and their respective successors and
assigns, subject to the restrictions upon assignment and subletting contained in the Lease," .

2 Pe

ME has Ney

Rae os ey
Landlord:

Date Signed:

Tenant:

Date Signed:

Name:

 

Title:
Attest:

 

 

By: | .
Name:

 

Title:

Attest: / _ ; |

1-2

 
EXHIBIT I He

TENANT WORK LETTER ae es
ATTACHED TO AND MADE PART OF | a
LEASE BETWEEN K JOHNSON INDUSTRIES LIMITED LIABILITY COMPANY,
AS LANDLORD, AND PERFORMANCE SPINE AND SPORTS MEDICINE LLC, AS
TENANT

As material inducement to Tenant to enter into the Lease, and in consideration of the
covenants herein contained, Landlord and Tenant, intending to be legally bound, agree as set
forth herein. The Lease is hereby incorporated by reference to the extent that the provisions:bf
this Tenant Work Letter apply thereto, Terms not otherwise defined in this Tenant Work Letter
shall have the meanings given to them in the Lease. e evil

ARTICLE 1 Seopa
DESCRIPTION AND COORDINATION OF WORK

1.1 Tenant’s Work. The work to be performed by Tenant and paid fromthe 5»
Improvement Allowance provided by Landlord consists of the construction of tenant. oh
improvements and the installation of fixtures, equipment and cabling in the Premises, required by
Tenant for its occupancy and any other costs incurred in the construction of the Tenant
Improvements as described in more detail in the Tenant’s Final Construction Documents, ag; a
defined in Article 2 of this Tenant Work Letter (the “Tenant’s Work” or the “Tenant «yang
Improvements”). Cee!

1,2 Representatives.

 

a) Appointment of Representatives. Landlord and Tenant have appointed or
shall appoint representatives to act for each of them with respect to all construction and _,;,.
construction related matters involving the Tenant’s Work (respectively, “Landlord” "Sie ty “hI

Construction Representative” and “Tenant’s Construction Representative”, and together, the...
“Representatives”). The Representatives shall be available to attend regularly scheduled and
special meetings with each other in person or by conference call.

b) Tenant’s Representative. Tenant’s Construction Representative will be
Percy Naranjo, provided, however, Tenant may change such person from time to time, which
change shall be effective upon receipt by Landlord of written notice of such change. Tenant’s.
Construction Representative shall have the authority to act on Tenant’s behalf at all times
(including at all construction meetings and inspections) and to bind Tenant with respect to issues
relating to the construction of the Tenant Improvements including, but not limited to, cost and
scheduling changes, change orders and financial matters involving items previously approved by
Landlord or Tenant, as the case may be, or any new item.

¢) Landlord’s Construction Representative. Landlord’s Construction
Representative will be Kevin Johnson, provided, however, Landlord may change such person
from time to time, which change shall be effective upon the receipt by Tenant of written notice
of such change or changes. Landlord’s Construction Representative shall be generally available
at the Premises during the construction of the Tenant Improvements and shail inspect the Tenant

 

J-1
 

Work Letter. Landlord’s Construction Representative shall have the authority to act on
Landlord’s behalf at all times and to bind Landlord with respect to issues relating to: the
construction of the Tenant Improvements.

 

 

ARTICLE 2
TENANT’S PLANS

 

2.1 Tenant’s Design Professionals. Tenant wil! engage an architect (“Tenant’s- ie
Architect”) to document the design of the Tenant Improvements, Each of Tenant’ $; Architect ‘and
any other design professional engaged by Tenant or Tenant’s Architect to design any aspect of
the Tenant Improvements (“Tenant’s Design Professionals”), shall maintain at all times errors
and omissions professional liability i insurance in an amount not less than $1,000,000 per
occurrence and $2,000,000 in the aggregate covering any negligent act, error or omission of such
party, evidence of which shall be provided to Landlord upon request. Tenant’s Design . .
Professionals shall also maintain Worker’s Compensation, Employer’s Liability Insurance and
Commercial General Liability, in commercially reasonable amounts. fhe

2.2. Tenant’s Proposed Space Plan. Tenant shall cause to be prepared by. Tenant’ Sy
Architect and delivered to Landlord, for Landlord’s approval as described below, a ‘Space pl ai
(the “Tenant’s Proposed Space Plan”) for the construction of the Tenant Improvements. To on
facilitate Landlord’s review of the Tenant’s Proposed Space Plan, Tenant shall forward to. el
Landlord and Landlord’s architect from time to time at reasonable intervals interim drafts ofa all
or any portion of the Tenant’s Proposed Space Plan. In reviewing such partial and/or inter
Tenant’s Proposed Space Plan, Landlord shall endeavor to promptly identify any problems, .
which would be grounds for rejection of Tenant’s Proposed Space Plan based upon, the criteria
applicable to rejection of Tenant’s Construction Documents by Landlord under Section 2. 4
below. Landlord and Tenant wiil work cooperatively so that Tenant’s Architect can commence
preparation of construction documents based upon the approved Tenant’s Proposed Space Plan.

  

2.3  Tenant’s Construction Documents. Tenant shall cause to be prepared by Tenant’s
Architect and delivered to Landlord, for Landlord’s approval as described below, complete
architectural drawings, specifications and finish schedules (the “Tenant’s Construction
Documents”) for the Tenant Improvements, based upon Tenant’s Proposed Space Plan as
approved by Landlord. The Tenant’s Construction Documents, once completed and ready fou
submission to Landlord for approval by Landlord under Section 2.4 below, shall, in:the opinian
of Tenant’s Architect, be ready to be signed and sealed by Tenant’s Architect (and, if applicable,
any other Tenant’s Design Professionals) licensed and registered in the State of New Jersey. The
Tenant’s Construction Documents shall conform to all applicable Laws and Requirements. <The
Tenant’s Construction Documents shall contain, at a minimum and where applicable, floor plans,
reflected ceiling plans, finish schedules and all related details and schedules. Tenant’s Architect
shall provide mechanical, plumbing and electrical drawings, plans and specifications for the:!i:
Tenant Improvements and prepare the life safety and fire protection plans for the Tenant
Improvements, Tenant, at its cost, shall provide engineering services as necessary, in connection
with Tenant’s Construction Documents.

J-2
 

24 Landlord Approval of Tenant’s Construction Documents

a) Standards for Approval. Within ten (10) days after receipt of Tenanié’’ gt

Construction Documents for the Premises, Landlord shali give notice to Tenant either approving
or disapproving the Tenant’s Construction Documents. The applicable time period within which
Landlord is required to respond to Tenant’s submissions or resubmission of Tenant's! " ak
Construction Documents under this Section 2.4 is hereinafter referred to as “Landlord’s cy
Approval Response Period”. Any notice of disapproval from Landlord shall state the specific
reasons for such disapproval. Landlord shall be obligated to approve the Tenant's Construction
Documents unless the Tenant Improvements as delineated therein (i) do not conform with all .
applicable Laws and Requirements or Tenant’s Construction Documents, as then amended { (ii)
would, in Landlord’s reasonable judgment, adversely affect the integrity or effectiveness of any
building system, including, without limitation, HVAC, electrical, plumbing, fire protection,
sprinkler, security or life safety systems, (iii) would impair the structural integrity ofthe _ r :
Building, (iv) would affect the appearance of the Building from outside the Building, ) do tiot
otherwise conform with the requirements set forth in Section 2.3 above, or (vi) would, in
Landlord’s reasonable opinion, create a health hazard within the Building. Landlord’s review of
the Tenant’s Construction Documents shall be solely for the benefit of Landlord and may nos be

relied upon by Tenant or any other party as being in conformity with any Laws or Requirements.

vil

b) Rejection of Tenant’s Construction Documents by Landlord, An the event
Landlord rejects the Tenant’s Construction Documents or any portion thereof as prov ided. in...
Section 2.4(a) above, Tenant shall resubmit to Landlord the Tenant’s Construction ‘Documents or
relevant portion thereof, including the revisions required by Landlord. Landlord shall review
and approve any resubmitted plans within seven (7) days after receipt, provided they contain all
of the revisions, modifications or changes which are unacceptable to Landlord applying the.”
standards set forth in Section 2.4(a) above. The Tenant’s Construction Documents, as compléted
by Tenant’s Architect and in the form finally approved by Landlord are referred to hereinaftey as
the “Tenant’s Final Construction Documents”, Upon completion of the Tenant Improvements,
Tenant shall have Tenant’s Architect furnish Landlord a copy of the Tenant’s Final Construction

Documents with any changes made by Tenant’s Architect noted thereon, as well as copies of any
CADD disks,

c) In the event Landlord does not approve or disapprove Tenant’s
Construction Documents (or relevant portion thereof) within the Landiord’s Approval Response
Period, Landlord will be deemed to have approved such documents. be
2.5 Permits. Tenant, at Tenant’s sole cost and expense shall file (or cause the general
contractor to file) Tenant’s Final Construction Documents with the governmental agencie ¥
having jurisdiction and obtain all necessary permits for same.

 

 

sine

 
 

iti.
OUP ONG.

ARTICLE 3
PERFORMANCE OF TENANT’S WORK

iti

0,

 

3.1 Performance of Tenant’s Work, eal AWE
ANT: “OMEOR:
a) Tenant, at its sole cost and expense, subject to Landlord’s obligation to
pay the Improvement Allowances provided for herein, shall, except as provided below, perforin
the Tenant’s Work with architects, construction managers, general contractors of Tenant’s own
choosing, subject to Landlord’s prior approval thereof, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant shall perform the Tenant’s Work in accordance with
(i) the Tenant’s Final Construction Documents, (ii) good construction practices, Gil). all Laws:
and Requirements, (iv) all other requirements of this Tenant Work Letter, and (v) alls.
requirements set forth in the Lease for the performance of alterations by Tenant.

   

b) Tenant and its contractors and subcontractors shall be solely responsible
for the transportation, storage and safekeeping of materials and equipment used in the
performance of the Tenant’s Work, for the removal of waste and debris resulting therefrom: ‘on a
daily basis, and for any damage caused by them to any portion of the Building. Nee:

c) Tn addition to any insurance which may be required under the, Lease, *
throughout the prosecution of the Tenant’s Work, Tenant shall secure, pay for and inaintain. or
cause Tenant’s contractors to secure, pay for and maintain insurance (and provide éevidence-of:
same to Landlord upon request) in the following minimum coverage and limits of. Hapility;. aS
I. Worker’s compensation in statutory limits for the State of New Jersey, ‘and

Employer's Liability Insurance in statutory limits. chase Shs f

 
  

2. Comprehensive General Liability Insurance including Broad, Por 46 .
Contractual, Broad Form Property Damage, Personal Injury; ‘Comp!
Operations and Products coverage, and deletion of any exclusion _. ti
pertaining to explosion, collapse and underground property dathage oF
hazards, with limits of not less than $5,000,000.00 combined single lithit
for bodily injury and property damage.

 

3. Comprehensive Automobile Liability Insurance including Owned, Non
Owned and Hired Car coverage, with limits of not less than $1,000,000. 00
combined single limit for both bodily injury and property damage. ne

 

hy us

ene
eT

d) At any time after the Tenant’s Final Construction Documents are approved
by Landlord and thereafter throughout Tenant’s prosecution of the Tenant’s Work, Tenant shall
be permitted to direct changes in the Tenant’s Work (each a “Tenant Change Order”) it being.
agreed, however, that Tenant must obtain Landlord’s approval, not to be unreasonably withheld,
conditioned or delayed, before prosecuting any Tenant Change Order it being agreed that
Landlord shall either approve or reject the Tenant Change Order within three (3) busihess days,
Once approved by Landlord, a Tenant Change Order shall become part of the Tenant's F inal}.
Construction Documents and the work shown on such Tenant Change Order shall be Part of thie

” " on

‘ . eee
J.4 . ‘ - As

 
 

Tenant’s Work. In the event Landlord does not approve or reject the Tenant Change: Order. we
within the time required, Landlord will be deemed to have approved such Tenant Change Order.

e) Landlord shall reasonably cooperate with Tenant’s efforts to obtain,. ats
Tenant’s expense, any permits, certificates or final approvals in connection with any. portion pf
the Tenant’s Work including, without limitation, executing and delivering any documents fs,
instruments that Landlord is required to sign and which are reasonably required by. Tenant 4 Any:
connection therewith.

  

f) Landlord shall permit Tenant to bring and store on the Premises all se"
equipment, supplies and other property required or appropriate in connection with the Tena tis :
Work. Tenant entry upon the Premises prior to the Commencement Date for the purpose oF
prosecuting Tenant’s Work shall be upon all of the terms and conditions of the Lease: excephwith
respect to payment of Fixed Basic Rent, Operating Expenses or Real Estate Taxes: (and except
with respect to provisions such as use and maintenance that are inapplicable during’ Tenant "Shi i
construction).

g) The work of Tenant’s contractors shall be performed in coordination with
any work being performed by Landlord or its contractors at the Property.

h) Tenant shall cause its contractor to use due care with respect to and td’be
responsible for (i) transportation, safekeeping and storage of materials and equipment used insthe
performance of the work by its contractors, (ii) for removal of debris and waste resulting. «44.
therefrom, (iii) for defective design and work caused by its separate contractors and. GW), for. any
damage caused by its separate contractors, ‘ rea

i) Tenant shali cause its contractor to use reasonable efforts not to cause
labor disruptions at the Building and shall at all times adopt and implement policies and Presfipes
which are intended to have the effect of avoiding work stoppages, slowdowns, disputes, OF,
strikes at the Property. If Tenant’s contractors cause work stoppages, slowdowns, disputes, or,
strikes at the Property, then Landlord upon one (1) business day prior written notice'to Tenant
shall be permitted to cause Tenant to cease all work at the Premises unti! such time as it cari: tbe
completed without such disruptions and Landlord shall have the right to equitable relief froma
court of competent jurisdiction in order to accomplish same. " ne

wey

ARTICLE 4 oe AS
IMPROVEMENT ALLOWANCE ne, dy

4.1 Disbursement of Allowance. Landlord shall pay without offset or deduction: i6
Tenant or to others as designated by Tenant the Improvement Allowance from time: to time ing
accordance with the provisions of this Article 4. The Improvement Allowance will be paid to
Tenant without offset or deduction and disbursed as provided below. Tenant may request :-
payment of the allowance applicable to such work from time to time (but not more frequently,
than once a calendar month) by delivering to Landlord a disbursement request (each,a =.
“Disbursement Request”), each of which Disbursement Requests shall be accompanied by @) a
certificate from Tenant’s Architect or project manager that the portion of Tenant’s Work 3
requested j in the Disbursement Request is substantially complete; and (ii) photocopies of: invoices

ois

iy ys
ch AGA

J-5

 

 
 

evidencing that the amount being requested pursuant to such Disbursement Requedt has been ahi
paid or incurred by Tenant in connection with the Tenant’s Work; and (iii) except in ‘the case. of
the first Disbursement Request, lien releases from Tenant’s general contractor (or constriictigh
manager, as the case may be) for all work and services completed by such persons through the
date of the Disbursement Request immediately preceding the Disbursement Request in question.
Provided Landlord receives such request, together with all supporting documentation requilé
above, on or before the 10" day of the calendar month in which the request is made, Landlord,
on or before the 30" day of the same month, shall pay to Tenant or to others as designated by.
Tenant the amount being requested in such Disbursement Request. Notwithstanding anything, to
the contrary contained herein, the final Disbursement Request shall not be paid unti 1 all of i
following have occurred: (i) the Tenant’s Work is substantially completed and i inygices therefor
aré presented to Landlord; (ii) Tenant provides evidence that the Tenant’s Work has otherwise
been paid for in full or will be paid in full upon final disbursement; (iii) Tenant’s project
manager has certified substantial completion, and Landlord has approved the Tenant’s Work to
the extent required in this Tenant Work Letter; (iv) if requested, Tenant shall have provided:an
estoppel to Landlord and its lender in the form required by the Lease; (v) if required by (1°
applicable Laws and Requirements, Tenant shall have obtained a certificate of occupancy, or its
equivalent from the local governmental authorities for the Premises; and (viii) Tenant has 8",
provided to Landlord final releases of liens from the contractor in form and substance reasonably
satisfactory to Landlord or the time period in which a mechanics lien would be requifed to'te..
filed in order to be enforceable shall have elapsed without the filing thereof. Landlord agrees to
timely fund without offset or deduction the final Disbursement Request to Tenant when Tenant
becomes entitled thereto in accordance with the preceding sentence.

  

4.2. No Further Obligations. Tenant acknowledges and agrees that, except for,
Landlord’s obligation to pay the Improvement Allowance, it is Tenant’s responsibility to prepare
Tenant’s Final Construction Documents for the Tenant’s Work, to perform Tenant:Improvements
and to pay the entire cost of Tenant’s Work. Notwithstanding Landlord’s obligation'to pay. the
Improvement Allowance, Landlord shall have no privity of agreement with any contractors,’
subcontractors or third party vendors.

 

i . Sed

“aS

 

seh
Be apr

de

: BE

in i

TENANT ESTOPPEL CERTIFICATE

 

TY : Lay
TO: TD Bank, N.A. (the “Bank’’) pursuant to that certain Loan Agreement (the “Agreement”)
dated July 16, 2012, by and between the Bank and KJohnson Urban Renewal, LLC (“Landlord”).
L. The undersigned (“Tenant”) is the tenant under that certain Lease dat ed
July 16, 2012, by and between Landlord and Tenant (the “Lease”), covering a portion, of those! sei
certain premises commonly known and designated as Block 57, Lot 6.01 on the tax map of: the
Township of Bordentown, Burlington County, New Jersey, consisting of approximately 16, 000
rentable square feet (the “Premises”). A true, complete and correct copy of the Lease‘is attached
hereto as Exhibit “A”. . te

 

  

2. The Lease has not been modified, changed, altered or amended in any ~
respect (except as indicated following this sentence) and is the only lease or agreemént between
the undersigned and Landlord affecting the Premises. If none, state “none”. an grt
» Bathe

  
 
  

None : i js.
3. The undersigned has made no agreements with Landlord or its: agents
employees, which are not described in the Lease concerning free rent, partial rent, rebate of
rental payments or any other type of rental concession with respect to the Lease (except as...
indicated following this sentence). If none, state “none”. : ym

 

 

__None.

 

 

 

 

  

4, The undersigned has not yet accepted possession of the Premises. The”
initial term of the Lease will be for the period of time commencing on the Commencement Date
(as defined in the Lease) and ending on that date which is ten (10) Lease Years following ths. ,
Commencement Date, subject to Tenant’s right to renew for two (2) additional five (5) year °
terms, Tenant has no present right to cancel or terminate the Lease under the terms thereof, or
otherwise. No rent payable pursuant to the Lease has been prepaid for more than otie(1) month,
and no monies otherwise payable to Landlord under the Lease have been paid in advance ofithe
due date therefor as set forth in the Lease. The Fixed Basic Rent scheduled to be paid unidethie
Lease is $20,000.00 per month. Future changes to the Fixed Basic Rent are as set forth in thie:
Lease. The undersigned will also be responsible to pay amounts on account of its share of. ;
Operating Expenses, Common Expenses, and Real Estate Taxes, as set forth in the Lease.

 

  

ity eet

5. The Lease is fully valid and enforceable and is currently in full force and

  
 

effect. Neither Landlord nor Tenant is in default thereunder, Tenant has no offset, claim,
defense or counterclaim against any rent or other sum payable by Tenant under the. Lease oF
against any other obligation of Tenant under the Lease. No condition exists which. with the: i
giving of notice or the passage of time, or both, would constitute a default under the: Lease.. Wipe

6. Tenant has not suffered any assignment of the Lease or sublet the...
Premises or any portion thereof, and no person or entity, other than Tenant, has any possessory

 
 

v ~My
interest in the Premises or right to occupy the Premises or any portion thereof, except as
permitted under the Lease.

ut aii
7. Tenant claims no right, title or interest in or to the Premises or ‘right, to,.
possession of the Premises, except as tenant under the terms of the Lease. The Lease. does not
contain and the undersigned does not have any outstanding options or rights of firstxefusal. toy,
purchase the Premises or any portion thereof or the Property of which the Premises are a paitty.
except as otherwise set forth below. If none, state “none”.

In the event that Landlord subjects the Property to a condominium regime making the : Building a
separate unit from the rest of the Property improvements and decides to sell the unit:containing

the Building, Tenant has a right of first offer to purchase such unit, as set forth in Rider B tothe
Lease.

8, No actions, whether voluntary or otherwise, are pending against the
undersigned under the bankruptcy laws of the United States or any state thereof, and Tenant ;
knows of no fact or pending or threatened claim or litigation that might result in the: insolvency
or bankruptcy of Tenant. cals

9. Tenant is a nonprofit corporation duly organized and validly existing, ‘arid
in good standing under the laws of the State of New Jersey. 3 nh

   

ie gm
10. All insurance policies required to be maintained by Tenant under the, re

Lease have been maintained, are in full force and effect and all premiums with respect thereto.,
have been paid in full.

11. This certification is made to induce the Bank to provide financing to.
Landlord knowing that the Bank is relying upon the truth of this Tenant Estoppel Certificate.in
providing such financing and that the financing provided to Landlord shall be deemed good, and
valuable consideration to Landlord for the foregoing representations made by Tenant.

Dated this 16" day of July 2012. mr SN

 

TENANT:

 

PERFORMANCE SPINE AND SPORTS, :
MEDICINE, LLC, “ine the
a New Jersey limpited liability company ix

 

 

 
 

EXHIBITB

 

   
  

 

 

 

 

VEE es
vibes

 
FIRST AMENDMENT TO LEASE

by and between

KJOHNSON URBAN RENEWAL, LLC

(as Landlord)

And

Performance Sports and Spine Medicine of Bordentown, LLC

(as Tenant)

Date: April 25, 2013

Premises: Building F, located at New Jersey State Highway Route #130
Block 57, lot 6.01, Bordentown Township, Burlington County, New Jersey

 
‘ \
' . !
1 ! ‘
» 1
IX WAESESS WHERE OM L wk . Loe
Wis Yok loos r to . . Le 1.
ae ) at : .- y 4 7 4
banWerd
Digs Neppee : aE

Penman

res Marans
C Ee

  
EXHIBIT C

 
 

 
  

ee

SECOND AMENDMENT TO THE LEASE a:

: BRA:

THIS SECOND AMENDMENT TO THE LEASE entered into this dai)" of
December 2019, by and between KJOHNSON URBAN RENEWAL, LLC OR ITS DESIGNBE
hereinafter referred to as “Landlord”, and PERFORMANCE SPINE AND* ‘SPORTS

MEDICINE LLC hereinafter referred to as “Tenant” On

WHEREAS, by LEASE dated the 16" Day of July 2012, commencing on the I" ny of rant
2014, (hereinafter referred to as Lease”) which consists of 16,000 square feet of rentable spate
after allocating for common areas in the building located at 9500 K. Johnson Boulevard, Buildtitg
F, Bordentown, New Jersey 08505 hereinafter referred to as the (“Building”) is wey
WHEREAS, the LEASE was amended by the FIRST AMENDMENT TO LEASE executed ‘by
the Parties on April 25, 2013. (hereinafter referred to “First Amendment’) a this
ep lead,
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein Coritaitied
and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto do hereby coveridit
and agree to and with each other as follows:
ok i
1, Paragraph U of the Lease ttied Permitted Use: Paragraph U of the [ease titted
Permitted Use, which is incorporated by reference, shall be amended as follows’ to inchite

the following additional language: “fon

 

a. In addition to the Permitted Uses outlined in Paragraph U of the Leasé Permitted
Use shall mean use of the Premises for, Varicose Vein Treatment, noninvasive skin
tightening procedures, noninvasive subcutaneous fat removal, medical and
cosmetic, including but not limited to RF closure, EVLT, Ambulatory Phlebectomy
as weil as treatment of spider veins using surface laser and visual sclerotherapy.

b. For the avoidance of any doubt all Permitted uses Outlined in Paragraph 1{a) of this
Second Amendment to The Lease are NOT EXCLUSIVE USES of Tenant,
Landlord will be permitted to lease office space to Tenants who perform and/or
have substantially similar and/or identical practices. Furthermore, Landlord may
revoke the uses outlined in Paragraph 1(a) of this Second Amendment to The Lease
at any time upon thirty (30) days written notice to Tenant. Upon receipt of Thirty
(30) day written notice from Landlord, Tenant must cease performing all Permitted
Uses outlined in Paragraph |(a) on or before the thirty-first (31"5 day after receipt
of said written notice, In the event Tenant fails to cease said uses after receipt of
written notice, Landlord will be permitted to proceed with appropriate legal action
to enforce the terms of this Second Amendment to The Lease and Tenant will be
responsible for all expenses and damages incurred by Landlord in enforcing this
Second Amendment to the Lease, including but not limited to; attorney’s fees, court
costs, compensatory damages, general damages, property damage, nominal
 

damages and expenses not here listed incurred by Landlord in cioring ‘his
Amendment. :

oe A

2. Modification to Rules and Regulations pursuant to Paragraph 23 and Exhibit FE of the
L b modified

Exhibit F of the Lea which ig incor

   
 

a. PETS AND/OR ANUMALS: Tenant shall not permit, pets and/or animals of Bh
kind to come into and/or onto the premises, this includes but is not ‘Timitedio

Emotional Support Animals. Service Animais as defined under the New Jérsey Liaw
Against Discrimination (NILAD) and the American with Disabilities| Act (ADA)
are the only type of animals excluded from this restriction and permitted on’ tite
premises,

b. HOURS OF OPERATION: The hours of operation for the premises, shail be:

: et

‘x ‘at AOE,

 

 

 

 

 

 

 

 

 

 

Day Of Week _ __._ Hours of Operation

Monday 7:00 a.m, to 9:00 p.rn,
Tuesday 7:00 a.m, to 9:00 pm" 8!
Wednesday 7:00 a.m. to.9:00 pm
Thursday 7:00 a.m. to 9:00pm. EE
Friday 7:00 a.m, to 9:00 pai
Saturday 7:00 a.m, to 9:00 p.m."
Sunday _.7:00 a.m. to 9:00 pan oa

 

 

Any divergence from these hours of operation, must be requested via writien noti¢e
with Landlord at least twenty-four (24) hours in advance. Landlord must agréé ele
allow the divergence from these hours, notice of the request will not be considered
acceptance of said request.

c. PARKING: In addition to the prior language outlined in Paragraph 15 of Exhibit
F incorpora incorporated by reference, the following additional language on parking is to: be:
added and included in Paragraph 15 of Exhibit F.

i, Tenant, its employees, cofitractors, patrons, subtenants, patrons “of
subtenants and/or contractors of subtenants shall not leave a vehicle in the:
parking area designated by Landlord for more than twenty-four (24) hours:.
Any vehicles left in the parking area for more than twenty-four (24) hours
are subject to removal from the premises by the Landlord. A removal of any-
vehicle by the Landlord, will be at the cost, expense and liability of a8)
vehicle owner, Landlord shall not be responsible for any ‘damages :6£:
expenses associated with the removal of said vehicle. Tenant ‘agrees’ td
indemnified, defended and hold the landlord harmless of any action >n brought

oe

Lage!
ots 4 4

 
rn
~ ue wai:
Aap EES

cen th Gay

 

against Landlord because of the removal of said vehicle by the Tenant! ts
employees, contractors, patrons, subtenants, patrons of subtétants andor
contractors of subtenants as a result of the removal of said vehicle. Pemut

Titer ole

d. DEFAULT: A violation of this Second Amendment to the Lease shall be governed
by Paragraph 28 of the lease titled Defaults-Remedies and incorporateduby
reference to this Second Amendment to the Lease,

3. Assignment of Lease by Landlord: Pursuant to Paragraph P of the Lease,: Lendlordlfias
assigned the lease from K Johnson Industries, LLC to the signatory of this Sectind
Amendment to the Lease, K Johnson Urban Renewal, LLC. Pursuant to Paragraph P of the
Lease, K Johnson Urban Renewal, LLC its successors and assigns, each of whom will have
the same rights, remedies, powers, authorities and privileges as it would have had if: ‘it
originally signed the lease as Landlord. K Johnson Industries, LLC shall no longer have
any liability under this lease as they have ceased to hold title to the Property, Consistent
with Paragraph P of the Lease, no principal of Landlord, K Johnson Urban Renewal, LLC.,
whether disclosed or undisclosed, shall have any personal liability with respect to. the
provisions of this Lease, the Premises, the Property or the Complex. All language within
Paragraph P of the Lease shall retnain in full force and effect except as modified herein.
By execution of this agreement Tenant, acknowledges that they have received proper native
with respect to the Assignment of the Lease by Landlord. a

4. Except as herein modified, all of the terms and conditions of the Lease and First
Amendment to Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this secoND
AMENDMENT TO THE LEASE delivered to the parties hereto and is effective as of the day
and year first written above.

Signatures on Following Page-

 

 

 
   
  

Landiord

Date Signed: / / 20/, sec? — KJOHNSON URBAN
A New Jersey Limited

By:

 

Kevit folins6n, Sole Member

Tenant

Date Signed: Yar Bo PERFORMANCE SPINE AND SPOR ‘
MEDICINE, LLC ip
A New Jersey Limited Liability Company wh

By: <qWy? |

Namer_ “attains God etna RS

Title: Ovyn

  

 

 

 

 

r
te
Veet
yas
rae
he
ah
won
nal
the :
0 ,
; fe
i s
iy
;

 
 

AMR ft

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into effective as Of
June ___, 2019 (the “Effective Date”) by and between PERFORMANCE SPINE AND SPORTS
MEDICINE OF BORDENTOWN, LLC, a New Jersey limited liability company, having an addresélat
122 US Highway Route 130, 9500 K. Johnson Boulevard, Building F, Suite __, Bordentown, New
Jersey 08505 (the “Sublessor”); and PT Admintstrative Services, LLC, a Delaware Limited Liability
Company, having an address at 900 Route 9 North, Suite 410, Woodbridge, New Jersey 07095 “ithe
“Sublessee”; and together with the Sublessor, each, a “ Party” and collectively, the. “Parties”).
Capitalized terms that are used but otherwise undefined in this Sublease shall have the meaning ascribed
to them in the Lease (as defined below).

BACKGROUND

A, Pursuant to the Agreement of Lease, dated January 22, 2012, by and between K Johnsén
Urban Renewal LLC (the “Landiord") and the Sublessor, a copy of which is attached to this Sublease’ as
Exhibit “A” (the “Lease”), the Sublessor leases the Premises from the Landlord, which consist’ of
16,000 square feet of rentable space after allocating for common areas) in the building located at 9500
K. Johnson Boulevard, Building F, Bordentown, New Jersey 08505 (the “Building”. . all

B. —_ The Sublessee desires to sublease from the Sublessor the Subleased Premises (a defined
in section 1, below), and the Sublessor is willing to sublease the Subleased Premises to the Sublessce,
upon the terms and subject to the conditions set forth in this Sublease. . S att

NOW, THEREFORE, in consideration of the mutual covenants and agreements contained jn
this Sublease and other good and valuable cons ideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree as follows, val

ay
TERMS
f, Agreement to Sublease.
A. Sublease of Subleased Premises. Subject at all times to the terms and conditions of the

Lease, the Sublessor hereby subleases to the Sublessee during the Sublease Term {as defined in Section
2, below) and the Sublessee hereby subleases from the Sublessor, that portion of the Premises shown as
the cross-hatched area on the diagram attached to this Sublease as Exhibit “B” (the “Exclusive
Subleased Premises”), which consists of approximately five thousand (5,000) square feet of rentable
space, all in accordance with the terms and conditions of this Sublease, The Sublessee shall abide by all
of the terms and conditions of the Lease, except as modified by the terms of the Sublease with respect to.
its obligations to the Sublessor, and shall neither do nor permit anything to be done that would breach
any obligation of, or cause a default by, the Sublessor under the Lease. The Sublessor hereby represents
and warrants that the Lease is in full force and effect and that the Sublessot is, and covenants that it shall
be, on and as of the Commencement Date (as defined below), in materia! compliance with its obligations
under the Lease, and the Sublessor represents that it has received no notice of any default or breach by
Sublessor of any of its obligations under the Lease, Sublessee will have no rights to enforce any terms of
the Lease between Sublessor and Landlord. Sublessee shall be bound by all terms of the Lease but will
 

 

have no remedy against Landlord, All rights associated with the Lease shal! remain the rights of the
Sublessor and Landlord. At no time is this sublease to be considered, construed, altered or interpreted. ps
an assumption of the rights of Sublessor by Sublessee

B, Nop-Fxelusive Use of Shared Spaces. In connection with this Sublease of the Subleasgéd
Premises, during the Sublease Term the Sublessee shall be permitted to use as a courtesy without
additional Rent, on a non-exclusive basis, and in accordance with the terms of this Sublease; the
following areas of the Premises,: (i) first floor front desk/reception area; (ii) second floor kitchen; ‘and,
(iii) second floor conference room, subordinate to the use thereof by the Sublessor (collectively, the
“Shared Space”), together with the Exclusive Subleased Premises, collectively, the “Subleaged

Premises”). .
eee
. Term. oe

A. Initial Term. The term of this Sublease shal! be for an initial period of sixty (60) months
commencing ——+ 2019 (the “Initial Term”), and shall not automatically renew unless. the
Sublessor at its sole discretion elects to exercise its rights in and under the Renewal Option(s) as more
particularly described in Rider A of the Lease, Further, the Option to Purchase as more ‘particularly
described in Rider B of the Lease shall remain the sole right of the Sublessor and the Sublessee shall
have no right therein. we

  

B Terms and Conditions of Renewal Terms, Each Renewal Term shall be on the sanié

 

terms and conditions as the Initial Term, except as may otherwise be expressly providéd in this
Sublease, ER
3. ‘on of Sublea rmina ease, Ha ae

A. Automatic Termination. If for any reason, the Lease is terminated, this Sublease shall
automatically terminate effective the date of such termination, and neither Party shall have any further
obligations to the other under this Sublease except with regard to any unsatisfied obligations that arose
during the Sublease Term and those which, under the express terms of this Sublease, survive -the
expiration or other termination of this Sublease. “ati

 

B. No Liability. Unless the termination of this Sublease is due to a default by the'Sublessdr
under the Lease which does not arise from the Sublessee’s breach of any of the terms or conditions of, ot
its failure to perform any of its obligations under, this Sublease, the Sublessee shall have no claim
against the Sublessor by reason of such termination. EEN

4, Rent,

A. Base Rent. During the Sublease Term, the Sublessee shall pay to the Sublessor the,
current annual base rent of $84,400.00 in twelve (12) equal current monthly installments of $7,033.32;.
and as adjusted each Lease Year pursuant to Paragtaph K. of the Basic Lease Provisions and.Definitiogs,
of the Lease (the “Base Rent” and together with the Additional Rent (as defined below),..the “Rent:
equal to its proportionate share of the Annual Rent payable by the Sublessor under the Lease, which
shall be equal to thirty one and one quarter (31 1/4%) percent of the Annual Rent (its “Proportionate

  

 

 
 

Share” of the Premises), based on the percentage of the Premises (rentable square feet) exclusively {idea
by either Party that constitutes the Exclusive Subleased Premises (i.c., 5,000 rentable square feet diviied
by 16,000 rentable square feet, which latter amount represents the sum of the Exclusive Subleaséd
Premises (rentable square feet) and the approximate amount of the rentable square feét: within tthe
Premises that will be exclusively used by the Sublessor after giving effect to this Sublease. {ie., 11;600
rentable square feet). Sublessor will advise Sublessee, in writing and in advance of the corresponditig
due date, of the actual monthly Rent amount (including Base Rent and Additional Rent) that is due and

payable by Sublessee hereunder, including any subsequent changes to such monthly Rent amount, . ;
oO, EO,

B. _ Payment of Base Rent, The Base Rent shail be due and payable to the Sublessof fn
advance on the first (1") day of each calendar month of the Sublease Term without any prior demialtd,
offset or deduction of any kind whatsoever, If the Commencement Date occurs on a day othér than‘tlie
first day ofa month, the Base Rent shall be prorated for such month, a,

oe
6 ALD

C. Additional Rent. The Sublessee acknowledges and agrees that the Lease i¥ triple Het Yo
the Landlord and it is the Parties’ mutual intention that, as between the Sublessor and the Sublessee, the
Sublessce shall, in addition to the Base Rent, be responsible for, and shall pay to the Sublessor_ as
“Additional Rent”, its Proportionate Share of the Additional Rent based on its Proportionate Shae of, the
Premises or thirty one and one quarter (31 1/4%) percent, including without limitation, Premises “Fax;
Sublessor’s Building Proportionate Share, Sublessor’s Complex Proportionate Share, Sublessor?s
Proportionate Tax Share, Sublessor’s Share, Real Estate Taxes, Operating Expenses, “ Sublessqr's,
Expense Payment, repairs and maintenance, all as more specifically defined in, and in accordance vaith
the terms and conditions of, the Lease. enn

 
 
 
 

 

a

Dd, Audit. Sublessor shal! have all rights of audit under this Sublease as set forth in and unde;

the terms and conditions of Section 8.c. of the Lease, Sublessee shall have no rights of audit under this
Sublease and in no way can assume those tights from Sublessor. Sublessee will not be permitted;
authorized or allowed at any time to review, gain possession or have access to any of the materials
provided in an audit requested by Sublessor, unless such access are permitted in writing by Landlord,
which Landlord may deny such request at any time for any reason, whether deemed to be reasonable, or.
unreasonable. This right is fully at the discretion of the Landlord, neither Sublessor nor Sublessee shall,
be permitted to supersede this right. Both Sublessor and Sublessee, by signing this agreement, agree, to.
this provision and will be required to pay any and all of Landlord’s legal costs, damages or fees inthe,
event of litigation of this matter. This legal costs, damages or fees will be borne by the Sublessee and
Sublessor irrespective of the outcome of said litigation. - tb

   

E. Payment of Additional Rent. The Sublessee shall pay to the Sublessor in monthly
installments on the first day of each month its Proportionate Share of the Additional Rent based on the:
estimated payments for such items due from the Sublessor to Landlord under the Lease. The Sublesste':
shall pay to the Sublessor, within ten (10) days after receipt by the Sublessor of each End: of Yeast:
Expense Statement, its Proportionate Share of any amounts due from the Sublessor to Landlord undegi:
the Lease, due to the fact that the estimated payments were less than the actual amount due. Aby exces’
amount paid shall be applied to the next installment of Additional Rent due of, if the Term Kas’ expiredp:
the Sublessor shall pay the Sublessee its Proportionate Share of such excess amount. es

 
   

F. Insurance, Utilities and Other Services. The Sublessee shall also be responsible to p yas
Additional Rent its Proportionate Share of (i) the Sublessor’s policies of general liability and fire gid
casualty insurance covering the Premises; and (ii) any utility or other service that is separately billed'to
the Premises, including without limitation, office cleaning and medical waste disposal services,
Payment of the foregoing shall be due within ten (10) days of delivery to the Sublessee of a copy ofthe
invoice for such service. In addition, if requested by the Sublessor, the Sublessee agrees {0 maintain in
full force and effect during the term of this Sublease, the Sublessee’s own policies of geneial liability
insurance and property damage/casualty insurance in such amounts as may be mutually agreed botwel,
the Sublessor and the Sublessee, under which policies the Sublessor and the Landlord shall be named'an

additional insureds and the insurers shall agree to indemnify and hold the Subiessor and the Land{étd

damages caused by the grossly negligent or intentional conduct of the Sublessor and/or-the- Landioid
and/or their respective agents or invitees). The Sublessee also shall keep and maintain, at the
. Sublessee’s sole expense, professional liability insurance coverage of not less than One Million Dolists
($1,000,000.00) per claimn/occurrence, and Three Million Dollars ($3,000,000.00) per annug aggtegals,
insuring all aspects of the Sublessee's and its professionals’ practice within the Subleased Premises
foregoing professional liability insurance coverage shall, at any time during the term of this Sublease; be
provided pursuant to a policy of insurance written on a “claims made” basis, then and in such event, the
Sublessee shall be required to pay for and maintain such “tail/prior acts” coverage as shall be necessary,
to continue the Sublessee’s malpractice insurance coverage with respect to any malpractice claims that
might be made against the Sublessee subsequent to the termination of the Sublessee’s “claims made”
policy and that relate to any acts or omissions of the Sublessee or its employees or agents: within the.
Subleased Premises that occurred at any time during the term of this Sublease. The Sublessee also shall
maintain workers’ compensation insurance coverage with respect to the services furnished by the.
Sublessee’s employees within the Subleased Premises, in amounts not less than the minimum coverage -
levels required by applicable law. The foregoing insurance policies shall provide that they may not: :
canceled or amended without at least thirty (30) days prior written notice to each insured or indemnified
party. The Sublessee shall furnish the Sublessor wit
coverages, upon the Sublessor’s request,

 

G. Late Charges. In the event the Sublessee fuils to pay any installment of Rent within fi .
(5) days after the date when due, the Sublessee shall pay, along with the delinquent installment of Re Ww
an additional payment in the amount of five percent (5%) of the delinquent Rent as a late charge in ordet':
to defray the Sublessor’s costs and expenses incurted in collection of the delinquent installment (“Late
Charges”). Payment of any Late Charges shall be in addition to, and not in lieu of, any and all other...
rights and remedies available to the Sublessor under this Sublease, at law or in equity. - a

H. No Accord and Satisfaction, Any payment by the Sublessee or acceptance by thei”

Sublessor of a lesser amount of Rent than is due shall be treated solely as a payment on account and not;
as an accord and satisfaction, regardless of any endorsement or statement that such lesser amount is.
payment in full, co a

    
  

   

 

 

wee ped

 

 
   

| _ Fair Market Rental Payments. ‘The Parties acknowledge and agree that the en dafide
this Sublease was arrived at through good faith and arms-length negotiations, and is consistent with’ the
fair market rental value of the Subleased Premises for general commercial purposes, not taking ‘into
account the Sublessee’s intended use of the Subleased Premises or reflecting any additional value that
either Party attributes to the proximity or convenience of referral sources. The Parties also express

acknowledge and agree that neither Party is obligated or expected to refer patients to the other Party, th at

no portion or purpose of the Rent (or any other arrangements between the Parties) is intended to indugs

 

or reward such referrals, and that the arrangements described in this Sublease are commercigtly
‘reasonable even if no referrals are made between the Parties, A

  

5. of Subleas reralses.

A. Permitted Use. The Sublessee shall use the Subleased Premises solely for the followiug
Permitted Use: such shall be for physical therapy which incorporates the following subservices: ‘gai!
training, balance training, postural analysis, movement analysis, manual therapy, netromuscijlil
reeducation, therapeutic exercise, therapeutic activities, aquatic therapy, joint mobilizations, elécie
therapy modalities, hydrotherapy and physical agents, and related selfcare, injury prevention ind
occupational therapy, that are within the Exclusive Use of the Subleased Premises under the Lease (the
“Permitted Use or “Exclusive Use”), The Sublessee shall not use nor permit any use of the-& Pee

i)

 
   
 
 
   
 

Premises: (i) for other than for the Permitted Use; (il) in violation of the Lease or this Sublease; or
in any manner that would cause any increase in premium for any insurance which the Landlord an

dor
the Sublessor may then have in effect with reapect to the Demised Premises. ee

 

B. Excluded Use. Such shall be any use for medical office and clinical uses, ambulatory’
surgery, radiation oncology, dialysis, and hyperbaric oxygen therapy; heath, sport and/or fitness chit!
and health or wellness center. Sublessor, consistent with the rights of the Landlord under the, Lease, shall
have the right to add additional uses to supplement the Excluded Uses by written notice to Sublessee.'
Notwithstanding anything to the contrary contained in the Lease, the term “Excluded Use” shall not. bd
deemed to include the Permitted Use. ue cee

Cc. Compliance with Laws. In occupying and conducting its business at the Subleased
Premises, the Sublessee shall fully comply with all applicable federal, New Jersey’ and local,
governmental statutes, rules, regulations, ordinances, codes, permits, licenses and approvals, the Leasa;:,

including the Rules and Regulations Rider to the Lease, and this Sublease (collectively,.: {Applicable

   

a th,

D. Acceptance of Subleased Premises. The Sublessee acknowledges that the Sublessee basi,

inspected the Subleased Premises, is fully familiar with its physical condition and has agreed to:sublease,

the Subleased Premises in “as is” condition and not in reliance upon any representation, express or,

implied, made by the Sublessor or any of its representatives, regarding the conditions, suitability;:
habitability, fitness for purpose, or its compliance with any laws, regulations or ordinances, includin

without limitation, the Americans Against Disabilities Act of 1991, as Amended.

6. No Assignment of Sublease. The Sublessee shall not, whether voluntarily or involuntarily
assign, sublease, mortgage, pledge or otherwise encumber this Sublease or the Subleased Premises, jn:
whole or in part, at any time without the prior written consent of the Landlord and the Sublessor, which;

wii

  

 
   
 

consent may be withheld by the Landlord and/or the Sublessor in its sole and unfettered disérétion: “File
Sublessor shall have the right, in its sole discretion, to assign this Sublease, subject only to the ternis‘of
the Lease, including the prior written consent of the Landlord. ee

Dag
HS

    
  
 

7, ce an iy of Su ises: ens,

A Additional Improvements. Maintenance and Repairs. During the Sublease Term i

Sublessee shall maintain the Subleased Premises in accordance with the terms and conditions of he
Lease, this Sublease and all Applicable Laws. The Sublessee shall not perform any alterations’ dy
improvements of any nature whatsoever to the Subleased Premises, including non-structural
improvements, without the prior written consent of the Sublessor and the Landlord, which Consent thay
be withheld by the Landlord and/or the Sublessor in its sole and unfettered discretion. ne od

B. Liens, In the event the Subleased Premises becomes subject to any construction: lien
resulting from labor or material furnished, or claimed to have been furnished, to the Sublesseg” jf
connection with the Subleased Premises, the Sublessce shall remove or discharge the lien, af its sole Cost
and expense, within ten (10) days after the Sublessee receives notice of the lien. If the Sublessee fails to
do so, the Sublessor shall have the right, but not the obligation, to pay the amount required to discharge
the lien without inquiring into its validity, in which event such amount shall become Additional Rent
due and payable with the next installment of Base Rent. op

 

 

 

   

Cc. Disposition of Improvements, Upon the expiration or earlier termination of this,
Sublease, all of the property that is affixed to, or otherwise constitutes fixtures at, the. Subleased -
Premises shall become the property of the Sublessor and shall remain at the Subleased Premises unless:
the Sublessor provides written notice to the Sublessee requiring the Sublessee to remove such fixtures.
In that event, the Sublessee shall promptly remove the fixtures and shall leave the Subleased Premisesiip,
substantially the same condition as at the Commencement Date, oe

   
    

8. Indemnification. The Sublessee shall defend, indemnify, and hold the Sublessor and Landlord,
its owners, officers, directors, employees, representatives and agents, successors and assigns
(collectively, its “Agents”), harmless from and against all claims, causes of actions, liabilities, costs and
expenses of any nature whatsoever, including reasonable attorneys’ fees and disbursemenits.
(collectively, “Claims”), arising out of or relating to: (i) the Sublessee’s failure to fully satisfy all of its.
obligations under, or fully comply with each of the terms and conditions of, this Sublease, incliding ay;
Event of Default (as defined below); (ii) any misrepresentation made by the Sublessee in this Subleages:,
or (iii) any act or omission by the Sublessce that results in a breach by the Sublessor of any of iis:
obligations under the Lease or an increase in the Sublessor’s obligations under the Lease.

 
   

9, Defaults by the Sublessee. The occurrence of any of the following events shall constitute at
event of default by the Sublessee under this Sublease (an “Event of Default”): ES

 

A, The Sublessee fails to pay any installment of Rent on or prior to the date when due; - . aE

B. The Sublessee fails to fully satisfy, when due, any other of ‘its obligations: under, .
violates or breaches any of the terms, conditions or provisions of, this Sublease, and does*iiat satis

    

 
 

such obligation or cure such breach to the sole satisfaction of the Sublessor within fifteen (15) days after
delivery to the Sublessee of notice thereof: os ue

Cc. The Sublessee files a petition in voluntary bankruptcy under the United States
Bankruptcy Code or any similar state or federal law; me Be

  

pave

D. Involuntary proceedings are filed against the Sublessee under the Ulited ShHSs
Bankruptcy Code or any similar state or federal law and such proceedings are not vacdled “or stifvld
within sixty (60) days after the filing or if the Sublessee files an answer to the proceedings admittivig
insolvency or inability to pay its debts; or 7 dey
E, The Sublessee: (i) makes an assignment for the benefit of creditors; (ii) admits in writitig

its inability to pay its debts generally as they become due; (iii) consents to the appointment of a recelvir
or trustee or liquidator of all or the major part of its property or the Subleased Premises; or (iv) a trust?
of receiver is appointed for the Sublessee or its property and is not discharged within sixty (60) days.

 
 

ss

10. Sublessoy’s Remedies. Upon an Event of Default, the Sublessor shall have all of the followiig
rights and remedies, each of which is in addition to, and not in lieu of, the others: ly 3 Ae

A. To seek specific performance by the Sublessee of any of its obligations under ‘this
Sublease; yas

ste,

B. —_- Without releasing the Sublessee from any of its obligations to fully perform all of ts
covenants, conditions and agreements under this Sublease, to cure the Event of Default at othe
Sublessee’s cost, which cost shall become Additional Rent immediately due from Sublessee including,
in addition to any Late Charges, interest which shall accrue at twelve percent (12%) per anaium on. any,
unpaid amount until paid, in full (“Default Interest");

     

C. _ To terminate this Sublease by written notice to the Sublessee and to recover as damages
the full amount of Rent due under this Sublease for the remainder of the Sublease Term, which at the
Sublessor’s option, shall be accelerated and be due and payable at once, including: (i) the amount of the.
Additional Rent reasonably estimated by the Sublessor due for the remainder of the Sublease Term; (ii},
the reasonably incurred actual cost of restoring the Subleased Premises to good condition, normal weat
and tear excepted; (iii) all amounts due from, but unpaid by, the Sublessee under this Sublease arising,
prior to the date of termination; and (iv) the Sublessor’s actual costs of recovering possession of the:
Subleased Premises, including reasonable attorneys’ fees, court costs and disbursements; and it

Bk oF UPR,

D, To exercise any other right or remedy available to the Sublessor under this Sublease 61’
available at law or in equity. so
11. Surrender. Upon the expiration or earlier termination of this Sublease, the Sublessee shall
surrender to the Sublessor the Subleased Premises in good order and condition, ordinary wear and téaz.
excepted, in vacant and broom-clean condition. The Sublessor shall have the right upon or.at any tiriié
after the expiration or termination of this Sublease to, without notice, enter upon and ‘reenter thai
Subleased Premises and possess and repossess the same by force, summary proceedings, ejectmention
otherwise and remove the Sublessee and all other persons and property from the Subleased Premises at i

eye:
bark;
cat

  
  

 

 

 

 
 

  
  

to re-let the Subleased Premises on any terms it clects and to receive and retain all rental income, The
Sublessee shall, prior to the expiration or termination of this Sublease, remove from the Sublegitid
Premises all of its property, including al! equipment and moveable trade fixtures (excluding “aty
property that constitutes fixtures unless directed by the Sublessor pursuant to Section 7.C.;, above), and
promptly repair any damage caused by such removal. If it fails to do so, the Sublessor-may, afi}

option, treat such property as having been relinquished and abandoned by the Sublessee, in which event
the property shall become the property of the Sublessor as if Sublessee had never owned of otfierwive
had any interest in such items, : cei

12. Holding Over. If the Sublessee fails to vacate the Subleased Premises upon the expiratioi sr
earlier termination of this Sublease, the Sublessee shall be deemed to be in possession of the Subledsed
Premises on a month-to-month tenaricy subject to the terms and conditions of this Sublease, except that
the Base Rent shall be two hundred percent (200%) of the Base Rent then payable under this Sublease.
The acceptance of Rent pursuant to a holdover tenancy shall not constitute or be deemed ag.a ‘waiver by
the Sublessor of any rights of reentry set forth in this Sublease or as a renewal of this Sublease; oe

 

 

13: Statements b ssor and lessee. Each Party shall, at any time and from time to tins,
upon not less than ten (10) days’ prior written notice, execute, acknowledge and deliver to the othér
Party, a statement in writing certifying that: (i) this Sublease is unmodified and in full force and effeis
(or, if there have been modifications, 4 statement that this Sublease is in full force and effect as modified
and stating the modifications); (ii) the dates to which the Rent and any other sums payable under thig
Sublease have been paid; (iii) whether or not, to the knowledge of such Party, there then exist any
defaults or Events of Default under this Sublease or any events which, with the giving of notice or, the
passage of time, or both, would constitute a default or an Event of Default under this Sublease (and, if
so, specifying the same); and (iv) such other information confirming the status of existing provisions of
the Sublease as the other Party may reasonably require. ne

 

14, Common Areas. The Sublessee, its employees and invitees, shall have the non-exclusive righ,
in common with others, to use any common entrances, lobbies, drivers, elevators, stairs and similar.
access and service ways in and adjacent to the Building, as well as the parking areas provided by the
Landlord, subject to the rules and reasonable regulations adopted by the Landlord.

   

15, Omitted,

 

16. Security Deposit. The Parties agree that the following security deposit of $ 0,00 shall be’
required under this Sublease. Under such circumstances where Sublessee is late with the Rent, in whole
or part, two (2) consecutive months or three (3) times during any twelve (12) month period the Sublessor
may require and demand Sublessee deposit with Sublessor a security deposit equal to one and one-half.
(1 %) months of Base Rent. Sublessor may deposit and use any such security deposit without,
segregating such money. i oe

17, Subordination to Lease. This Sublease and all rights of the Sublessee under this Sublease aré..
in all respects subject and subordinate to the Lease and to all of the terms, covenants and conditions of.
the Lease, and to all easements, mortgages, encumbrances and other rights now affecting the Lease or
the Landlord’s rights in the Building. The foregoing provisions shall be self-operative and nb furthet”
instrument of subordination shall be necessary, unless required by the Landlord, in which event the,

 

 

 

 
     

fr

Sublessee shall, on demand, at any time or times, to execute, acknowledge and deliver to the Landi<p
any and all instruments that may be reasonably requested to confirm the subordination of this Subless,
and all rights of the Sublessee under this Sublease, to the Lease, CEE vist

MG aie

18. Signage. Sublessee shall have no rights to install any signage in, on or around the premises
under this Sublease and the Sublessee is not permitted to assume those rights from Sublessor. Sublessée
will not be permitted, authorized or allowed at any time to install signage on the property, unless si h
requests by Sublessee are authorized in writing by Landlord, which Landlord may deny such request!a
any time for any reason, whether such denials are deemed to be reasonable or unreasonable. ‘The right t
allow for the installation of any signage rests fully at the discretion of the Landlord, neithé# Sublessor
nor Sublessee shall be permitted to supersede this right. In the event that Landlord agrees to aljow
Sublessce to install signage in and around the Premises, Sublessor and Sublessee shall be jointly and
severally responsible for all costs associated with the installation of the signage, including but ke
limited to any repairs, governmental approvals, maintenance, damages or expenses associated with’ fle
installation of said signage. Both Sublessor and Sublessee, by signing this agreement, agree to this
provision and will be required to pay any and all of Landlord’s legal costs, damages or fees in the eyéiit
of litigation of this matter. This legal costs, damages or fees will be borne jointly and severally by: the
Sublessee and Sublessor irrespective of the outcome of said litigation, This provision is not. to, be
construed to mean that Landlord must allow Sublessee to install signage in and around the Premises, the
Landlord may reject this request for any reason, whether reasonable or unreasonable, MMe as

  
 

   
 

ite Coadt
pes Ie t

19. Modification of Premises. Sublessee shall not be permitted to make any modifications to the
premises, without prior written approval! from Landlord. Sublessee shall not have any rights to make atiy
modifications or changes in, on or around the premises under this Sublease and in no event is the
Sublessee permitted to assume similar rights from the Sublessor. Sublessee will not be permitted,
authorized or allowed to make any physical changes to the Premises, unless such requests tor
modifications to the premises are authorized in writing by Landlord, which Landlord may deny. sileh
request at any time for any reason, whether such denials are deemed to be reasonable or urireasonable:
The right to allow for any physical modifications of the Premises rests fully at the discretion of the
Landlord, neither Sublessor nor Sublessee shall be permitted to supersede this right, In the event ¢ hat

}

Landlord agrees to allow Sublessee to make physical modifications to the Premises, Syblessor ‘and
Sublessee shall be jointly and severally responsible for ali costs associated with the installation of any
modifications to the Premises, including but not limited to any repairs, governmental approvals,

maintenance, damages or expenses associated with the installation of said modifications to the Premises,

Both Sublessor and Sublessee, by signing this agreement, agree to this provision and will be required to
pay any and all of Landiord’s legal costs, damages or fees in the event of litigation of this matter. This’
legal costs, damages or fees will be borne jointly and severally by the Sublessee and Sublessét
irrespective of the outcome of said litigation. This provision is not to be construed to mean that Landloté:,
must allow Sublessee to install signage in and around the Premises, the Landlord may reject this request’
for any reason, whether reasonable or unreasonable, a -

 
 

20. Miscellaneous. fa

ws « ak,
A. — Notices. All notices required or permitted to be given under this Subjease shall'bé:in
writing and delivered by hand delivery, overnight courier or certified mail to the address of the Party set
forth in the introductory paragraph of this Sublease. he

B, Governing Law. This Sublease ig subject to, and shall be governed by and ‘construe in
accordance with, the laws of the State of New Jersey without regard to its principles of conflict of laws:

 
 

c Construction. This Sublease has been negotiated by the Parties and its interpretation shall
not be construed against either Party as a result of its having drafted this Sublease. ye cn ade

: OP ay

D. _ Bntire Agreement. This Sublease and all Exhibits constitute the entire understandin: ‘of

the Parties with regard to its subject matter and it may not be modified or altered except in writing by tie
Parties, ve

wf pi

Bg. Partial Invalidity. If any tetm or provision of this Sublease shall be held invalid

unenforceable by a court of competent jurisdiction, the remaining terms and provisions of this Sublease
shall not be affected and shall be valid and enforceable to the fullest extent permitted by law... _ sey

; F, Binding Agreement. ‘This Sublease shall be binding upon and shall inure to the benefit of
each Party and its respective successors and permitted assigns. Be ER

G. Counterparts: Signatures. This Sub

and/or by facsimile or electronic Signature,

 
  

 

H. Meaning of Including, Whenever used in this Sublease the term “includif shati
deemed to mean “including, but not limited to.”

 

I. Waiver of Jury Trial, Attorneys’ Fees. It is mutually agreed by and between Sublessor'
and Sublessee that (A) they hereby waive trial by jury in any action, proceeding or counter-claim
brought by either of the parties hereto against the other on any matter whatsoever arising out of or in ani
way connected with this Sublease and/or the Lease, the relationship of sublessor and sublessée;'
Sublessor’s use or occupancy of the Exclusive Use Premises and/or Premises or claim of injury;0i
damage, and (B) in any action arising hereunder, the reasonable attorneys’ fees and costs of thes
prevailing party will be paid by the other party to the action.

  
  

iL Choice of Law. This Sublease has been executed and delivered in the State of New Jersey
and shail be construed in accordance with the laws of the State of New Jersey. Any action’ brought to’
enforce or interpret this Sublease and/or Lease shail be brought in the court of appropriate jurisdiction in:
the county in which the Building is located. Should any provision of this Sublease and/or Lease requirg
judicial interpretation, it is agreed that the court interpreting or considering same shall not apply t
presumption that the terms hereof shall be more strictly construed against a party by reason of the rule
conclusion that a document should be construed more strictly against the party who itself through 1
agent prepared the same. It is agreed and stipulated that all parties hereto have participated equally in the

     
   

10 a

 

 

 
Hats.

preparation of this Sublease and that legal counsel was consulted by each responsible party before the
execution of this Sublease. a

K. No Recordation. This Sublease shall not be recorded in whole or in Memorandum form
by olthee party hereto without the prior written consent of the other and the Landlord,

L. _ Timeis of the Essence, Time is of the essence of this Sublease and the Lease with respect
‘to the performance by the parties of all of their obligations hereunder, -

M. _ Conflict with Leage. In the event of any conflict between the provisions of the Lease and:
this Sublease, the Lease hall govern and control except to the extent directly contradicted by the terms
of this Sublease.

» The Lease requires that Sublessor obtain the consent of

N. — Pxp-condition/Contingenoy tit
Landiord to any subletting by Sublessor. This Sublease shatl not be effective unless and until Landlord one
signs a consent to this subletting satisfactory to Sublessor. eS Oe

IN WITNESS WHEREOF, the Parties have executed thia Sublease as of the Effective Date,

 

 

 

 

WITNESS: SUBLESSOR;

PERFORMANCE SPINE AND SPORTS

MEDICINE OF BORDENTOWN, LLC
Name: . ;
Name:

  

CONSENT BY LANDLORD SIGNATURE ON SUNSEQUENT PAGE Hohe

 

Nn

 

 
 

CONSENT BY LANDLORD.

By executing below, the Landlord hereby consents, pursuant to Section 24 of the Lease, to the
sublease of the Subleased Premises to the Sublessee in accordance with the terms and conditions of thie
Sublease,

Further, Landlord also hereby consents, pursuant to Seotion 24 of the Lease, to the additional
sublease of tho Subleased Premises to JAG Physical Therapy, LLC (“Sublessee 42”), with an address at
900 Route 9 North, Suite 410, Woodbridge, New Jersey 07095, a wholly owned subsidiary of tho
Sublessee, in accordance with the terms and conditions of this Sublease and the Lease. Sublessee #2

   

 

signs in the space set forth hereinbelow acknowledging its acceptance of the Sublease auc ti obligations
thereunder, a
By:
Name;
Name:

 

 

 
 

xhii cay

Agreement of Lease
[attached]

 

 

 

  

 

13

 

 
Exhibit “B”
Subleased Premises

[attached]

14
EXHIBIT E
 

EMB.RD. PSSMBord. 1,42:2020.3
4 ete east

cy 4 the
SUBLEASE AGREEMENT Tt

. THIS SUBLEASE AGREEMENT (this “Subleage”) is made and entered into effective ag oe
January , 2020 (the “Effective Date”) by and between PERFORMANCE SPINE AND ‘SPORTS
MEDI NE OF BORDENTOWN, LLC, a New Jersey limited liability company, having an address ‘at
122 US Highway Route 130, 9500 K. Johnson Boulevard, Building F, 2"! Floor Bordentown, Neie
Jersey 08505 (the “Sublessor”); and Richard J Daniels, MD, PA having an address at 9500 K. Johnson
Boulevard #3, Bordentown, New Jersey 08505 (the “Sublessee"); and together with the Sublessor, exch,
a “Party” and collectively, the “Parties”}, Capitalized terms that are used but otherwise undefined in: ‘thik E
Sublease shall have the meaning ascribed to them in the Lease and all amendments thereta’ (as defin uae

below).

 

BACKGROUND

A. Pursuant to the Agreement of Lease, dated January 16, 2012, First Amendment to Lease

dated April 25, 20113, and Second Amendment to Lease executed on January 20, 2020 between
Landlord and Sublessor, all by and between K Johnson Urban Renewal LLC (the “Landiord”) and the
Sublessor, copies of which are collectively attached to this Sublease as Exhibit “A” (collectively the
“Lease”), the Sublessor leases from the Landlord 16,000 square feet of rentable space (the “Premises”),
after allocating for common areas, in the building located at 9500 K. Johnson Boulevard, Building | B
Bordentown, New Jersey 08505 (the “Building”). 4 ip

B. Sublessor entered into a Sublease Agreement dated June 12, 2019 between Sublessor 2 d
PT Administrative Services, LLC, for five thousand (5,000) square feet of the Premises.

 

C. The Sublessee desires to sublease from the Sublessor the Subleased Premises (a defi wie
in section I, befow), and the Sublessor is willing to sublease the Subleased Premises to the, Sublessee,
upon the terms and subject to the conditions set forth in this Sublease.

NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in
this Sublease and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be tegally bound hereby, the Parties hereby agree us follows:

TERMS
I. Agreement to Sublease

A. Sublease of Subleased Premises. Subject at ali times to the terms and conditions of the
Lease, the Sublessor hereby subleases to the Sublessee during the Sublease Term (as defined in Section
2, below) and the Sublessee hereby subleases from the Sublessor, that portion of the Premises shown as
the cross-hatched area on the diagram attached to this Sublease as Exhibit “B” (the “Exclusive
Subleased Premiges”), which consists of approximately one thousand (1,000) square feet of rentable
apace, all in accordance with the terms and conditions of this Sublease, The Sublessee shall abide by ail
of the terms and conditions of the Lease, except as modified by the terms of the Sublease with respect to
 

its obligations to the Sublessor, and shall neither do not permit anything to be done that would area
any obligation of, or cause a default by, the Sublessor under the Lease. The Sublessor hereby represents
and warrants that the Lease is in full force and effect and that the Sublessor is, and covenants.that it s all
be, on and as of the Commencement Date (as defined below), in materia! compliance with its obligations
under the Lease, and the Sublessor represents that it has received no notice of any default or breach. st

Sublessor of any of its obligations under the Lease. Sublessee will have no rights to enforce any terms Of
the Lease between Sublessor and Landlord. Sublessee shall be bound by all terms of the Lease but will
have no remedy against Landlord. All rights associated with the Lease shall remain the rights of the
Sublessor and Landlord, At no time is this sublease to be considered, construed, altered or interpreted as

an assumption of the rights of Sublessor by Sublessee ae “fe sh
B, Non-Exclusive Use of Shared Spaces. In connection with this Sublease of the Subleased

Premises, during the Sublease Term the Sublessee shall be permitted to use as a courtesy without
additional Rent, on a non-exclusive basis, and in accordance with the terms of this Sublease, * ie
following areas of the Premises,: (i) second floor kitchen; and, (ii) second floor conference rom,
subordinate to the use thereof by the Sublessor (collectively, the “Shared Space”), together with, the
Exclusive Subleased Premises, collectively, the “Subleased Premises”). :

  
  

2. Term.

A. Initial Term, The term of this Sublease shall be for an initial period of twelve. ( )
months commencing February 1, 2020 (the “initial Term’) and shall not automatically renew. Further,
the Option to Purchase as more particularly described in Rider B of the Lease shall remain the sole right
of the Sublessor and the Sublessee shall have no right therein.

gh
“Hes os
HEE a

 

re cur

A. Automatic Termination. If, for any reason, the Lease is terminated, this Sublease shall
automatically terminate effective the date of such termination, and neither Party shall have any further
obligations to the other under this Sublease except with regard to any unsatisfied obligations that arose
during the Sublease Term and those which, under the express terms of this Sublease, survive. the

expiration or other termination of this Sublease.

 

B. Termination On Notice. This Lease shall terminate upon thirty (30) days Notice by
Sublessor to Sublessee, effective sixty (60) days following the date of such Notice, This Lease shall
terminate upon thirty (30) days Notice by Sublessee to Sublessor, effective sixty (60) days following;the
date of such Notice.

  
 
 
   

Cc. Termination Upon Termination of Permitted Use. Should Landlord terminate
Permitted Use described in paragraph 5.A. hereof and as consistently described in paragraph 1 ofthe
Second Amendment to The Lease, the within Sublease Agreement shall forthwith: terminate
contemporaneously with the termination of the Permitted Use. - ah

D. No Liability. Unless the termination of this Sublease is due to a default by the Sublessot
under the Lease which does not arise from the Sublessee’s breach of any of the terms or conditions of, or

 
   

VN LEE

oa

ighey
its failure to perform any of its obligations under, this Sublease, the Sublessee shall have no ol 1
against the Sublessor by reason of such termination. MHS SHE

4. Rent.

A. Base Rent. During the Sublease Term, the Sublessee shal! pay to the Sublessor®
current annual base rent of $18,450.00 in twelve (12) equal current monthly installments of $I, 537,
of the Basic Lease Provisions and Definitions of the Lease {the “Base Rent”); and, togethier, with |
Additional Rent (as defined below), the “Rent”, equal to its proportionate share of the A ni nual Re
payable by the Sublessor under the Lease, which shall be equal to six and one quarter (6. 25%) percent B
the Annual Rent (its “Proportionate Share” of the Premises), based on the percentage of the Premises
(rentable square feet) exclusively used by either Party that constitutes the Exclusive Subleased Premises
(i.c., 1,000 rentable square feet divided by 16,000 rentable square feet, which latter amount represents
the sum of the Exclusive Subleased Premises (rentable square feet) and the approximate amount of. the
rentable square feet within the Premises that will be exclusively used by the Sublessor after giving effegt
to this Sublease {i.e., 1,000 rentable square feet). Sublessor will advise Sublessee, in writing and if:
advance of the corresponding due date, of the actual monthly Rent amount {including Base Rent: and
Additional Rent) that is due and payable by Sublessee hereunder, including any subsequent changes;i9
such monthly Rent amount. Oenin 6. Mabe

  
  
 
   
  

  
 
 
 

B. Payment of Base Rent. The Base Rent shall be duc and payable to the Sublessor i
advance on the first (I") day of each calendar month of the Sublease Term without any prior demaj
offset or deduction of any kind whatsoever. If the Commencement Date occurs on a day other. than,
first day of a month, the Base Rent shall be prorated for such month. ;

 

fa

Cc. Additional Rent. The Sublessee acknowledges and agrees that the Lease is triple soit

the Landlord and it is the Parties’ mutual intention that, as between the Sublessor and the Sublessee, . dhe
Sublessee shall, in addition to the Base Rent, be responsible for, and shall pay to the Sublessor as
“Additional Rent”, its Proportionate Share of the Additional Rent based on its Proportionate Share of. the
Premises or six and one quarter (6.25%) percent, including without fimitation, Premises Tax,
Sublessor’s Building Proportionate Share, Sublessor’s Complex Proportionate Share, Sublessor’s ‘3
Proportionate Tax Share, Sublessor’s Share, Real Estate Taxes, Operating Expenses, Sublessor’ 3
Expense Payment, repairs and maintenance, all as more specifically defined in, and in accordance wih
the terms and conditions of, the Lease. ce i
D. Audit, Sublessor shail have ail rights of audit under this Sublease as set forth in and undér

the terms and conditions of Section 8.c. of the Lease. Sublessee shall have no rights of audit: under this
Sublease and in no way can assume those rights from Sublessor. Sublessce will not be permitted;
authorized or allowed at any time to review, gain possession or have access to any of the ‘materials
provided in an audit requested by Sublessor, unless such access are permitted in writing by Landlord,
which Landiord may deny such request at any time for any reason, whether deemed to be reasonable:ay
unreasonable. This right is fully at the discretion of the Landlord, neither Sublessor nor Sublessee shall
be permitted to supersede this right, Both Sublessor and Sublessee, by signing this agreement, agree Adi
this provision and will be required to pay any and alf of Landlord’s legal costs, damages or'fees in thre:
event of litigation of this matter. This legat costs, damages or fees will be bome by the Sublessee an
Sublessor irrespective of the outcome of said litigation. . nr

 

 
   
 

E. Payment of Additional Rent. The Sublessee shall pay to the Sublessor in. mont! uni
installments on the first day of each month its Proportionate Share of the Additional Rent- based on: ie
estimated payments for such items due from the Sublessor to Landlord under the Lease. The: Sublegsee
shall pay to the Sublessor, within ten (£0) days after receipt by the Sublessor of each Bad of You
Expense Statement, its Proportionate Share of any amounts due from the Sublessor to Landlord undgs
the Lease, due to the fact that the estimated payments were less than the actual amount due... Any excess
amount paid shall be applied to the next installment of Additional Rent due or, if the Term has expired,
the Sublessor shall pay the Sublessee its Proportionate Share of such excess amount. a :

“yd
id

F. Insurance, Utilities and Other Services. The Sublessee shall also be responsible | to pays f
Additional Rent its Proportionate Share of (i) omitted; and (ii) any utility or other service that bid
separately billed to the Premises, including without limitation, office cleaning. Payment. of, he
foregoing shall be due within ten (10) days of delivery to the Sublessee of a copy of the invoice for such
service. In addition, if requested by the Sublessor, the Sublessee agrees to maintain in full force and)
effect during the term of this Sublease, the Sublessee’s own policies of general liability insurance. end
property damage/casualty insurance in such amounts as may be mutually agreed between the Sublegar;
and the Sublessee, under which policies the Subleasor and the Landlord shall be named an additions!
insureds and the insurers shall agree to indemnify and hold the Sublessor and the Landlord harmless
from and against all costs, expenses or liability arising out of all claims, accidents, injuries oF damages
caused to any person or property during the Sublease Term in or about the Subleased Premises. ie
relating to the actions or omissions of the Sublessee and/or its agents or invitees (other, than
damages caused by the grossly negligent or intentional conduct of the Sublessor and/or the Landlord
and/or their respective agents or invitees), The Sublessee also shall keep and maintain, at the
Sublessee’s sole expense, professional liability insurance coverage of not less than One Million Dollie
($1,000,000.00) per claim/occurrence, and Three Million Dollars ($3,000,000.00) per annual. aggrege a6,
insuring all aspects of the Sublessee’s and its professionals’ practice within the Subleased, Premises
{including all professional services rendered by the Sublessee’s employees or agents therein). if. the
foregoing professional liability insurance coverage shall, at any time during the term of this Sublease, be
provided pursuant to a policy of insurance written on a “claims made” basis, then and in such event, . the
Sublessee shall be required to pay for and maintain such “tait/prior acts” coverage as shall be necessary
to continue the Sublessee’s malpractice insurance coverage with respect to any malpractice claims that
might be made against the Sublessee subsequent to the termination of the Sublessee’s “claims made"
policy and that relate to any acts or omissions of the Sublessee or its employees or agents within the
Subleased Premises that occurred at any time during the term of this Sublease. The Sublessee also shal),
maintain workers’ compensation insurance coverage with respect to the services furnished by thie
Sublessee’s employees within the Subleased Premises, in amounts not fess than the minimum coverage
levels required by applicable law. The foregoing insurance policies shall provide that they; may not, ibe
canceled or amended without at least thirty (30) days prior written notice to each insured or indemnified
party.’ The Sublessee shall furnish the Sublessor with certificates evidencing the foregoing | insurayog
coverages, upon the Sublessor’s request.

    
   

  

G. —_ Late Charges. In the event the Sublessee fails to pay any installment of Rent within. five
(5) days after the date when due, the Sublessee shall pay, along with the delinquent installment of Reni,
an additional payment in the amount of five percent (5%) of the delinquent Rent as a late charge in ordet,
to defray the Sublessor’s costs and expenses incurred in collection of the delinquent installment (“Late

 
 

Charges”). Payment of any Late Charges shall be in addition to, and not in lieu of, any and all ot
rights and remedies available to the Sublessor under this Sublease, at law or in equity. oe

H. No Accord and Satisfaction. “Any payment by the Sublessee or acceptants § iy
Sublessor of a lesser amount of Rent than is due shall be treated solely as a payment on account and ae
as an accord and satisfaction, regardless of any endorsement or statement that such lesset amount; 3
payment in full. rn

1, Fair Market Rental Payments. The Parties acknowledge and agree that the, Rent und ge
this Sublease was arrived at through good faith and arms-length negotiations, and is consistent with the
fair market rental value of the Subleased Premises for generat commercial purposes, not,taking “in
account the Sublessee’s intended use of the Subleased Premises or reflecting any additiongliyalue. te t
either Party attributes to the proximity or convenience of referral sources. The Parties also: expresaly
acknowledge and agree that neither Party is obligated or expected to refer patients to the other Party, that
no portion or purpose of the Rent (or any other arrangements between the Parties) is intended to indus
or reward such referrals, and that the arrangements described in this Sublease are commercially
reasonable even if no referrals are made between the Parties. Bes ape,

5. Use of Subleased Premises.

A. Permitted Use(s). The Sublessee shall use the Subleased Premises soli for. ro
following Permitted Use(s): In addition to the Permitted Use(s) outlined in Paragraph U of. the Leage
Preamble, Permitted Use shall mean use of the Premises and Leased Premises for the. following,
Varicose Vein Treatment, noninvasive skin tightening procedures, noninvasive subcutaneous;, {at
removal, medial and cosmetic, including but not ,limited to RF closure, EVLT, Ambulatory
Phiebectomy as well as treatment of spider veins using surface laser and visual sclerotherapy (the
“Permitted Use” NOT EXCLUSIVE USE). For the avoidance of doubt the Permitted Use. is nok:
Exclusive Use, The Sublessee shall not use nor permit any use of the Subleased Premises: (i) for othiet
than for the Permitted Use; (ii) in violation of the Lease or this Sublease; or (iil) in any'rianner that
would cause any increase in premium for any insurance which the Landlord and/or the Suiblessor may
then have in effect with respect to the Subleased Premises and/or Premises. pe

   
 
 

 

    

‘ fag

B. Termination of Permitted Use. Landlord as well as Sublessor will be permitted: ro
sublease Premises and other office space, respectively, to other sublessees and prospective tenaiits,
respectively, who perform and/or have substantially similar and/or identical practices. Furthermore,
Landlord or Sublessor may revoke the Permitted Uses outlined in Paragraph 5.A. of this Sublease
Agreement at any time upon thirty (30) days written Notice to Sublessee. Upon receipt of thirty (30) day
written Notice from Sublessor, Sublessee shall cease performing all Permitted Uses outlined. ih
Paragraph 5.A. on or before the thirty first (31 st) day after receipt of said written Notice: livthe ‘eveitt
Sublessor fails to cease said Permitted Uses after receipt of written Notice, Sublessor will be- permitted
to proceed with appropriate legal action to enforce the terms of this Sublease Agreement and ‘the teriiis
of the Second Amendment to Lease and: Sublessor will be responsible for expenses and damages
incurred by Sublessor end Landlord in enforcing the terms of this Sublease Agreement and the Secorid
amendment to Lease, including but not limited to attorneys’ fees, court costs, compensatory damages;
general damages, property damage, nominal damages and expenses not here listed by, Stiblessoy, 4 it
enforcing this Sublease Agreement. 3

 

  
 

C. Excluded Use. Such shall be any use for medical office and clinical uses, ‘ambulatory
surgery, radiation oncology, dialysis, and hyperbaric oxygen therapy; heath, sport and/or: fimess. olubs
and health or wellness center, physical therapy which incorporates the following subservices:: gait
training, balance training, postural analysis, movement analysis, manual therapy, neuromuscular
reeducation, therapeutic exercise, therapeutic activities, aquatic therapy, joint mobilizations, clea
therapy modalities, hydrotherapy and physical agents, and related selfcare, injury prevention ALC
occupational therapy; medical services which incorporates nonsurgical orthopedics, minimally i invests é
fluoroscopic procedures, pain management, interventional pain management, sports’ amedi¢iie
chiropractic, acupuncture, electro diagnostic studies, nerve conduction velocity studies,’ physi¢ al
medicine and rehabilitation, regenerative medicine; which incorporates but not limited to the following
subservices: Stem Cell Therapy, Platelet Rich Plasma (PRP), and percutaneous tenotomies andor
focused aspiration of soft tissue for Achilles tendonitis or plantar fasciitis. Sublessor, consistent with. the
rights of the Landlord under the Lease, shall have the right to add additional uses to supplement. the
Excluded Uses by written notice to Sublessee, Notwithstanding anything to the contrary contained inthe
Lease, the term “Excluded Use” shall not be deemed to include the Permitted Use. a i

  

 

 

D. Compliance with Laws. In occupying and conducting its business at the ‘Subleaved
Premises, the Sublessee shall fully comply with all applicable federal, New Jersey. and lozal
governmental statutes, rules, regulations, ordinances, codes, permits, licenses ‘and approvals, the Lease,
inching the Rules and Regulations Rider to the Lease, and this Sublease (collectively, ‘Applicable

 

inspected the Subleased Premises, is fally familiar with its physical condition and has agreed; to en
the Subleased Premises in “as is” condition and not in celiance upon any representation,;, Oxpress)

implied, made by the Sublessor or any of its representatives, regarding the conditions, : AuitabiJity,
habitability, fitness for purpose, or its compliance with any laws, regulations or ordinances, including;
without limitation, the Americans Against Disabilities Act of 1991, as Amended.

 

assign, sublease, mortgage, pledge or otherwise encumber this Sublease or the Subleased Premises; , an
whole or in part, at any time without the prior written consent of the Landlord and the Sublessor, which
consent may be withheld by the Landlord and/or the Sublessor in its sole and unfettered discretion. ‘The
Sublessor shall have the right, i in its sole discretion, to assign this Sublease, subject only to the terms &
the Lease, including the prior written consent of the Landlord.

6. tof Sublease. The Sublessee shall not, whether voluntarily or involuntarily,

 

Lease, this Sublease and all Applicable Laws. The Sublessee shall not perform any alteration
improvements of any nature whatsoever to the Subleased Premises, including non-structural
improvements, without the prior written consent of the Sublessor and the Landlord, which consent mily
be withheld by the Landlord andor the Sublessor in its sole and unfettered discretion. Hg}

   

 
    

B, Lieng. In the event the Subleased Premises becomes subject to any cons
resulting from fabor or material furnished, or claimed to have been furnished, to the Sublessee: in in
connection with the Subleased Premises, the Sublessee shall remove or discharge the lien, at its sole coat
and expense, within ten (10) days after the Sublessee receives notice of the lien. If the Sublessee fails 10
do so, the Sublessor shall have the right, but not the obligation, to pay the amount required to disch; iy
the lien without inquiring into its validity, in which event such amount shall become Additionat !
due and payable with the next installment of Base Rent.

  
 
 

Cc. Disposition of Improvements. Upon the expiration or earlier termination of thr
Sublease, all of the property that is affixed to, or otherwise constitutes fixtures at, the’ Buielsa
Premises shall become the property of the Sublessor and shall remain at the Subleased Premises unless
the Sublessor provides written notice to the Sublessee requiring the Sublessee to remove such fixtures,
In that event, the Sublessee shall promptly remove the fixtures and shall leave the Subleased Premises in
substantially the same condition as at the Commencement Date. ;

ord, if

8. . Indemnification. The Sublessee shall defend, indemnify, and hold the Sublessor arid Landiond
its owners, officers, directors, employees, representatives and agents, successors and astigris
(collectively, its “Agents”), harmless from and against all claims, causes of actions, liabilities, costs ad
expenses of any nature whatsoever, including reasonable attomeys’ fees and disbursements
(collectively, Claims”), arising out of or relating to: (i) the Sublessee’s failure to fully satisfy all of. its
obligations under, or fully comply with each of the terms and conditions of, this Sublease, including hoy
Event of Default (as defined below); (ii) any misrepresentation made by the Sublessee in this:Subleagg}
or (iii) any act or omission by the Sublessee that results in a breach by the Sublessor of any ofits
obligations under the Lease or an increase in the Sublessor's obligations under the Lease, ©.

  
  
 
 
 
  

9, Defaults by the Sublessee. The occurrence of any of the following events shall cnt
event of default by the Sublessee under this Sublease (an “Event of Default”): it Be

A. The Sublessee fails to pay any installment of Rent on or prior to the date when due;

B. The Sublessee faiis to fully satisfy, when due, any other of its obligations under
violates or breaches any of the terms, conditions or provisions of, this Sublease, and does not satisfy
such obligation or cure such breach to the sole satisfaction of the Sublessor within fifteen (15) days after
delivery to the Sublessee of notice thereof; a ,

«<< €, The Sublessee files a petition in voluntary bankruptcy under the United States
Bankruptcy Code or any similar state or federal law; a

D. Involuntary proceedings are filed against the Sublessee under the United Stage
Bankruptcy Code or any similar state or federal law and such proceedings are not vacated or stages
within sixty (60) days after the filing or if the Sublessee files an answer to the proceedings. adie
insolvency or inability to pay its debts; or aod

  
  

E. The Sublessee: (i) makes an assignment for the benefit of creditors; (ii) admits in writing
its inability to pay its debts generally as they become due; (iii) consents to the appointment Of'a receive?

 
   

or trustee or liquidator of all or the major part of its property or the Subleased Premises; or (iv) a tru
or receiver is appointed for the Sublessee or its property and is not discharged within sixty (60). day

i0.  Sublessor’s Remedies. Upon an Event of Default, the Sublessor shall have all of the plows o
rights and remedies, each of which is in addition to, and not inlievof,the others;

A. To seck specific performance by the Sublessee of any of its obligations nde his
Sublease; sO

 

B. Without releasing the Sublessee from any of its obligations to fully perform all of.) tls
covenants, conditions and agreements under this Sublease, to cure the Event of Default at. ithe
Subleasee’s cost, which cost shall become Additional Rent immediately due from Sublessee, including
in addition to any Late Charges, interest which shall accrue at twelve percent (12%) per annum on. any

unpaid amount until paid, in full (“Default Interest”); see ‘
oe

..C. To terminate this Sublease by written notice to the Sublessee and to recover: 4s, damages
the full amount of Rent due under this Sublease for the remainder of the Sublease Term, which at. thy
Sublessor's option, shall be accelerated and be due and payable at once, including: (i) the amount of the
Additional Rent reasonably estimated by the Sublessor due for the remainder of the Sublease Term, ;(3 i
the reasonably incurred actual cost of restoring the Subleased Premises to good condition, normal w ae
and tear excepted; (iii) all amounts due from, but unpaid by, the Sublessee under this Sublease aris’ in itis
prior to the date of termination; and {iv} the Sublessor’s actual costs of recovering possession of, Ae
Subleased Premises, including reasonable attorneys’ fees, court costs and disbursements; and

  
  

  
 
  

  

D. To exercise any other right or remedy available to the Sublessor under this: Subenng a
available at law or in equity. oh aed

11. Surrender. Upon the expiration or earlier termination of this Sublease, the Sublessee shal
surrender to the Subleasor the Subleased Premises in good order and condition, ordinary wear and: tear
excepted, in vacant and broom-clean condition. The Sublessor shall have the right upon or at any time
after the expiration or termination of this Sublease to, without notice, enter upon ard reenter the
Subleased Premises and possess and repossess the same by force, summary proceedings, ejectment, or
otherwise and remove the Sublessee and all other persons and property from the Subleased Premises and
to re-let the Subleased Premises on any terms it elects and to receive and retain all rental income. The
Sublesses shall, prior to the expiration or termination of this Sublease, remove from the Subleased
Premises all of its property, including all equipment and moveable trade fixtures (excluding y
property that constitutes fixtures unless directed by the Sublessor pursuant to Section 7.C., above), :ali
promptly repair any damage caused by such removal, If it fails to do so, the Sublessor. may, a
option, treat such property as having been relinquished and abandoned by the Sublessce, in.which' ‘ovent
the property shall become the property of the Sublessor as if Sublessee had never owned or otherwise
had any interest in such items.

  
 

  
 

12. Holding Over. If the Sublessce fails to vacate the Subleased Premises upon the expiratior
earlier termination of this Sublease, the Sublessee shall be deemed to be in possession of the Subleased
Premises on a month-to-month tenancy subject to the terms and conditions of this Sublease, except that
the Base Rent shall be two hundred percent (200%) of the Base Rent then payable under this Sublease.

  

 
“Ue
THAW

wi
Te:
ied

   

‘The acceptance of Rent pursuant to a holdover tenancy shall not constitute or be deemed as 4 waiver by.
the Sublessor of any rights of reentry set forth in this Sublease or as a renewal of this Sublease.

13, Statements by Sublessor and Sublessee. Each Party shall, at any time and from: time to:
upon not less than ten (10) days’ prior written notice, execute, acknowledge and deliver to "the: &
Party, a statement in writing certifying that: (i) this Sublease is unmodified and in full force: and effet

(or, if there have been modifications, a statement that this Sublease is in full force and effect. as modified
and stating the modifications); (ii) the dates to which the Rent and any other sums payable under. i
Sublease have been paid; (iii) whether or not, to the knowledge of such Party, there then exist aiy.
defaults or Events of Default under this Sublease or any events which, with the giving of notice or ¢ is
passage of time, or both, would constitute a default or an Event of Default under this Sublease (and), ie
so, specifying the same); and (iv) such other information confirming the status of existing provisions of
the Sublease as the other Party may reasonably require. oh “iad

 

  

  
    

14, Common Areas. The Sublessee, its employees and invitees, shall have the non-exclusive right
in common with others, to use any common entrances, lobbies, drivers, elevators, stairs. and simi ine
access and service ways in and adjacent to the Building, as well as the parking areas provided by. the.
Landlord, subject to the rules and reasonable regulations adopted by the Landlord. . ;

15, Intentionally Omitted.

16. Security Deposit. The Parties agree that the following security deposit of $ 0: 6 shall be
required under this Sublease. Under such circumstances where Sublessee is late with the Rent,.in whole
or part, two (2) consecutive months or three (3) times during any twelve (12) month period the Sublesgor
may require and demand Sublessee deposit with Sublessor a security deposit equal to one and: ‘one-half
(i 4) months of Base Rent. Sublessor may deposit and use any such security deposit withguy

segregating such money.

  

. : eat:
17. Subordination to Lease. This Sublease and all rights of the Sublessee under this ciitlease a
in all respects subject and subordinate to the Lease and to all of the terms, covenants and conditions: of
the Lease, and to all easements, mortgages, encumbrances and other rights now affecting the Lease:or:
the Landlord’s rights in the Building. The foregoing provisions shall be self-operative and no furtliéy
instrument of subordination shall be necessary, unless required by the Landlord, in which event the
Sublessee shall, on demand, at any time or times, to execute, acknowledge and deliver to the Landidié

   
 

any and all instruments that may be reasonably requested to confirm the subordination of this Subleg
and all rights of the Sublessee under this Sublease, to the Lease.

18. Signage. Sublessee shall have no rights to install any signage in, on or around t the premises
under this Sublease and the Sublessee is not permitted to assume those rights from Sublessor.. Sublessee
will not be permitted, authorized or allowed at any time to install signage on the property, ‘inlesd sud?
requests by Sublessee are authorized in writing by Landlord, which Landlord may deny such request at
any time for any reason, whether such denials are deemed to be reasonable or unreasonable. The right to
allow for the installation of any signage rests fully at the discretion of the Landlord, neither. Sublessdr!
nor Sublessee shall be permitted to supersede this right. In the event that Landlord agrees to allow
Sublessee to install signage in and around the Premises, Sublessor and Sublessee shall be jointly and
severally responsible for all costs associated with the installation of the signage, inctuding but Hot

   

 
  

limited to any repairs, governmental approvals, maintenance, damages or expenses associate f with “4h
installation of said signage. Both Sublessor and Sublessee, by signing this agreement, agree to. this
provision and will be required to pay any and all of Landlord's legal costs, damages or fees in the evel
of litigation of this matter. This legal costs, damages or fees will be borne jointly and severally by, the.
Sublessee and Sublessor irrespective of the outcome of said litigation. This provision is. not to- ‘be,
construed to mean that Landlord must allow Sublessee to instail signage in and around the Premises, aN
Landlord may reject this request for any reason, whether reasonable or unreasonable. ¢

    

bog weld
19. Modification of Premises, Sublessee shall not be permitted to make any modifications to. ‘the
premises, without prior written approval from Landlord. Sublessee shall not have any rights to make any
modifications or changes in, on or around the premises under this Sublease and in no event is the
Sublessce permitted to assume similar rights from the Sublessor. Sublessee will not be permitted,
authorized or allowed to make any physical changes to the Premises, unless such requests .for
modifications to the premises are authorized in writing by Landlord, which Landlord may, deny, such
request at any time for any reason, whether such denials are deemed to be reasonable or utieasonable,:
The right to allow for any physical modifications of the Premises rests fully at the discretion of thie
Landlord, neither Sublessor nor Sublessee shall be permitted to supersede this right. In the. event. th
Landlord agrees to allow Sublessee to make physical modifications to the Premises. Sublessor..; Arid
Sublessee shal! be jointly and severally responsible for all costs associated with the installation of any
modifications to the Premises, including but not limited to any repairs, governmental. approvals)
maintenance, damages or expenses associated with the installation of said modifications to the Premiges:
Both Sublessor and Sublessee, by signing this agreement, agree to this provision and will be required:t¢
pay any and all of Landiord’s legal costs, damages or fees in the event of litigation of this matter. Thig
legal costs, damages or fees will be borne jointly and severally by the Sublessee and.  Sublesiay
irrespective of the outcome of said litigation. This provision is not to be construed to mean that Landlord
must allow Sublessee to install signage in and around the Premises, the Landlord may reject this request
for any reason, whether reasonable or unreasonable, ne

 

20. Miscellaneous.

  

A. Notices. All notices required or permitted to be given under this Sublease shall be is
writing and delivered by hand delivery, overnight courier or certified mail to the address of the Party, $8
forth in the introductory paragraph of this Sublease.

B. Governing Law. This Sublease is subject to, and shall be governed by and construed in
accordance with, the laws of the State of New Jersey without regard to its principles of conflict’ of laws.

  
   

 

C. Construction. This Sublease has been negotiated by the Parties and its interpretation, oh ;
not be construed against cither Party as a result of its having drafted this Sublease.

D. Entire Agreement. This Sublease and all Exhibits constitute the entire understanding. of
the Parties with regard to its subject matter and it may not be modified or altered except in writing by, the
Parties.

10
ha

 
 

E. Partial Invalidity.
unenforceable by a court of competent jurisdiction, the remaining terms and provisions of this Subl
shall not be affected and shall be valid and enforceable to the fullest extent permitted by law. _

  

F, Binding Agreement. This Sublease shall be binding upon and shall inure to { He ,
each Party and its respective successors and permitted assigns. witch,

: G. Counterparts: Signatures. This Sublease may be executed in any number of sai
and/or by facsimile or electronic signature.

  

H. Meaning of including. Whenever used in this Sublease the term “including” it

 

deemed to mean “including, but not limited to.” sy ie tt §
L Waiver of Jurv Trial; Attomeys’ Fees, It is mutually agreed by and between Sublessor

and Sublessee that (A) they hereby waive trial by jury in any action, proceeding or countersclairy
brought by either of the parties hereto against the other on any matter whatsoever arising out of or in any
way connected with this Sublease and/or the Lease, the relationship of sublessor and: sublessec,
Sublessor’s use or occupancy of the Exclusive Use Premises and/or Premises or claim of injury, oy
damage, and (B) in any action arising hereunder, the reasonable attomeys’ fees and costs of the
prevailing party will be paid by the other party to the action.

  

Yd Choice of Law. This Sublease has been executed and delivered in the State of New cat
and shall be construed in accordance with the laws of the State of New Jersey. Any action. brought. to
enforce or interpret this Sublease and/or Lease shall be brought i in the court of appropriate jurisdiction i in
the county in which the Building is located. Should any provision of this Sublease and/or Lease require
judicial interpretation, it is agreed that the court interpreting or considering same shall not apply: the
presumption that the terms hereof shall be more strictly construed against a party by reason of the rule or
conclusion that a document should be construed more strictly against the party who itself’. through: ite
agent prepared the same. It is agreed and stipulated that all parties hereto have participated equally in the
preparation of this Sublease and that legal counsel was consulted by each responsible party before: the
execution of this Sublease. !

 

K. No Recordation. This Sublease shall not be recorded in whole or in Memorangum 2
by either party hereto without the prior written consent of the other and the Landlord.

  
  

L. Time is of the Essence. Time is of the essence of this Sublease and the Lease with rés
to the performance by the parties of all of their obligations hereunder.

M. Conflict with Lease. In the event of any conflict between the provisions of the Lease anit
this Sublease, the Lease shall govern and control except to the extent directly contradicted by the terms

of this Sublease. ne
N. Pre-condition/Contingency. The Lease requires that Sublessor obtain the ' consent" ef

Landiord to any subletting by Sublessor. This Sublease shall not be effective unless and until Landlord
signs a consent to this subletting satisfactory to Sublessor.

 
wit ae
ger

[REMAINDER OF THIS PAGE IS LEFT BLANK WITH SIGNATURE PAGE TO FOLLOW} -.

IN WETNESS WHEREOF, the Parties have executed this Sublease as of the Effective Date,»
WITNESS: SUBLESSOR: |

PERFORMANCE SPINE AND SPORTS ° |
MEDICINE OF BORDENTOWN, LLC

By: Zt? _

 

  

 

 

 

lage ‘Name/Title:
SUBLESSEE: Le a
Listed Ts Gente
Be —
py ae rath
Name: Name/Title: / Cas

 

[CONSENT BY LANDLORD SIGNATURE ON SUBSEQUENT PAGE] ".”

12

 
 

Jey Za0
CALE
“e

soy :

By executing below, the Landlord hereby consents, pursuant to Section 24 of the Lease, to the
sublease of the Subleased Premises to the Sublessee in accordance with the terms and conditions of this
Further, Landlord also hereby cons

Sublease,

Fe ctihlad ll Sif Bok fi the additgh
sublease of the Subleased Premises to Réetetum ioe pase #2"), lwith an cf s at 9500 K.
Johnson Blvd #3, Bordentown, NJ 08505, in accordance with the terms and conditions of this Sublease

and the Lease. Sublessee #2 signs in the space set forth hereinbelow acknowledging its acceptance of the
Sublease and its obligations thereunder.

 
 
 
 
     
 
 

WITNESS:

 

Name:

 

oe Ae

Name: ” pignert ale
Dated: January __—_, 2020

13
Exhibit “A®

 

 

 

 

  
Fey “
he
ubleased Premis
fattached]
bo

 

eam. Hehe
Serica ‘| :
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

ACORY CERTIFICATE OF LIABILITY INSURANCE | saa

THIS CEATIFICATE IS IBBUBD AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE |
HOLDER. THI$ CERTIFICATE BORS NOT AFFIAMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN. THE
ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OA PRODUCER, AND THE CEATIFICATE HOLDER. “
(MPORTANT: if the certificate holder ia an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION WAIVER: .
subjeot to the terme and conditions of the policy, cerialn Policies may require an endorsement. A elatement on this certificate done,

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

fot confer rights to the certificate holdar In Ileu of such endorsenant(s). Age.
AUTOMATIC DATA PROCESSING ING/PAG a
R iP PRONE ~~ TO) Bad 7024 Fan (0) Bada
762500815 (MC, Ho, Ext): (AC, NOK i
71 HANOVER ROAD tLMAN. ADDRES,
FLORHAM PARK WJ 07932 -
SHSUAEAYS) AFFOAUING COVERAGE
weunca A: Sentinel Insurance Company Ltd.
NeUAED | EBLE a
RICHARD J DANIELS, MD PC INBURERG: 7
27712 MOUNT PLEASANT AD = ae
COLUMBUS NJ 68022-8705 INBURER D: Be ae
INBUAER E;
INSURER F:
COVERAGES CERTIFICATE NUMBER: REVISION NUMBER:

 

THIS 18 TO GEATIFY THAT THE POUCIES OF INSURANCE LIBTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY FERIOD
INDICATED.NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTAACT OR OTHER DOCUMENT WITH AESPEGT TO WHICH THIS
CEATIFIGATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POUCIES DESCAIBED HEAEIN IS SUBJECT TO Ai i THE
TEAMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES, LIMITS SHOWN MAY HAVE BEEN HEOUCED BY PAID CLAIMS,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASOL EUSA Policy ef [POLY Be ; _.
TYPH OF INSURANCE han [war POLICY NUMBER YY aire
COMMERCEAL GENERAL LASILITY EACH OCCURRENCE = - fC. $2,000,000
CLAIMa MADE  [occUR o *  * $feqq.0co
PREMISES (Eh oressrencal nt
x [General Liability MED EXP (any ode person} $10,000
AE x 76 SBW IV9464 ooea2o19 | Ogy2e/2020 | PERSONAL & ADV aNJURY $2,000,000
| GEWL AGOREGATE LIMIT APPLIES PER: GENERAL AGGREGATE =| $4,000,000)
POLICY Cj PRO. [x] 100 PROOLICTS - COMPA AGG $4,000.000
Omen: .
AUTOMOBHE LIABILITY COMBINED SINGLE Dar
ANY AUTO BOOILY INJURY (Pat perton)-| = when
anos. seeeorneD BODILY INJURY (Pec ancien
|_| HIRED 7] NON-OWNED PROPERTY CAMAGE
|_| AuTOB AUTOS {Pim accent} ye mene
ve reyes
| UMBRELLA LAB | | OCU GACH OCCURRENCE
EXCESS UAD MaDe AGGREGATE

 

 

 

 

 

 

 

wee [AETENTION $ .
WORKERS Col SATION re OTH. |.

AND EMPLOVERG' LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

ANY vei EL, BAGH ACCIDENT

PROPRIETORPARTMERJENE CUTIVE RIA

OFFICERYMEMBER EXCLUDED? Cc E.L. DISEASE -EA EMPLOYEE

(Mencetory in HH}

1 yen, doncribe under BL. DISEASE - POLICY LMT

EMPLOYMENT PRACTICES Each Claim Limit " $10,000
A LIABILITY 76 SBW IV8454 osfes/2019 | o9/28/2020 Aggregate Limit $10,000

 

DRSCHIPTION OF OPERATIONS / LOCATIONS / VEHICLES {ACOAD 101, Additional Famers Bohadule, nay be attached H more apace ta required)
Those usual to the insured'a Operations. Cenificate Holder Is an Additions) insured per ihe Business Liability Coverage Form 8so00a attached te this
poticy, and the Additional Insurad- Manager.easar endorsement.

 

 

 

CERTIFICATE HOLDER CANCELLATION ro
K Johnson PROPERTY MANAGEMENT GRP, LLG SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CuNCELLED
K Johnson Urban Renewal, LUC BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED
JOHNSON ENTERPRISES.LLC IM ACCORDANCE WITH THE POLICY PROVISIONS. 4
8500 K JOHNSON BLVD AUTHORIZED REPRERENTATIVE pet
SORDENTOWN NJ 08505-2264 2

CSitan & Cadttinectas 8y

 

 

 

 

© 1988-2018 ACORD CORPORATION. Aii rights reserved,
ACOARD 25 (2016/03) The ACORD name and logo are registered marks of ACORD
 

 

 

EXHIBIT EF

 

  

 

 

 

 

  

 
K. Johneon Urban Renewal
9600 K. Johnson Bivd.
Bordentown, NJ 08505
(609)298-0085
info@kjohnsonenterprises.com

INVOICE
BILL TO

Mr. Percy: Naranjo
PSSM .-

9500 K. Johnson Bivd.
Bordentown, NJ 08505

 

| DESCRIFTION
Base Rent - PSSM

Base Rent - Building F

OAM - PSSM

SAM expense estimate 2021

OAM - Pilot

CAM - Pilot Program portion

CAM - Property Tax

OAM - land tax portion

MGMT FEE - PSSM

Management Fee

Utilities - PSSM

PSE4G FL1 (December 25th-January 28th)
Utilities - PSSM

PSE&G FI.2 (December 26th-January 26th)

 
 

BALANCE DUE

INVOICE # 2021-02
DATE 02/01/2021
DUE DATE 02/01/2021
TERMS Due on receipt

4,

 

$94,711.37
 

TENANT DIRECTION LETTER

February 15, 2621.

ante é

VIA ELECTRONIC MAIL,

Performance Spine & Sports Medicine
Ms, Brook Wadenpfuhi

Practice Administrator

9500 K. Johnson Bivd.

Bordentown, NJ 08505

Re: Lease dated July 16,2012 between K Johoson Urban Renewal LLC, as
Landlord, and Performance Spine & Sports Medicine, as Tenant (the ;...,
“Lease”), concerning premises known as Block 57, Lot 6, Bordentown

Township, Burlington County, New Jersey (the “Rroperty”)

Dear Madam:
As noted by the above-referenced Lease, an increase in the monthly installment

of fixed base rent shall increase to the amount of $24,600.00, commencing on January |, 2021.
m able to KJa Urban Renewal.

Please note that it has come to our attention that a specific notification of
increasing the rental rate pursuant to the lease agreement was not provided for 2020. As there is a
provision for Non-Waiver under Section 38(b), the Landlord has not waived its rights to the —
increase in 2020, which pursuant to the lease increases the rental rate from $278,240.00 per year
in 2019 to $286,560.00 per year in 2020 pursuant to Section K of the lease. This results in an
increase that was not billed in 2020 in the amount of $8,320.60. Therefore, currently, there are
increases due and owing for all of 2020. Additionally, there is increased Fixed Basic Rent due
and owing for January and February of 2021 in the amount of $2,826.66 as well as all rental other
amounts due for February 2021. The total Increased rental amounts due through February 2021 is
equal to $11,146.66.

The instructions set forth herein are irnevocable and are not subject to
modification in any manner, except by written notice from us.

Please call with any questions.
Sincerely,

KJOHNSON URBAN RENEWAL, LLC, a
New Jersey lig adtis

  

~ 9800 K. Johnson Boulevard / Bordentown / New Jersey / 08505
KJohnsonenterprises.com
 

 

 

K J ©, a NO o E § Me

NOTICE OF FAILURE TO PAY RENT

February 15, 202i

 

Performance Spine & Sports Medicine CEL
Ms. Brook R. Wadenpfuhl che
Practice Administrator

9500 K. Johnson Bivd.
Bordentown, NJ 08505 aya

Dear Ms. Wadenpfuhl:

Pursuant to the July 16, 2012, Lease Agreement between K Johnson Urban Renewal, LLC..and
Performance Spine & Sports Medicine, you are currently delinquent in your required monthly
payments, which include payments for, Fixed Basic Rent (Section 6); Real Estate Taxes (Section
7); and Operating Expenses (Section 8). weg

Based on the invoice sent on February 1, 2021, the lease agreement dated, July 16, 2012, your
monthly payments for Fixed Basic Rent (Section 6) and the updated invoice sent out on February
15, 2021 is Twenty-Four Thousand Six Hundred Dollars /160 ($24,600.00). This payment is due
“on the first day of the calendar month.” (See Section 6 of the Lease Agreement)

Based on the lease agreement dated, July 16, 2012, your monthly payments for Real Estate: Taxes
(Section 7) is Three Thousand Thirty-Seven Dollars 67/100 ($3,037.67). This payment is due “on
the first day of each month....” (See Section 7(bX1)(a) of the Lease Agreement),

 

Based on the lease agreement dated, July 16, 2012, your monthly payments for Operating
Expenses (Section 8) is Seven Thousand Seventy-Three Dollars 70/100 ($7,073.70), This
payment is due “on the first day of each month...” (See Section 8(b)(I[Xa) of the Lease
Agreement).

The total amount due for the Month of February 2021 was Thirty-Four Thousand Seven Hundred
Eleven Dollars and 37/100 ($34,711.37). All payments for the month of February 2021 were and
are delinquent. There is currently a balance due for the rent increase for the year of 2020 in the
amount of Eight Thousand Three Hundred Twenty Dollars 00/100 ($8,320.00) and a balance due
for the rent increase for January 2021 in the amount of One Thousand Four Hundred Thirteen
Dollars 33/100 ($1,413.33). Currently, there is a total amount due and owing in the amount of
Forty-Four Thousand Four Hundred Forty-Four Dollars 70/100 ($44,444.70)

At this time, you are in violation of the leasing agreement under Section 9 of the agreement.
Pursuant to that section, the landlord is now entitled to charge a late payment charge of. five
percent (5%) plus “Any amount due from Tenant to Landlord which |s not paid when due: shall

 

YL

9500 K. Johnson Boulevard / Bordentowa / New Jersey / 08505
KJohosonenterprises.com
 

 

 

Ka ON’ 0. $

bear interest at an interest rate equal to the Prime Rate published from time to time in the Money
Rates column of the Wall Street Journal plus two percent (2%) (or if lower, the highest rate then
allowed under the usury laws of the State of New Jersey)(the ‘Interest Rate’) from the date due
until the date paid. The landlord has the right to proceed with these charges along with all rights
and remedies listed in the contract under the Event of Default within the Leasing Agreement.

These rights and remedies include the termination of the Exclusive Use as defined under Section

M of the lease, pursuant to Section 5 of the Lease Agreement, dated July 16, 2012. Further, ©"):

Tenant ig in default under Section 28(aX1) of the lease in that they have failed to pay rent. As a
result, Tenant has forfeited its rights of Exclusive Use under Section 5 of the lease due to the
Event of Default. Landlord is now under no obligation to provide Tenant with its rights of
Exclusive Use.

Please immediately remit all payments.

Thank you for your timely attention to this matter.

Sincerely,
KJOHNSON URBAN RENEWAL, LLC,
a New Jersey lipritey debility company

By

"Taka. og Ea. 7

 

9500 K. Johnson Boulevard / Bordentown / New Jersey / 08505
KJohnsonenter prises. com

 

 
EXHIBIT H
ert
ett.
pte ag

 

K, Johnson Urban Renewal ,
9600 K, Johnson Blvd. Dag 4
Bordentown, NJ 08605
(609)208-0085 hf
info@k/ohnsononterprises.com
BILLTO. INVOICE # 2021-03 "
Mr. Percy Naranjo DATE 03/01/2021
PSSM DUE DATE 09/01/2021 —
$600 K. Johnson Bivd. TERMS Due on recelpt, »
Bordentown, NJ G8506
i —

Base Rent - PSSM 24,600.00
Base Rent - Bullding F
CAM - PSSM 4,040.00
CAM expense eatimate 2021
CAM - Pilot 2,969.76
CAM - Pitot Program portion
CAM - Proparty Tax 667.91
CAM - land tax portion
MGMT FEE - PSSM 544,00
Management Fee
Utes - PSSM 1,825.78
PSE&G FL1 (January 27th-Fabruary 25th)
Lhilities - PSSM 886.52
PSE&G FL2 (January 27th-February 25th)

BALANCE OUE

$34,913.97
EXHIBIT I

 
o . Peg us bte ay,
ny
ae te

a

 

From: dsilber@kjohnsonenterprises.com

Sent; Wednesday, February 24, 2021 4:32 PM
To: ‘Brook Wadenpfuhl'
Cc: ‘Pat Guzik’; ‘Matthias H. Wiederholz, M.D.

Subject: RE: Rental Income/Bordentown

Ms. Wadenpfuhl:
: ea. BE}

| have now called you on multiple occasions without a return phone cail and sent you multiple e-mails. Your-emall of
February 19, 2021 is not a responsive e-mail. If a check for the outstanding rental balance is not received-by:fridayj.i+ |
February 26, 2021, then eviction proceedings will commence. To be clear this will include the removal of both your
company and the companies PSSM has contracted with as Sub-Tenants, i.e. JAG One and Daniels Vein. Please provide
payment immediately.

Very truly yours, cant eee
David P. Silber

KJohnson Enterprises, LLC

9500 KJohnson Blvd,

Bordentown, NJ 08505

P: 609-298-0085 Ext. 121

C: 908-246-6586

CONFIDENTIAL: This e-mail is intended only for the person to whom it is addressed and may contain information that Is
privileged, confidential or otherwise protected from disclosure. Dissemination, distribution or copying of this e-mail or
the information herein by anyone other than the intended recipient, or an employee or agent responsible for dellvering
the message to the intended recipient is prohibited.

From: Brook Wadenpfuhl <8rook@performancepalnhouston.com>

Sent: Friday, February 19, 2021 12:34 PM

To: dsilber@kjohnsonenterprises.com

Ce: ‘Pat Guzik' <Pguzik@kjohnsonenterprises.com>; Matthias H. Wiederhoiz, M.D. <drw@performancepain.com>
Subject: RE: Renta! Income/Bordentown

Yessir. | have received your emails and have responded. | am working on getting February rent.
1am in a meeting currently and cannot get to the phone.

| appreciate your understanding.

Brook R. Wadenpfuhl
Practice Administrator

 
Sh

   
 
 

Physical Medicine & Rehabilitation

Sports Medicine

Pain Management

Electrodiagnostic Medicine

Anti-Aging, Regenerative, and Functional Medicine

Bede yea

 

TEAM WORK MAKES THE DREAM WORE!

From: dsilber@kiohnsonenterprises.com <dsilber@kjohnsonenterprises.com>

Sent: Friday, February 19, 2021 11:25 AM

_ To: Brook Wadenpfuh! <Brock@performancepainhoustan.com>

Cc: Pat Guzik’ <Pguzlk@kjohnsonenterprises.com>; Matthias H. Wiederholz, M.D. < dew@pertormancepain. som>
Subject: RE: Rental Income/Bordentawn ho, AS ‘ie ry
f ae ch eu,
Brook,

| have now left two (2) messages at your office. The rent Is now 19 days delinquent. We must have a conversation today
to discuss this matter. Please immediately advise of a time you are available to speak.
BE = an

aye i :

Very truly yours, cop
David P. Silber

KJohnson Enterprises, LLC

§500 KJohnson Bivd.

Bordentown, NJ 08505

P: 609-298-0085 Ext. 121
C: 908-246-6586

CONFIDENTIAL: This ¢-mail is intended only for the persen to whom it is addressed and may contain information that is
privileged, confidential or otherwise protected from disclosure. Dissemination, distribution or copying of this é-mail or

the information herein by anyone other than the Intended recipient, or an employee or agent responsible for delivering
the message to the intended recipient is prohibited.

i a . we reraaseray
From: Brook Wadenpfuhl <Brook@performancepalnhouston.com> ' —
Sent: Tuesday, February 16, 2021 5:01 PM

To: dsilber@kjohnsonenterprises.com
Ce: Pat Guzlk' <Pguzik@kiohnsonenterprises.com>; Matthias H. Wiederholz, M.D. <drw@performancepain.com>
Subject: RE: Rental income/Bordentown

David,

 

 
i

am still working on February rent.
is

hank you,

Brook R. Wadenpfuhl
Practice Administrator

 

Physical Medicine & Rehabilitation

Sports Medicine

Pain Management

Blectrodiagnostic Medicine

Anti- -Aging, Regenerative, and Functional Medicine

ORD PERFORMANCE
PAIN & SPORTS MEDICINE

HOUSTON, TX RARITAN, NJ

4126 Southwast Freeway, Suite 1700 903 US 202 South, Suite 2A
Houston, TX 77027 Raritan, NJ 08869

(346) 217-1111 (p) (908) 751-0980 [p}

(246) 571-2489 (I) (908) 704-7359 (f)

wen perflormanrepaln comm

PERFORMANCE bo :

SPINE & SPORTS MEDICINE
j LAWRENCEVILLE, NI EAST BRUNSWICK, NJ
.. 4086 Quekerbridge Road, Suite 111 555 Route 18
sa Lawrenceville, N) 08648 East Srunswick, Ni OBS 16 hota
(609) $88-8600 (p) (732) 955-9139 (p) ee sath
{609} 588-8602 (f} (732) 387-8594 (f}

ywerw perfariipaceosln com

 

TEAM WORK MAKES THE DREAM WORK!

From: dsilber@kiohnsonenterprises.com <dsilber@kiohnsonenterprises.com>
Sent: Monday, February 15, 2021 3:38 PM

To: Brook Wadenpfuh! <Brook@performancepainhouston.com> eS

Ce: ‘Pat Guzik' <Pguzik@kiohnsonenterprises,com>; Matthias H. Wiederholz, M.D. < dowSperformancepsins com>
Subject: Rental Income/Bordentown so

   

Dear Ms. Wadenpfuhl:
4a

"ay 3
1
i

 
toe me . he Us. i.
he iy 4

i . ward. aor
hs
Qur offices were advised by Ms. Janice DeLellis to direct correspondance to you with respect to PSSM’s outstanding

rental payments at 9500 K Johnson B!vd., Bordentown, NJ 08505. Attached please find correspondance with respect to

this matter, Please feel free to contact me to discuss this matter.
Very truly yours,

David P. Silber

KJohnson Enterprises, LLC
9500 KJohnson Blvd.
Bordentown, NJ 08505

P: 609-298-0085 Ext. 121
C: 908-246-6586

CONFIDENTIAL: This e-mail Is intended only for the person te whom it Is addressed and may contain information that Is
privileged, confidential or otherwise protected from disclosure, Dissemination, distributian or copying of this e-mail or
the information herein by anyone other than the intended reciplent, or an employee or agent responsible for delivering
the message to the intended recipient is prohibited.

ve

Fas
a

* ma ret
Ait

EXHIBIT J

 

tty

 

wel fan

Apes vhaee

han

 

IMS

 
watp tte
aauty
Mire is

elle

Your filing has been successfully submitted.

Case detalls ,

Court
Special Civil Part

Filing details

te
Transaction ID
PP.5576256

Eat
Docuitients received

pssmvercom. pdf

Venue
BURLINGTON

Filing date
03/03/2021

Filing fee
$50.06

psamitsummons.pdf

pssmltattorney cert. pdf
pssmltlicert.pdf

PSSM Lease Amandment.pdf

Lease Amendment executed by

PSSM. pdf

2_15_2021_lt to PSSM regarding
delinuqent rent.pdf

KJUR « PSSM (BLDG F) Rent & CAM
Invoice 03-2021 pdf

KJUR + PSSM (BLDG F) Rent & CAM
Invoice 02+2021 pdf

Payment details

Payment type Account number

Judiciary Account Charge 148977
System(JACS)

Docket tpe Case number

Suing for eviction of tenant

Filing submitted by Filing type
David P Silber Complaint

Additional fee(s)
$9.00

Amount paid
$59.000
From: JEDSDoNotReply.Mailbox@njcourts.gov

Sent: Wednesday, March 3, 2021 11:30 AM

To: David Silber; david,paul.silber@gmail.com

Subject: NJ JEDS Filing Confirmation - Special Civil Part Case

 

Superior Court of New Jersey — Burlington County

 

The following was filed by David P Silber on 03/03/2021 at 11:29:59AM: me

 

 

 

 

 

 

Case Not available

Caption:

Case : “stag

Number: Not available

Docket Text: | Complaint submitted by David P Silber, K Johnson Enterprises, Lic. JEDSEF-
576256 wees

Transaction Not available 7

ID:

JEOS EF ID: | EF-576256

 

Documents Filed:

 

Document Type
Complaint

Tenancy summons and
return of service

Tenancy summons and

 

 

Document Description

File Name ia

 

Complaint

pssmvercom.pdf

 

 

 

 

return of service

 

pssmitsummons.pdf

 

 

[compsint
an

Other

 

 

Other | Certification of Landlord
Other | Lease with First

Certification of Landlord's
Attorney

per —

pssmitattorney cert.pdf

 

Amendment

ae

 

 

pssmitlicert.pdf

PSSM Lease Amandment. pdf

 

 

Other

Other

2nd Amendment to Lease
pC

Delinquent Notice of

Lease Amendment executed by
PSSM. paf , |

2_15_2021_Itr to PSSM regarding

 

 

2/15/2020 |

 

| Other

 

 

March 2021 invoice

delinugent rent.pdf

KJUR - PSSM (BLDG F) Rent & CAM
Invoice 03-2021.pdf

 

 

 

 
 

Other

 

 

 

; KJUR - PSSM (BLDG F) Rent & CAM ©
February 2021 Invoice | Invoice 02-2021.pdf

 

 

 

This email is for notification purposes only and was sent from a notification-only ©
address that cannot accept incoming email. Please do not reply to this message...

Once processed by court staff, you will receive another email with information on _
how to view the filed copy of the document.

 
+ et

‘ NOTICE: This is a public document, which means the document as submitted will be available to the public upon request.
Therefore, do not enter personal identifiers on it, such as Social Security number, driver's license number, vehicle plate nuraber, ve
insurance policy number, active financial account number, active credit card number, or military status,

Plaintiff or Filing Attorney Information:

 

 

 

 

 

 

Name., David P. Silber, ESq. Superior Court of New Jersey an
NJ Attorney ID Number 013202010 Law Division, Special Civil Part _ se
Address 9500 K Johnson Boulevard Burlington County 9

Bordentown, NJ 08505 :
Email —_dsilber(@@kjohnsonenterprises.com 49 Rancocas Road yet
Telephone Number 609-298-0085 ext, 121 Mount Holly, NJ 0800

 

 

(609) 288-9500 — ext.38093

 

 

KJohnson Urban Renewal, LLC

 

Docket Number: LT -

 

 

 

 

Plaintiff(s) (to be provided by the court) o
versus _ ft Bet
Performance Spine and Sports Medicine, Civil Action
SUMMONS .
LLC LANDLORD/TENANT 9 "38.
Defendant (s)
Defendant Information:
Name; Performance Spine and Sports Medicine, L WX Nonpayment oan
Address: 4056 Quakerbridge Road ____ Other ase
Lawrenceville, NJ 08648 X_ Commercial ue
Email drw@performancepain.com ____ Residential 3

Phone: 609-373-2270 A Se
NOTICE TO TENANT: Tie purpose of the attached complaint is to permanently remove you and your belongings from
the premises. You will be notified when a court proceeding is scheduled. Please contact the Office of the Specia} Civil

Part at (609) 288-9500__ ext. 38093 regarding your case. Please go to njcourts.gov for general information on
landlord/tenant actions.

If you cannot afford to pay for a lawyer, free legal advice may be available by contacting Legal Services at» ne
609-261-1088 . If you can afford to pay a lawyer but do not know one, you may call the Lawyer R Referral Services of
your local county Bar Association at 609-261-4862

You may be eligible for housing assistance, To determine your eligibility, you must immediately contact the welfare agency in
your county at Burlington County Human Services . telephone number 609-2655800 .

If you need an interpreter or an accommodation for a disability, you must notify the court immediately,

Si ud. ‘no tiene dinero para pagar a un abogado, es posible que pueda recibir consejos legaies gratuitos si sé cémunica con

Servicios Legales (Legal Services) al 609-261-1088 . Sitiene dinero para pagar a un abogado pero no conoce

ninguno puede Jlamar a Servicios de Recomendacién de Abogados (Lawyer Referral Services) del Colegio de Abogados (Bar
Association) de su condado local al 609-261-4862 . a.

Es posible que pueda recibir asistencia con la vivienda si se comunica con la agencia de asistencia publica (welfare agency) de

su condado al Burlington County Human Services , telefono 609-2655800 :

Si necesita un interprete o alguna acomedacidén para un impedimento fisico, tiene que notificdrselo inmediatamente al tribunal.

Date: 03/01/2021

 

Clerk of the Superior Court © - ===

Revised effeetive 07/14/2020 by 07/14/2020 Order, CN 10822 (Appendix XI-B)} page | oF?!

 
COURT OFFICER’S RETURN OF SERVICE (FOR COURT USE ONLY)
Docket Number: Date: Time:
WM WF BM BF__ OTHER HT__—oWT AGE MUSTACHE ___ BEARD GLASSES.
NAME: RELATIONSHIP:

Efforts Made to Personally Serve

 

Description of Premises if Posted |

 

 

I hereby certify the above to be true and accurate:
Special Civil Part Officer

 

 

cea

“ape 2

what

Laub.
Pray

Revised effective 07/14/2020 by 07/14/2020 Order, CN 10822 (Appendix XI-B) page 2 of 2
| Appendix XI-X Verified Complaint - Nonpayment of Rent

NOTICE: This is a public document, which means the document as submitted will be available to the public upon request,
Therefore, do not enter personal identifiers on it, such as Social Security number, driver’s license number, vehicle plate:
number, insurance policy number, active financial account number, active credit card number or military status.

Plaintiff ov Filing Attorney Information:
Name David P. Silber

NJ Attorney ID Number 013202010
Address 95.00 K Johnson Enterprises.com

___Bordentown, NJ 08505 oral
Email  _dsilber@kjohnsonenterprises.com ee

 

Telephone Number 609-298-0085 ext 121

Superior Court of New Jersey
Law Division, Special Civil Part

Burlington [=] __ County

 

Kohnson Urban Renewal, LLC Docket Number: LT
Name of Piaintifi(sy/Landlord(s), Civil Action wis

Verified Complaint
Landlord/Tenant

[4] Non-payment of Rent a 448
[3 Other (Required Notices Attached)
CL] Commercial
CL] Residential

Address of Rental Premises: 9500 KJohnson Boulevard, Bordentwon, NJ 08505

Performance Spine and Sports Medicine,
Name of Defendant(s) Tenant(s).

Mofo

Tenant’s Phone Number: 346-271-1111 . Tenant’s Email: drwi@performancepain. com

1. The owner of record is (name of owner) KJohnson Urban Renewal, LLC

2, Plaintiff is the owner or (check one) (J agent, (7 assignee, (J grantee or (] prime tenant of the owner.

3, The landlord 1) did 4 did not acquire ownership of the property from the tenant(s),

4, .The landlord (J has has not given the tenant(s) an option to purchase the property. — ps

5. he tenant(s) now reside(s) in and has (have) been in possession of these premises since (date) 03/01/2021
under (check one) 94 written or [J oral agreement

6. [CJ Check here if the tenancy is subsidized pursuant to either a federal or state program or the rental unit is
public housing.

7. The landlord has registered the leasehold and notified tenant as required by N.J.S.4. 46:8-27,

8. The amount that must be paid by the tenant(s) for these premises is $24,600.00 payable on the] st
Bg month or (] week in advance.

day of each

 

Complete Paragraphs 9A and 9B if Complaint is for Non-Payment of Rent

Revised 07/14/2020, CN 11252 (Appendix XI-X} a page bE
 

9A, There is due, unpaid and owing from tenant(s) to plaintiff/landtord rent as follows:

 

 

 

 

 

 

 

$24,600.00 base rent for February - 202] (specify the week or month)

$24,600.00 base rent for March - 2021 (specify the week or month)

$29,956.07 __base rent for _Cam/Tax for Feb/Mar 2021 /rent inc 2020/2 I(specify the week or month)

$8,113.50 late charge* for 10,25% late fee per Section 9 of lease (specify the week or month)

$ late charge* for (specify the week or month)

$ late charge* for (specify the week or month)

$ _ 5,000.00 attorney fees* Pint

$ other* (specify)

$ 92,269.57 TOTAL

* The late charges, attomey fees and other charges are permitted to be charged as rent for purposes of this
action by federal, state and local law (including rent control and rent leveling) and by thelease,  2ti2<

9B, The date that the nexé rent is due is (date) 04/01/2021__.

If this case is scheduled for trial before that date, the total amount you must pay to have this complaint
dismissed is (Total from line 9A) $_92,269.57
ph
If this case is scheduled for trial on or after that date, the total amount you must pay to lave this “

complaint dismissed is $ 126,980.94
(Total from line 9A plus the amount of the next rent due)

_ These amounts do not include late fees or attorney fees for Section 8 and public housing tenants.
Payment may be made to the landlord or the clerk of the court at any time before the trial date, b bik on
the trial date payment must be made by 4:30 p.m. to get the case dismissed,

Cheek Paragraphs 10 and 11 ifthe Complaint is for other than, or in addition to, Non-Payment of Rent,

Attach All Notices to Cease and Notices to Quit/Detmands For Possession.

10. [) Landlord seeks a judgment for possession for the additional or alternative reason(s) stated | in n the notices
attached to this complaint, State Reasons: (Attach additional sheets if necessary.)

 

 

 

 

ghey

 

11. & The tenant(s) has (have) not surrendered possession of the premises and tenant(s) hold(s) over and
continue(s) in possession without the consent of landlord.

WHEREFORE, plaintiff/landlord demands judgment for possession against the tenant(s) listed above, togete
with costs

Dated; 03/01/2021 S/David P. Silber, Esq. ____—_-_—
(Signature of Filing Attomey or Landiord Pro Se)

David P. Silber, Esq.
(Printed or Typed Name of Attomey or Landlord Pro Se)

 

Revised 07/14/2020, CN 11252 (Appendix XI-X} ' Wape 2
Landlord Verification

1. certify that ] am the (7) landlord, [] general partner of the partnership, or &) authorized officer of a
corporation or limited liability company that owns the premises in which tenant(s) reside(s).

 

2. Ihave read the verified complaint and the information contained in it is true and based on my personal —
knowledge.

3. The matter in controversy is not the subject of any other court action or arbitration proceeding now pending or
contemplated and no other parties should be joined in this action except (list exceptions or indicate none):

 

4, I certify that confidential personal identifiers have been redacted from documents now submitted to the court,
and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

5. The foregoing statements made by me are true and | am aware that if any of the foregoing statements made by
me are willfully false, f am subject to punishment. a wt

  
   
 

At the trial plaintiff will require:
An interpreter EJ] Yes ERNo Indicate

 

An accommodation for a disability [2 Yes [X}No off accompiodation : oh

Dated: 93/01/2021

 

EE
(Signatire pesnalors Partner or Officer)

Kolin, L Johnson
(Pyinted Name of Landlord, Partner or Officer)

 

 

che P

ana
. pel
sayy
ie

Revised 07/14/2020, CN £1252 (Appendix XI-X) _ age 3
: f . $7GR
nth

vaat
NOTICE: This is a public document, which means the document as submitted will be available ta the public upon request.
Therefore, do not enter personal identifiers on it, such as Social Security number, driver's license number, vehicle. plate
cumber, insurance policy number, active financial account number, or active credit card number.

Filing Attorney Information or Pro Se Litigant:
Name David P. Silber, ESq.

NJ Attorney [ID Number 013202010
Address 9500 K Johnson Boulevar
Bordentown, NJ 080505

Telephone Number 609-298-0085 ext . 121

 

Superior Court of New Jersey
Law Division, Special Civil Part

Burlington [x] County: * ing

 

K Johnson Urban Renewal, LLC 0, Docket Number: LT .
y Plaintiff Landlord-Tenant Division _
Certification by Landlerd’s

Performance Spine and Sports Medicine, L '

Defendant. Atto rney

1. I am the attorney for the landlord in this matter and make this certification pursuant t to
Rule 6:6-3(b) or Rule 6:6-4. .

2. The landlord has asserted that the tenant has failed to pay rent now due and owing in this matter.

3. I have reviewed the applicable federal, state, and local law and the written lease between the parties,
and in my opinion the charges and fees sought, other than the base rent, are permitted to be included

in the rent for purposes of this action.

I certify that the foregoing statements made by me are true. I am aware that if any of the foregoing
statements made by me are willfully false, I am subject to punishment.

Date: 03/01/2021

 

 

 

' ’ .
Print/Name
Loe aaMy

Effective 11/01/2001, CN 10513 (Appendix X1-U)

: whiny
ben. nae
ys ag he :
NOTICE: This i is a public document, witich means the document as submitted will be available to the public upon request. ‘Therefore, do not enter
personal identifiers on it, such as Social Security number, driver’s license number, vehicle plate number, insurance policy aumber, active financial
account number, or active credit card number. ‘vat

UA

YOU MUST COMPLETE THIS PART: Filing Attorney Information or Landlord:

Name David P. Silber, Esq.

NJ Attorney ID Number 013202010 We ees

Address 9500 K Johnson Boulevard re a
" Bordentown, NI USsUS 1 A

 

 

 

Telephone Number 609-298-0085 ext, 121

Superior Court of New Jersey... ontpeth
Law Division, Special Civil Part

Burlington [¥] County . =. rps

Landlord-Tenant Division

 

 

 

K Johnson Urban Renewal, LLC ’ Docket Number: LT
Plaintiff, nee en wean
v, Civil Action —
Performance Spine and Sports Medicine, L , Certification by Landlord:
Defendant.

The landlord should complete Part A or Part B or both (if both apply). Cross out any paragraphs in those parts that do not
apply in this case. Part C applies to all cases and must be completed.

A. When the Eviction is Based on Unpaid Rent op 4 “ner
lL. The tenant has failed to pay rent now due and owing in the amount of $.92,269.57_. That amount consists of basic
- sent of $49,200.00 _, late charges of $8,113.50 __, legal fees relating to this action for eviction of § 5.00. 00

filing fees and costs of $56.00 , and other (specify) 29,956.07 - Cam/Tax and rent increase -

All of the items listed above are included i in the lease agreernent as rent, wd

All of those items are permitted by applicable federal, state and local laws (including rent contro! -or.rent leveling, if
applicable) to be charged as rent for purposes of this action.

wn

B. When the Eviction is Based on Other Grounds
Eviction is sought because:

 

 

Q

in Ail Cases

. [have attached a copy of all notices that have been served on the tenant.

These notices were served on the tenant (select all that apply)

(7 by ordinary mail, C] by certified mail, XJ personally, on 02/15/2021 _.

n—

   
  
 

3. Ail of the facts stated in the notices are true. | .

4, If! proceeded without an attorney, | certify that I own the property in my own name or in the name of a general
partnership of which ] am a partner.

3. [have complied with the registration requirements of N./.S.A. 46:8-27 ef seq.

6. The tenant did not transfer ownership to me and | have not given the tenant an optiowto buy th property.

7.

The tenant is not in the military service of the United States nor any of its allies, pdr is the prerfiises used for dwelling
purposes of the spouse, a child or other dependent of a person in the militapy serf ited States. med

I, the landlord, certify that the foregoing statements made by me are trys

Date: 03/01/2021

 

. meet
Le : Hehe

  

Revised 9/1/2008, CN [0512-English (Appendix XI-T + Certification by Landlord)
BOWES

#

wh, spears

Bd
@

US. POSTA

 

 

 

 

 

 

 

 

 
oeae

tan Fb

Civil Case Information Statement

Say EP

Case Detalis: BURLINGTON | Civil Part Docket# L-000594-21 7
Case Caption: KJOHNSON URBAN RENEW AL, LLC VS Case Type: CONTRACT/COMMERCIAL TRANSACTIONY
PERFORMANCE SPIN Document Type: Complaint

Case Initiation Date: 03/18/2021 Jury Demand: NONE
Attorney Name: DAVID P SILBER Is this a professional malpractice case? NO

Firm Name: K JOHNSON ENTERPRISES, LLC Related cases pending: YES . . : en
Address: 9500 KJOHNSON BLVD, if yes, list docket numbers: MER-LT-354-21 - Eviction 21-11786-KCE
BORDENTOWN NJ 08505 - bankruptey of related entity to Defendant pe
Phone: 6092980085 Do you anticipate adding any parties (arising out of game -
Name of Party: PLAINTIFF : KJohnsen Urban Renewal, LLC transaction or occurrence}? YES

Name of Defendant's Primary Insurance Company

Are sexual abuse claims alleged by: KJohnson Urban Renewal,

(if known}: Unknown LLC? NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Business
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual ef
Management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
lf yes, for what language:

Piease check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted tothe
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38- -7(b)

03/18/2021 /sf DAVID P SILBER
Dated Signed

 
